Seth Crosland
Attorney for Defendants LaneAxis, Inc.,
LaneAxis GPSCT, and Rick Burnett

Managing Attorney for:
Crosland Law Firm, PLLC
1848 Norwood Plaza, Suite 205B
Hurst, Texas 76054
P: 972-591-6919
F: 972-408-0713




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION



LUKE PATTERSON,                                    §
                                                   §
JACOB PATTERSON, and                               §
                                                   §
GARY HEITZ,                                        §
Plaintiffs,                                        §
                                                   §     CIVIL ACTION NO. 1:18-cv-998
V.                                                 §
                                                   §
BUDBO, INC.,                                       §
                                                   §
LANEAXIS, INC.,                                    §
                                                   §
LANEAXIS GPSCT, INC., and                          §
                                                   §
RICK LYNN BURNETT, a/k/a                           §
                                                   §
RICK BURNETT,                                      §
Defendants.                                        §




                                          Page 1 of 10
                       DECLARATION OF RICK BURNETT


1. My name is Rick Burnett. I declare under penalty of perjury under the laws of the United

   States of American that the following is true and correct, and within my personal

   knowledge.

2. I am, and at all relevant times herein, the Chief Executive Officer of LaneAxis, Inc.

3. In the Spring of 2017, Michael Colton introduced me to the Luke and Jake Patterson. In

   March 2017, I flew to Colorado with another LaneAxis shareholder to meet the

   Pattersons and Colton.

4. As a veteran of GPS and logistics tracking software design, I suggested integrating the

   LaneAxis back-end tracking software into the Bubo consumer interfacing system, and

   further pushing the functionality onto a blockchain-based platform. I was my opinion that

   this integration could potentially provide cannabis dispensaries with a wealth of critical

   business analytics to maximize profits and services.

5. In order to execute the “partnership” venture, the parties did NOT simply enter into a

   license agreement in which Bubo would license and access the LaneAxis patent-pending

   tracking system. Instead, (with each party being represented by their own counsel), the

   parties unfurled the following series of transactions that represented a partnership and an

   alliance:

   a. Budbo, Inc. was incorporated on March 21, 2017. (Exhibit A, attached hereto.)

   b. On April 18, 2017, the following concerted steps were taken:

                   i. Budbo issued shares to Luke, Jake, Gary, Nick, and LaneAxis GPSCT,

                      Inc. (a subsidiary of LaneAxis) (collectively “Budbo Shareholders”).



                                       Page 2 of 10
      ii. Burnett was made CEO of Budbo. Luke Patterson was appointed

          Budbo’s President. Jacob was appointed the company’s Chief

          Technical Officer. Gary has and continues to serve as Budbo’s Chief

          Operating Officer. Nick served in an official capacity for Budbo until

          being terminated by Budbo’s board.

      iii. Two directors were appointed to Budbo’s board: Burnett and Luke.

      iv. Budbo acquired 100% ownership of Bubo, including its intellectual

          property – the “Tinder-like” app, with Bubo becoming a wholly owned

          subsidiary of Budbo. (Exhibit B.)

b. Jake and Luke were each issued 700,000 shares of common stock of

   LaneAxis—representing 10% interest in LaneAxis. (Exhibits K & L.)

c. The Budbo Shareholders entered in a Shareholders Agreement (described, in

   relevant part, below) that would govern the corporate conduct of Budbo.

   (Exhibit C.)

d. A wholly owned subsidiary of Budbo entered into a Software License and

   Services Agreement with LaneAxis for the use of the LaneAxis’ Software

   System Technology and LaneAxis’ ancillary technical support. Because of

   the “partnership,” the agreement provided that no royalty payment would be

   made to LaneAxis for use of its platform. However, Budbo’s subsidiary

   agreed for it or Budbo to cover LaneAxis’ cost and expenses to deliver,

   maintain and service the Software System Technology. Luke executed the

   license on behalf of the Budbo subsidiary. (Exhibit D.)




                           Page 3 of 10
6. Attached hereto as Exhibit E is a true and correct copy of the Budbo press release issued

   on May 24, 2017.

7. Attached hereto as Exhibit F is a true and correct representation of posts on Bitcoin

   Forum.

8. Attached hereto as Exhibit G is a true and correct representation of Plaintiffs’ posts on

   Bitcoinist.

9. Attached hereto as Exhibit H is a true and correct representation of Plaintiffs’ posts on

   the Telegram.

10. Consistent with the “merger,” a number of pre-merger LaneAxis employees jumped on

   the Budbo enterprise to provide valuable work. These LaneAxis-associated contributors

   included: Andrew Rivera, Mason Burnett, Richard Levy, David Levy, Alex Williams,

   Charlie Sellers, and Matt Guinn. I dedicated the majority of my workday to the

   development of Budbo.

11. On November 13, 2017, Budbo Token International LTD. (“BTI”) was incorporated in

   the British Virgin Islands. (See Exhibit I.) Its owners are: Luke (50%) and me (50%).

   (See Exhibit J.)

12. The BTI corporate structure was entirely separate from Budbo and LaneAxis. However,

   the purpose of BTI was to:

       a. issue Ethereum-based tokens (the “Tokens”) that would be the digital utilities that

            would power the mobile phone app (the Bubo component) and the cloud-based

            back-end business intelligence platform (the LaneAxis component) (collectively,

            the “Platform”);

       b. oversee the implementation of the Tokens on the Platform; and



                                        Page 4 of 10
       c. oversee the distribution of proceeds of the anticipated Token sale in the best

           interests of the Platform and its users. (See Exhibit R.)

13. BTI’s utility Tokens would enable the integration of the Budbo blockchain to all third

   parties via an Application Programming Interface (API), allowing for a single point, data-

   driven cannabis environment to quickly flourish.

14. BTI launched a Token sale in December of 2017 (“Token Sale”). To support the Token

   Sale, Plaintiffs and Burnett traveled to a number of blockchain conferences touting the

   mobile app with its integration of the LaneAxis technology. The picture in Section II, part

   3 of the concurrently filed brief depicts Jake at a Los Angeles blockchain conference

   addressing the utility brought to the app by the LaneAxis technology.

15. By most measures, the Token Sale was a moderate success, although only the Plaintiffs

   know how successful it was. The sale concluded in March 2018. The official number of

   tokens sold, and the total amount of funding raised from the Token Sale remains

   unknown to me, as Budbo CTO Jacob Patterson – the sole controller of the BTI crypto

   wallet --- has refused to disclose the official amount or give access to me to such crypto

   wallet, despite numerous requests and demands to do so. I was advised by Jake that all of

   the funds raised from the Token Sale were deposited into such BTI crypto wallet.

16. Budbo does not own or have any rights in BTI other than the Services Agreement entered

   into between BTI and Budbo on January 7, 2018 (Exhibit R) and promises made to the

   holders of the Tokens in the white paper (Exhibit M) that BTI and Budbo jointly

   published that BTI is there to support the buildout of the Budbo/LaneAxis Platform, to

   manage the token community and to oversee the funds raised in the Token Sale for the

   benefits of the Platform and the Token holders.



                                       Page 5 of 10
17. Part of the technology that BTI was intended to support was Budbo Trax, which is owned

   by LaneAxis, and discussed in detail in the BTI white paper issued to potential Token

   purchasers. (See Exhibit M, at 31.) The Budbo Token Sale was also intended to fund the

   buildout of version 2 of the Budbo mobile app, as well as launch the development of the

   LaneAxis blockchain platform, and finally, help fuel the launch of the LaneAxis token

   sale.

18. Following the Budbo Token Sale, work began on the critical step to adapt the LaneAxis

   system to support the mobile app, including building the blockchain to be integrated with

   the app. Due to its familiarity with the LaneAxis platform, Seamgen, an industry-leading

   digital agency specializing in mobile and web app design and development, was tapped to

   facilitate the build-out. In addition, LaneAxis began its process of raising additional

   capital to support the build-out and its expansion.

19. A necessary component of the Token Sale process involved bringing LaneAxis to various

   international blockchain conferences so it could continue to attract attention. This was

   crucial component to LaneAxis’ development of the Platform. Accordingly, Jake – the

   only individual with access to the BTI cryptocurrency wallet – processed distributions to

   finance these trips.

20. It was not only “LaneAxis personnel” who attended. Indeed, the Plaintiffs themselves

   were not only in attendance, but were deeply involved in the planning (including all

   booth setup and ordering), promotional strategy, and budgeting of this trip. The pictures

   incorporated in Section II, part 4 of the concurrently filed brief depict Jake and Gary in

   front of the LaneAxis booth, actively participating in the London conference. Luke was

   photographed in front of the LaneAxis booth at the Shanghai conference.



                                       Page 6 of 10
21. The LaneAxis Token Sale tour included stops in Shanghai, Bangkok, and London. Rick

   and several other team members then returned to the United States to prepare for another

   upcoming conference, while Gary, Luke and Jacob flew on from London – utilizing the

   “disputed” funds – to Singapore and Sydney, to represent LaneAxis at two more

   conferences.

22. The fund raised through the Token Sale were held solely in the BTI wallet. One person,

   and only one person, had the private key to the BTI crypto wallet and was in complete

   control of it – Jake Patterson. I was never provided with the key to the wallet and thus I

   could not distribute BTI’s digital currency nor monitor the wallet’s balance.

23. The foundational meeting with Seamgen was scheduled for May 22, 2018, in San Diego.

   Luke and Jake failed to attend. As Budbo’s CTO, Jake’s engagement in this meeting was

   vital.

24. I was unaware that Plaintiffs were moving Budbo in a completely different direction

   despite the inter-company agreements and despite the representations the parties had

   made at a number of the blockchain conferences.

25. Gary wrote on the Telegram Budbo chat page, on December 4, 2018:

   “Rick Burnett is the chairman of the board for Budbo, INC and LaneAxis is a shareholder
   of Budbo that we formed a partnership to use their IP with the app. [The Plaintiffs]
   decided to no longer use the LaneAxis IP for the app and have decided to go a different
   direction.”


   A true and correct copy of Gary’s post is attached hereto as Exhibit N.

26. I have been informed and believe that in May 2018, the Plaintiffs independently and

   without my knowledge announced a partnership with Low Spark Capital to integrate




                                       Page 7 of 10
   delivery, tracking and shipping. LaneAxis was being supplanted without the knowledge

   or approval of its C.E.O. Burnett.

27. In or about May 2018, Jake shut off my Budbo email account and my access to the

   server. My requests for reactivation of his email account were ignored and remain so to

   this day. My appeals for financial information from BTI that lay in the hands of Jake

   were disregarded despite my positions as BTI’s treasurer, CEO, Secretary and director

   and remain so to this day. Furthermore, Charles Sellers is the third director of BTI and

   has been equally prevented by Plaintiffs from getting any financial information or access

   to BTI’s records, cryptocurrency wallet and any other financial information. Plaintiffs

   have ignored all corporate rules, including The BVI Business Companies Act 2004, and

   BTI corporate formation documents and resolutions in place in absconding with the BTI

   funds and using them for their own purposes (the purposes of which are to this day

   unknown to the Defendants).

28. Meanwhile, Seamgen was progressing with the integration. A portion of preliminary

   work product of Seamgen’s efforts are included herein as Exhibit O.) However,

   progression came to a halt with Plaintiff’s attempted coup de grâce.

29. On October 5, 2018, Katz relayed to me the contents of Mr. Didaleusky’s letter claiming

   that Budbo was insolvent. This was the first time that Budbo’s insolvency had ever been

   communicated to me. Five months had elapsed since Plaintiffs had begun their

   campaign to constructively terminate me and run the company without my participation.

   I attempted to exercise my fiduciary duties by removing Luke and Jake and reinserting

   myself into Budbo’s operations so I could address the financial issues. I requested




                                        Page 8 of 10
       reports from Luke and Jake on what had transpired in the prior five months. To date, I

       have not received any reports.

   30. Plaintiffs have continued to run Budbo and move forward with the development of the

       platform. Proof of this appears in the Telegram Budbo chat room where Plaintiffs kept

       the token holders and the public apprised of Budbo’s developments. Attached as Exhibit

       N is Gary Heitz December 4, 2018 post on the Telegram Budbo chat room.

   31. Attached as Exhibit P is Gary Heitz January 5, 2019 post on the Telegram Budbo chat

       room.

   32. After more than 90 days had passed since Plaintiffs’ filing their Complaint, an on-line

       article was published on The Block, a website dedicated to blockchain news. The article

       featured the allegations in Plaintiffs’ Complaint which, of course, presented only the

       version manufactured by Plaintiffs’ designed to arrest control of Budbo and expel

       Burnett. Without interviewing Defendants or their counsel, the author editorializes: “I’m

       not sure how Burnett is supposed to respond to all of this.” (See Exhibit Q.)

   33. The author subsequently “updated” the article to minimize slightly the prejudice to the

       unserved parties. He wrote that the Defendant “has not filed an answer because the

       lawsuit has never been served and that attempt to settle the case are outstanding.” The

       author indicated a willingness to incorporate the Defendants’ answer in the article,

       however, as the Complaint remains unserved on Burnett, there were few avenues to

       generate a responsive pleading.



Dated this 28th day of May, 2019




                                           Page 9 of 10
                    Rick Burnett
                /s/____________________________
                Rick Burnett




Page 10 of 10
EXHIBIT A
EXHIBIT B
                       SHARE-LLC INTEREST EXCHANGE AGREEMENT

        This Share-LLC Interest Exchange Agreement, dated as of April 18, 2017 (this “Agreement”), is
entered into by and among Bubo Technologies, LLC, a Delaware limited liability company (“Bubo”), each
of the members of Bubo listed on Schedule I attached hereto (each a “Member” and collectively, the
“Members”), and Budbo, Inc., a Delaware corporation (the “Company”).

        WHEREAS, the Members are the sole members of Bubo and collectively own 100% of the
outstanding membership interests of Bubo (the “Membership Interests”);

         WHEREAS, each of the Members is a managing member (each a “Bubo Managing Member” and
collectively, the “Bubo Managing Members”) and a member of the board of directors of Bubo (the “Bubo
Board”);

        WHEREAS, (i) the Members and Bubo believe it is in Bubo’s and their best interests to exchange
100% of the Membership Interests for (a) two million five hundred fifty thousand (2,550,000) newly-issued
shares (the “Company Shares”) of the Company’s common stock, $0.0001 par value per share (the
“Company Common Stock”), as set forth on Schedule I hereto, and (ii) the Company believes it is in its
and its stockholders’ best interests to acquire the Membership Interests in exchange for the Company
Shares, all upon the terms and subject to the conditions set forth in this Agreement (the “Share-LLC Interest
Exchange”);

        WHEREAS, it is the intention of the parties that the Share-LLC Interest Exchange shall qualify as
a tax-free reorganization under Section 354 of the Internal Revenue Code of 1986, as amended (the
“Code”); and

        WHEREAS, the Share-LLC Interest Exchange shall qualify as a transaction in securities exempt
from registration or qualification under Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and/or Regulation D promulgated thereunder.

        NOW, THEREFORE, in consideration of the mutual terms, conditions and other agreements set
forth herein, the parties hereto agree as follows:

                                               ARTICLE I

        SHARE-LLC INTEREST EXCHANGE; CLOSING AND ACTIONS AT CLOSING

        Section 1.1 Agreement to Exchange Membership Interests for the Company Shares. Purchase
Price. On the Closing Date (as hereinafter defined) and upon the terms and subject to the conditions set
forth in this Agreement, each of the Members shall assign, transfer, convey, and deliver all of his
Membership Interests to the Company. In consideration and exchange for the Membership Interests, the
Company shall issue and deliver the Company Shares to the Members (in an amount opposite each
Member’s name as set forth on Schedule I hereto).

        Section 1.2 Closing. The closing of the Share-LLC Interest Exchange (the “Closing”) shall take
place remotely via the exchange of documents and signatures simultaneously with the execution and
delivery of this Agreement (the “Closing Date”).

       Section 1.3 Resignation of Bubo Managing Members and Board of Directors’ Members and
Appointment of New Officer and Sole Managing Member of Bubo at Closing. On the Closing Date:
        (i)     Rick Burnett, the Company’s CEO and Chairman, shall be appointed as the President of
                Bubo (the “Bubo Officer Appointment”); thereafter, Luke Patterson, Jacob Patterson and
                Rick Burnett shall be the only executive officers of Bubo unless otherwise approved by the
                Company;

        (ii)    Each of the Bubo Managing Members shall resign as a Managing Member of Bubo and as
                a member of the Bubo Board (collectively, the “Bubo Managing Members and Board
                Members Resignation”);

        (iii)   the Company shall be admitted as the sole member and sole managing member of Bubo
                (the “Bubo Managing Members and Board Members Resignation New Sole Member and
                Sole Managing Member Bubo Appointment”); and

        (iv)    Bubo shall adopt a simple standard operating agreement, in the form acceptable to the
                Company, evidencing the Company as the sole member and sole managing member of
                Bubo after the Closing (the “New Bubo Operating Agreement”).

        Section 1.4 Appointment of Officers of the Company at Closing. On the Closing Date, (i) Luke
Patterson, Bubo’s CEO and Chairman, shall be appointed as the President of the Company and Jacob
Patterson, Bubo’s CTO, shall be appointed as the Chief Technical Officer of the Company (collectively,
the “Company Officers Appointments”).

                                               ARTICLE II

                 REPRESENTATIONS AND WARRANTIES OF THE COMPANY

         The Company represents and warrants to Bubo and the Members that the statements contained in
this Article II are true and correct on the date hereof. For purposes of this Article II, the phrase “to the
knowledge of the Company” or any phrase of similar import shall be deemed to refer to the actual
knowledge of any officer of the Company as well as any other knowledge which such person would have
possessed had such person made reasonable inquiry of appropriate officers, directors, key employees,
accountants and attorneys of the Company.

         Section 2.1 Corporate Organization. (a) The Company is a corporation duly organized, validly
existing and in good standing under the laws of Delaware, and has all requisite corporate power and
authority to own its assets and governmental licenses, authorizations, consents and approvals to conduct its
business as now conducted and is duly qualified to do business and is in good standing in each jurisdiction
in which the nature of its activities makes such qualification and being in good standing necessary, except
where the failure to be so qualified and in good standing will not have a Material Adverse Effect on the
Company. “Material Adverse Effect” means any event, occurrence, fact, condition, change or effect, which,
individually or in the aggregate, would reasonably be expected to be materially adverse to the activities,
business, operations, properties, assets, condition (financial or otherwise) or results of operation of such
entity and its subsidiaries (taken as a whole), or materially impair the ability of such entity to perform its
obligations under this Agreement, excluding any change, effect or circumstance resulting from (i) the
announcement, pendency or consummation of the transactions contemplated by this Agreement, or (ii)
changes in the United States securities markets generally.

        (b) Copies of the Certificate of Incorporation, Certificate of Designation and By-Laws of the
Company with all amendments thereto, as of the date hereof (the “Company Charter Documents”), have
been delivered to Bubo and such copies are accurate and complete as of the date hereof. The minute books

                                                      2
of the Company are current as required by law, contain the minutes of all meetings of the Company Board
of Directors (the “Company Board”) and stockholders of the Company since March 21, 2017 to the date of
this Agreement, and adequately reflect all material actions taken by the Company Board and the Company’s
stockholders since that date. The Company is not in violation of any of the provisions of the Company
Charter Documents.

        Section 2.2 Capitalization of the Company. (a) The authorized capital stock of the Company
consists of thirty million (30,000,000) shares of Company Common Stock and one million (1,000,000)
shares of the Company’s preferred stock, $0.0001 par value per share (the “Company Preferred Stock”).
The Company’s current capitalization is as set forth on Schedule 2.2 hereof.

         (b) All of the issued and outstanding shares of the Company Common Stock and all shares of the
Company Common Stock when issued in accordance with the terms hereof will be, duly authorized, validly
issued, fully paid and non-assessable. Except with respect to securities to be issued to the Members
pursuant to the terms hereof or has been discussed with Bubo or as contemplated by the Stockholders
Agreement, as of the date of this Agreement there are no outstanding or authorized options, warrants,
agreements, commitments, conversion rights, preemptive rights or other rights to subscribe for, purchase
or otherwise acquire or receive any shares of the Company’s capital stock, nor are there or will there be any
outstanding or authorized stock appreciation, phantom stock, profit participation or similar rights, pre-
emptive rights or rights of first refusal with respect to the Company or any Company Common Stock, or
any voting trusts, proxies or other agreements, understandings or restrictions with respect to the voting of
the Company’s capital stock. Except for the shares of Preferred Stock and rights associated therewith as
set forth in the Certificate of Designation issued to Laneaxis, Inc., a Delaware corporation and the
Company’s sole current stockholder (“LaneAxis”), there are no registration or anti-dilution rights, and there
is no voting trust, proxy, rights plan, anti-takeover plan or other agreement or understanding to which the
Company is a party or by which it is bound with respect to any equity security of any class of the Company.
The Company is not a party to, and it has no knowledge of, any agreement restricting the transfer of any
shares of the capital stock of the Company. The issuance of the Company Shares pursuant to this
Agreement has been, or will be, as applicable, in compliance with U.S. federal and state securities laws and
state corporate laws.

         (c) There are no outstanding contractual obligations (contingent or otherwise) of the Company to
retire, repurchase, redeem or otherwise acquire any outstanding shares of capital stock of, or other
ownership interests in, the Company or to provide funds to or make any investment (in the form of a loan,
capital contribution or otherwise) in any other person.

         Section 2.3 Subsidiaries and Equity Investments. Except as set forth herein, the Company does not
directly or indirectly own any capital stock or other securities of, or any beneficial ownership interest in, or
hold any equity or similar interest, or have any investment in any corporation, limited liability company,
partnership, limited partnership, joint venture or other company, person or other entity. As of the date of
this Agreement, the Company owns 100% of the equity securities of GPS Cannabis Tracker, Inc., a
Delaware corporation (“GPSCT”), formed to hold technology to be licensed from LaneAxis pursuant to the
License and Services Agreement (as defined below).

        Section 2.4 Authorization, Validity and Enforceability of Agreements. The Company has all
corporate power and authority to execute and deliver this Agreement and all agreements, instruments and
other documents to be executed and delivered in connection with the transactions contemplated by this
Agreement to perform its obligations hereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery of this Agreement by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby, have been duly authorized by all necessary
corporate action of the Company, and no other corporate proceedings on the part of the Company are

                                                       3
necessary to authorize this Agreement or to consummate the transactions contemplated hereby and thereby.
This Agreement constitutes the valid and legally binding obligation of the Company and upon the execution
of this Agreement by Bubo and the Members, shall be enforceable in accordance with its terms, except as
such enforcement may be limited by general equitable principles, or by bankruptcy, insolvency and other
similar laws affecting the enforcement of creditors’ rights generally. The Company does not need to give
any notice to, make any filings with, or obtain any authorization, consent or approval of any government
or governmental agency or other person in order for it to consummate the transactions contemplated by this
Agreement, other than filings that may be required or permitted under the U.S. federal and state securities
laws.

         Section 2.5 No Conflict or Violation. Neither the execution and delivery of this Agreement by the
Company, nor the consummation by the Company of the transactions contemplated hereby will:
(i) contravene, conflict with, or violate any provision of the Company Charter Documents; (ii) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree, ruling, charge or other restriction
of any government, governmental agency, court, administrative panel or other tribunal to which the
Company is subject, (iii) conflict with, result in a breach of, constitute a default (or an event or condition
which, with notice or lapse of time or both, would constitute a default) under, result in the acceleration of,
create in any party the right to accelerate, terminate, modify or cancel, or require any notice under any
agreement, contract, lease, license, instrument or other arrangement to which the Company is a party or by
which it is bound, or to which any of its assets or properties are subject; or (iv) result in or require the
creation or imposition of any encumbrance of any nature upon or with respect to any of the Company’s
assets, including without limitation the Company Shares.

         Section 2.6 Litigation. There is no action, suit, proceeding or investigation (“Action”) pending or,
to the knowledge of the Company, currently threatened against the Company or any of its affiliates, that
may affect the validity of this Agreement or the right of the Company to enter into this Agreement or to
consummate the transactions contemplated hereby or thereby. There is no Action pending or, to the
knowledge of the Company, currently threatened against the Company or any of its affiliates, before any
court or by or before any governmental body or any arbitration board or tribunal, nor is there any judgment,
decree, injunction or order of any court, governmental department, commission, agency, instrumentality or
arbitrator against the Company or any of its affiliates. Neither the Company nor any of its affiliates is a
party or subject to the provisions of any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality.

        Section 2.7 Compliance with Laws. The Company has been and is in compliance with, and has not
received any notice of any violation of any, applicable law, order, ordinance, regulation or rule of any kind
whatsoever, including without limitation the securities laws and rules and regulations of any state.

        Section 2.8 Books and Financial Records. All the accounts, books, registers, ledgers, the Company
Board minutes and financial and other records of whatsoever kind of the Company have been fully, properly
and accurately kept and completed; there are no material inaccuracies or discrepancies of any kind
contained or reflected therein; and they give and reflect a true and fair view of the financial, contractual and
legal position of the Company.

        Section 2.9 No Broker Fees. No brokers, finders or financial advisory fees or commissions will be
payable by or to the Company or any of their affiliates with respect to the transactions contemplated by this
Agreement.

        Section 2.10 Disclosure. No representation or warranty by the Company contained in this
Agreement, and no statement contained in any other document, certificate or other instrument delivered or
to be delivered by or on behalf of the Company pursuant to this Agreement, contains or will contain any

                                                       4
untrue statement of a material fact or omits or will omit to state any material fact necessary, in light of the
circumstances under which it was or will be made, in order to make the statements herein or therein not
misleading.

                                                ARTICLE III

           REPRESENTATIONS AND WARRANTIES OF BUBO AND THE MEMBERS

         Bubo and each of the Members represents and warrants to the Company that the statements
contained in this Article III are true and correct on the date hereof, except as set forth in the disclosure
schedule provided by Bubo to the Company (the “Bubo Disclosure Schedule”). The Bubo Disclosure
Schedule shall be arranged in paragraphs corresponding to the numbered and lettered paragraphs contained
in this Article III; and to the extent that it is clear from the context thereof that such disclosure also applies
to any other numbered paragraph contained in this Article III, the disclosures in any numbered paragraph
of the Disclosure Schedule shall qualify such other corresponding numbered paragraph in this Article III.
For purposes of this Article III, the phrase “to the knowledge of Bubo” or any phrase of similar import shall
be deemed to refer to the actual knowledge of any officer, managing member and Member of Bubo as well
as any other knowledge which such person would have possessed had such person made reasonable inquiry
of appropriate officers, directors, managing members, key employees, accountants and attorneys of Bubo.

         Section 3.1 Organization. Bubo is a limited liability company duly organized, validly existing, and
in good standing under the laws of Delaware and has the power and is duly authorized under all applicable
laws, regulations, ordinances, and orders of public authorities to carry on its Business in all material respects
as it is now being conducted. The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, violate any provision of the Operating
Agreement, dated as of January 10, 2015, entered into by and among Bubo L.L.C. and the Members, as
amended in December 2016 (as amended, the “Operating Agreement”). Bubo and the Members specifically
represent and warrant that (i) they intended and continue to intend for the Operating Agreement to apply,
and that the Operating Agreement applied and continues to apply, to Bubo and (ii) the Operating Agreement
governs the rights and obligations among the Members and Bubo despite the Operating Agreement
erroneously stating that the name of the limited liability company is Bubo L.L.C. Bubo has taken all actions
required by law, its Certificate of Formation, dated as of December 21, 2016 (the “Certificate of
Formation”), or Operating Agreement, or otherwise to authorize the execution and delivery of this
Agreement and the transactions contemplated herein. Bubo has full power, authority, and legal capacity
and has taken all action required by law, its Certificate of Formation or Operating Agreement, and otherwise
to enter into this Agreement and consummate the transactions contemplated herein.

         Section 3.2 Membership Interests. (a) The Membership Interests represent 100% of the
outstanding membership interests and total ownership of Bubo. The Membership Interests were duly
authorized, validly issued, fully paid and non-assessable. Except for the Membership Interests to be
acquired by the Company pursuant to this Agreement, as of the date of this Agreement there are no
outstanding or authorized options, warrants, agreements, commitments, conversion rights, preemptive
rights or other rights to subscribe for, purchase or otherwise acquire or receive any Membership Interests
(or any securities or other instruments evidencing ownership of Bubo), nor are there or will there be any
outstanding or authorized stock appreciation, phantom stock, profit participation or similar rights, pre-
emptive rights or rights of first refusal with respect to Bubo or any Membership Interests (or any equivalent
securities or other instruments evidencing ownership of Bubo), or any voting trusts, proxies or other
agreements, understandings or restrictions with respect to the voting of the Membership Interests (or any
securities or other instruments evidencing ownership of Bubo). Except as set forth in the Operating
Agreement, there are no anti-dilution rights, and there is no voting trust, proxy, rights plan, anti-takeover
plan or other agreement or understanding to which Bubo is a party or by which it is bound with respect to

                                                        5
any security or other equity or ownership instrument of Bubo. Except as set forth in the Operating
Agreement, Bubo is not a party to, and it has no knowledge of, any agreement restricting the transfer of any
Membership Interests (or any securities or other instruments evidencing ownership of Bubo). The transfer
of the Membership Interests pursuant to this Agreement has been, or will be, as applicable, in compliance
with U.S. federal and state securities laws and state corporate laws.

         (b) There are no outstanding contractual obligations (contingent or otherwise) of Bubo to retire,
repurchase, redeem or otherwise acquire any outstanding Membership Interests (or any securities or other
instruments evidencing ownership of Bubo) or to provide funds to or make any investment (in the form of
a loan, capital contribution or otherwise) in any other person.

        Section 3.3 Subsidiaries and Predecessor Corporations. Bubo does not own, beneficially or of
record, any shares of any entity.

         Section 3.4 Financial Statements; Tax Matters. (a) To the knowledge of Bubo, Bubo has kept all
books and records since inception and Bubo’s financial statements have been prepared in accordance with
generally accepted accounting principles consistently applied throughout the periods involved. To the
knowledge of Bubo, the balance sheets are true and accurate and present fairly as of their respective dates
the financial condition of Bubo. To the knowledge of Bubo, as of the date of such balance sheets, Bubo
had no liabilities or obligations (absolute or contingent) which should be reflected in the balance sheets or
the notes thereto prepared in accordance with generally accepted accounting principles, and all assets
reflected therein are properly reported and present fairly the value of the assets of Bubo, in accordance with
generally accepted accounting principles consistently applied throughout the periods involved. To the
knowledge of Bubo, the statements of operations, stockholders’ equity and cash flows reflect fairly the
information required to be set forth therein by generally accepted accounting principles.

         (b) Bubo has duly and punctually paid all governmental fees and taxation which it has become
liable to pay and has duly allowed for all taxation reasonably foreseeable and is under no liability to pay
any penalty or interest in connection with any claim for governmental fees or taxation and Bubo has made
any and all proper declarations and returns for taxation purposes and all information contained in such
declarations and returns is true and complete and full provision or reserves have been made in its financial
statements for all governmental fees and taxation.

        (c) The books and records, financial and otherwise, of Bubo are, in all material aspects, complete
and correct and have been maintained in accordance with good business and accounting practices. The
minute books and other similar records of Bubo contain, in all material respects, complete and accurate
records in all material respects of all actions taken at any meetings of the Members, Bubo Board or its
Managing Members or any committees thereof and of all written consents executed in lieu of the holding
of any such meetings.

        Section 3.5 Information. To the knowledge of Bubo, the information concerning Bubo set forth in
this Agreement is complete and accurate in all material respects and does not contain any untrue statement
of a material fact or omit to state a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading.

        Section 3.6 Absence of Certain Changes or Events. Since its inception, (a) there has not been any
material adverse change in the Business, operations, properties, assets, or condition (financial or otherwise)
of Bubo; and (b) Bubo has not (i) made any material change in its method of management, operation or
accounting, (ii) entered into any other material transaction other than sales in the ordinary course of its
business; (iii) made any increase in or adoption of any profit sharing, bonus, deferred compensation,
insurance, pension, retirement, or other employee benefit plan, payment, or arrangement made to, for, or

                                                      6
with its members, managers, or employees or; and (iv) to the knowledge of Bubo, no event or development
has occurred which, individually or in the aggregate, has had, or could reasonably be expected to have in
the future, a Material Adverse Effect on or with respect to Bubo.

        Section 3.7 Litigation and Proceedings. To the knowledge of Bubo, there are no Actions, suits,
proceedings, or investigations pending or, to the knowledge of Bubo, threatened by or against Bubo or
affecting Bubo or its assets or rights, at law or in equity, before any court or other governmental agency or
instrumentality, domestic or foreign, or before any arbitrator of any kind. Bubo does not have any
knowledge of any material default on its part with respect to any judgment, order, injunction, decree, award,
rule, or regulation of any court, arbitrator, or governmental agency or instrumentality or of any
circumstances

         Section 3.8 No Conflict With Other Instruments. To the knowledge of Bubo, the execution of this
Agreement and the consummation of the transactions contemplated by this Agreement will not result in the
breach of any term or provision of, constitute a default under, or terminate, accelerate or modify the terms
of any indenture, mortgage, deed of trust, or other material agreement, or instrument to which Bubo is a
party or to which any Membership Interests or its assets, properties or operations are subject.

         Section 3.9 Compliance With Laws and Regulations. To the knowledge of Bubo, Bubo has
complied with all applicable statutes and regulations of any federal, state, or other governmental entity or
agency thereof, except to the extent that noncompliance would not have a Material Adverse Effect on or
with respect to Bubo or its current or future business plans or operations as presented to, and contemplated
by, Bubo and Laneaxis, including without limitation in connection with the development of a mobile
application that allows a user to quickly discover new local marijuana strains, concentrates, and edibles and
further modification of such mobile application with the use of the technology licensed from Laneaxis
pursuant to the License and Services Agreement (collectively, the “Business”). This compliance includes,
but is not limited to, the filing of all reports to date and being in full compliance, with federal and state
securities authorities and applicable state marijuana laws in those states where Bubo is currently operating
or intends to operate in the future.

        Section 3.10 Approval of Agreement. The Members and the Bubo Board has authorized the
execution and delivery of this Agreement by Bubo and has approved this Agreement and the transactions
contemplated hereby.

         Section 3.11 Valid Obligation. This Agreement and all agreements and other documents executed
by Bubo in connection herewith constitute the valid and binding obligation of Bubo, enforceable in
accordance with its or their terms, except as may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and subject to the qualification that the
availability of equitable remedies is subject to the discretion of the court before which any proceeding
therefore may be brought.

        Section 3.12 Contracts. Bubo has delivered or made available to the Company a complete and
accurate copy of each material agreement or contract used in Bubo’s current business.

         Section 3.13 Intellectual Property. (a) To the knowledge of Bubo, it owns, is licensed to use, or
otherwise possesses legally enforceable rights to use, license and exploit all issued patents, copyrights,
trademarks, service marks, trade names, trade secrets, and registered domain names and all applications for
registration therefor (collectively, the “Intellectual Property Rights”) and all computer programs and other
computer software, databases, know-how, proprietary technology, formulae, and development tools,
together with all goodwill related to any of the foregoing (collectively, the “Intellectual Property”), in each
case as is necessary to conduct their respective businesses as presently conducted, the absence of which

                                                      7
would be considered reasonably likely to result in a Material Adverse Effect. To the knowledge of Bubo, it
has not received any notice or claim challenging the validity or enforceability of any of the Intellectual
Property or indicating an intention on the part of any person to bring a claim that any of the Intellectual
Property is invalid or unenforceable, nor to the knowledge of Bubo is there a reasonable basis for any claim
that any of the Intellectual Property is either invalid or unenforceable. Bubo’s Intellectual Property is set
forth in Section 3.13 of the Bubo Disclosure Schedule.

        (b) To the knowledge of Bubo, it is not, or will not as a result of the consummation of the Share-
LLC Interest Exchange or other transactions contemplated by this Agreement be, in breach in any material
respect of any license, sublicense or other agreement relating to the Intellectual Property Rights of Bubo,
or any licenses, sublicenses or other agreements as to which Bubo is a party and pursuant to which Bubo
uses any patents, copyrights (including software), trademarks or other intellectual property rights of or
owned by third parties (the “Third Party Intellectual Property Rights”), the breach of which would be
reasonably likely to result in a Material Adverse Effect.

        (c) To the knowledge of Bubo, neither Bubo nor any Member has been named as a defendant in
any Action which involves a claim of infringement or misappropriation of any Third Party Intellectual
Property Right and neither Bubo nor any Member has received any written notice or, to the knowledge of
Bubo, other communication of any actual or alleged infringement, misappropriation or unlawful or
unauthorized use of any Third Party Intellectual Property Rights. With respect to its products or software
in development, after the same are marketed, Bubo will not, to the knowledge of Bubo, infringe any Third
Party Intellectual Property Rights in any material manner, except for such infringement as would not be
reasonably likely to result in a Material Adverse Effect on or with respect to Bubo.

        (d) To the knowledge of Bubo, no other person is infringing, misappropriating or making any
unlawful or unauthorized use of any Intellectual Property Rights of Bubo in a manner that has a material
impact on the Business, except for such infringement, misappropriation or unlawful or unauthorized use as
would not be reasonably expected to have a Material Adverse Effect on or with respect to Bubo.

         (e) To the knowledge of Bubo, none of Bubo’s software (other than software code currently under
development) used or held for use primarily in the operation or conduct of the Business and owned,
developed, marketed, distributed, licensed, sold, or otherwise made available to any person by Bubo as used
in the Business (collectively, “Software”) (i) contains any bug, defect, or error that materially and adversely
affects the use, functionality, or performance of such Software or any product or system containing or used
in conjunction with such Software or (ii) fails to comply in any material respect with any applicable
warranty or other contractual commitment relating to the use, functionality, or performance of such
Software, or any product or system containing or used in conjunction with such Software.

          (f) To the knowledge of Bubo, no Software contains any “back door,” “drop dead device,” “time
bomb,” “Trojan horse,” “virus,” “worm,” “spyware” or “adware” (as such terms are commonly understood
in the software industry) or any other code designed or intended to have, or capable of performing or
facilitating, any of the following functions: (i) disrupting, disabling, harming, or providing unauthorized
access to, a computer system or network or other device on which such code is stored or installed or (ii)
compromising the privacy or data security of a user or damaging or destroying any data or file without the
user's consent (collectively, “Malicious Code”). Bubo implements commercially reasonable measures
designed to prevent the introduction of Malicious Code into Software, including firewall protections and
regular virus scans.

        Section 3.14 Obligations of Management. Each Luke Patterson and Jacob Patterson (collectively,
the “Founders”) is currently working full time in the conduct of the Business. To the knowledge of Bubo,
no Founder or officer or key employee of Bubo is planning to work less than full time in the future. To the

                                                      8
knowledge of Bubo, (i) neither Founder is currently working or plans to work for a competitive enterprise,
whether or not such officer or key employee is or will be compensated by such enterprise, (ii) is planning
to leave the employ of, or stop providing services to, Bubo, or (iii) is working for Bubo in violation of any
contractual obligation to any other person, or (iv) employment of, or services provided before or to be
provided after the Closing Date by, the Founders to Bubo or to be provided to the Company would not be
in violation of any of their contractual obligation to any other person.

        Section 3.15 Insurance. Section 3.15 of the Bubo Disclosure Schedule sets forth a list of the policies
of insurance currently maintained with respect to the products, properties, assets, operations, Business
and/or current or former employees of Bubo (collectively, the “Bubo Policies”). Bubo heretofore has made
available to the Company copies of all Bubo Policies. All premiums due on the Bubo Policies have been
paid, and no notice of cancellation or termination or intent to cancel has been received by Bubo with respect
to the Bubo Policies and to the knowledge of Bubo, no grounds exist for such termination or cancellation.

        Section 3.16 Banks. Section 3.16 of the Bubo Disclosure Schedule sets forth (a) the name of each
bank, trust company or other financial institution with which Seller has an account, credit line or safe
deposit box, (b) the names of all persons authorized to draw thereon or to have access to any safe deposit
box, and (c) the purpose of each such account, credit line or safe deposit box. From and after Closing,
Seller will separately furnish to the Buyer the passwords used to access such accounts, including those
required for voice response and internet services.

         Section 3.17 Undisclosed Liabilities. To the knowledge of Bubo, Bubo has no liabilities, debt or
any other indebtedness (whether known or unknown, whether absolute or contingent, whether liquidated or
unliquidated and whether due or to become due), except for (a) liabilities shown on Bubo’s financial
statements provided to the Company, (b) liabilities not exceeding $1,000 in the aggregate that have arisen
since January 10, 2015 in the ordinary course of business and (c) contractual and other liabilities incurred
in the ordinary course of business which are not required by U.S. GAAP to be reflected on a balance sheet.

        Section 3.18 No Material Adverse Effect. There has not occurred any Material Adverse Effect on
or with respect to Bubo, nor any event has occurred which, with the lapse of time or the giving of notice,
may cause or create any Material Adverse Effect on or with respect to Bubo.

       Section 3.19 No Broker Fees. No brokers, finders or financial advisory fees or commissions will
be payable by or to Bubo or any of their affiliates with respect to the transactions contemplated by this
Agreement.

         Section 3.20 Disclosure. No representation or warranty by Bubo contained in this Agreement, and
no statement contained in the Bubo Disclosure Schedule or any other document, certificate or other
instrument delivered or to be delivered by or on behalf of Bubo pursuant to this Agreement, contains or
will contain any untrue statement of a material fact or omits or will omit to state any material fact necessary,
in light of the circumstances under which it was or will be made, in order to make the statements herein or
therein not misleading.

                                                ARTICLE IV

         ADDITIONAL REPRESENTATIONS AND WARRANTIES OF THE MEMBERS

        Each of the Members represents and warrants to the Company that the statements contained in this
Article IV are true and correct on the date hereof. For purposes of this Article IV, the phrase “to the
knowledge of the Member” or any phrase of similar import shall be deemed to refer to the actual knowledge
of such Member as well as any other knowledge which such person would have possessed had such person

                                                       9
made reasonable inquiry of appropriate officers, directors, managing members, key employees, accountants
and attorneys of such Member and Bubo with respect to the matter in question.

         Section 4.1 Authority. The Member has the right, power, authority and capacity to execute and
deliver this Agreement, to consummate the transactions contemplated by this Agreement to which the
Member is a party, and to perform the Member’s obligations under this Agreement to which the Member
is a party. This Agreement has been duly and validly authorized and approved, executed and delivered by
the Member. Assuming this Agreement has been duly and validly authorized, executed and delivered by
the parties thereto other than the Member, this Agreement is duly authorized, executed and delivered by the
Member and constitutes the legal, valid and binding obligation of the Member, enforceable against the
Member in accordance with their respective terms, except as such enforcement is limited by general
equitable principles, or by bankruptcy, insolvency and other similar laws affecting the enforcement of
creditors rights generally.

         Section 4.2 No Conflict. Neither the execution or delivery by the Member of this Agreement nor
the consummation or performance by the Member of the transactions contemplated hereby or thereby will,
directly or indirectly, (a) contravene, conflict with, constitute a default (or an event or condition which,
with notice or lapse of time or both, would constitute a default) under, or result in the termination or
acceleration of, any agreement or instrument to which the Member is a party or by which the properties or
assets of the Member are bound; or (b) contravene, conflict with, or result in a violation of, any law or order
to which the Member, or any of the properties or assets of the Member, may be subject.

          Section 4.3 Litigation. There is no pending Action against the Member that involves the
Membership Interests or that challenges, or may have the effect of preventing, delaying or making illegal,
or otherwise interfering with, any of the transactions contemplated by this Agreement or the Business and,
to the knowledge of the Member, no such Action has been threatened, and no event or circumstance exists
that is reasonably likely to give rise to or serve as a basis for the commencement of any such Action.

        Section 4.4 Acknowledgment. The Member understands and agrees that the Company Shares to be
issued pursuant to this Agreement have not been registered under the Securities Act or the securities laws
of any state of the U.S. and that the issuance of the Company Shares is being effected in reliance upon an
exemption from registration afforded either under Section 4(2) of the Securities Act for transactions by an
issuer not involving a public offering or Regulation D promulgated thereunder or Regulation S for offers
and sales of securities outside the U.S. The Member hereby certifies that such person is either an “accredited
investor” or not a “U.S. Person” as such terms are defined in Regulation D and Regulation S, respectively,
under the Securities Act.

        Section 4.5 Stock Legends. The Member hereby agrees with the Company as follows:

        (a) Securities Act Legend. The certificates evidencing the Company Shares issued to the Member
will bear the following or a similar legend:

      THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST
THEREIN MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED
EXCEPT (1) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR (2) PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT AND APPLICABLE STATE SECURITIES LAWS, IN WHICH CASE THE HOLDER MUST,
PRIOR TO SUCH TRANSFER, FURNISH TO THE COMPANY AN OPINION OF COUNSEL, WHICH

                                                      10
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT
SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE
TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, OR (3) IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S PROMULGATED UNDER THE SECURITIES ACT, AND BASED ON AN OPINION
OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
COMPANY, THAT THE PROVISIONS OF REGULATION S HAVE BEEN SATISFIED.

        (b) Other Legends. The certificates representing such the Company Shares, and each certificate
issued in transfer thereof, will also bear any other legend required under any applicable law, including,
without limitation, any U.S. state corporate and state securities law, or contract.

          (c) Opinion. The Member shall not transfer any or all of the Company Shares without first obtaining
the Company’s prior written consent, which the Company may withhold, condition or delay for any reason
in its sole and absolute discretion, and with an opinion of counsel (which counsel and opinion are reasonably
satisfactory to the Company) to the effect that such transfer will be made in compliance under the Securities
Act or will be exempt from the registration and the prospectus delivery requirements of the Securities Act
and the registration or qualification requirements of any applicable U.S. state securities laws.

         Section 4.6 Ownership of Membership Interests. The Member is both the record and beneficial
owner of the Membership Interests. The Member has and shall transfer at the Closing, good and marketable
title to the Membership Interests, free and clear of all liens, claims, charges, encumbrances, pledges,
mortgages, security interests, options, rights to acquire, proxies, voting trusts or similar agreements,
restrictions on transfer or adverse claims of any nature whatsoever, excepting only restrictions on future
transfers imposed by applicable law.

        Section 4.7 Disclosure. No representation or warranty by the Member contained in this Agreement
or any other document, certificate or other instrument delivered or to be delivered by or on behalf of the
Member pursuant to this Agreement, contains or will contain any untrue statement of a material fact or
omits or will omit to state any material fact necessary, in light of the circumstances under which it was or
will be made, in order to make the statements herein or therein not misleading.

                                               ARTICLE V

                          DELIVERIES OF THE COMPANY AT CLOSING

        Section 5.1 Company Share Issuance. In accordance with Section 1.1 of this Agreement, on the
Closing Date, the Company shall deliver to Bubo an original share certificate evidencing each Member’s
respective ownership of the Company Shares as set forth on Schedule I hereto, registered in the name of
such Member; provided, that the Seller may deliver such certificates to the Seller within ten (10) business
days after the Closing Date.

        Section 5.2 Documents. In addition to delivery of the share certificates as set forth in Section 5.1,
on the Closing Date, the Company shall deliver or cause to be delivered to Bubo:

        (a) this Agreement duly executed by the Company;

        (b) a certificate, dated as of the Closing Date, executed by the Secretary of the Company, certifying
in such capacity and on behalf of the Company as to (i) the Company Charter Documents (and any
amendments thereto) as being correct, complete and in full force and effect as of the Closing Date; (ii) the

                                                     11
incumbency and signatures of the officers of the Company who executed this Agreement and other
documents delivered in connection herewith on behalf of the Company; and (iii) the adoption of resolutions
of the board of directors of the Company as being correct, complete and in full force and effect as of the
Closing Date, authorizing the execution and delivery of this Agreement and other documents delivered in
connection herewith, and the performance of the obligations of the Company hereunder and thereunder;

      (c) License and Services Agreement between the Company and GPSCT (the “License and Services
Agreement”), in the form reasonably satisfactory to Bubo and the Company, executed by the Company and
GPSCT;

        (d) such other documents as Bubo may reasonably request for the purpose of (i) evidencing the
accuracy of any of the representations and warranties of the Company, (ii) evidencing the performance of,
or compliance by the Company with any covenant or obligation required to be performed or complied with
by the Company, (iii) evidencing the Company Officers Appointments or (iv) otherwise facilitating the
consummation or performance of any of the transactions contemplated by this Agreement.

                                               ARTICLE VI

                 DELIVERIES OF SELLER AND THE MEMBERS AT CLOSING

        Section 6.1 Documents. On the Closing Date, Seller and the Members shall deliver or cause to be
delivered to the Company:

        (a) this Agreement duly executed by Bubo and each of the Members;

         (b) a certificate, dated as of the Closing Date, executed by the Chief Executive Officer of Bubo,
certifying in such capacity and on behalf of Bubo as to (i) the Certificate of Formation and the Operating
Agreement (and any amendments thereto) of Bubo as being correct, complete and in full force and effect
as of the Closing Date; (ii) the incumbency and signatures of the officers of Bubo who executed this
Agreement and other documents delivered in connection herewith on behalf of Bubo; and (iii) the adoption
of resolutions of the board of directors of Bubo as being correct, complete and in full force and effect as of
the Closing Date, authorizing the execution and delivery of this Agreement and other documents delivered
in connection herewith, and the performance of the obligations of Bubo hereunder and thereunder;

         (c) documentation, reasonably satisfactory to the Company, evidencing the number of Membership
Interests, along with such other documents evidencing the transfer of such Membership Interests to the
Company;

       (d) the IP Assignment Agreement, in the form reasonably satisfactory to Bubo and the Company,
executed by each of the Members and the Company;

         (f) such other documents as the Company may reasonably request, with such evidence reasonably
satisfactory to the Company, for the purpose of (i) evidencing the accuracy of any of the representations
and warranties of the Bubo and the Members, (ii) evidencing the performance of, or compliance by Bubo
and the Members with, any covenant or obligation required to be performed or complied with by Bubo and
the Members, as the case may be, (iii) evidencing the Bubo Officer Appointment, the Bubo Managing
Members and Board Members Resignation and the New Sole Member and Sole Managing Member Bubo
Appointment, (iv) evidencing that each of the Founders shall continue to be employed and/or provide full
time services by Bubo after the Closing Date or (v) otherwise facilitating the consummation or performance
of any of the transactions contemplated by this Agreement.


                                                     12
        Section 6.7 Accredited Investor Questionnaire. Concurrently with or prior to the execution and
delivery of this Agreement, Bubo shall deliver an Accredited Investor Questionnaire to the Company,
substantially in the form attached hereto as Exhibit A, completed and executed by each Member.

        Section 6.10 Books and Records. At the Closing, Bubo shall deliver to the Company, the originals
of Bubo’s corporate minute books (or their equivalent), books of account, contracts, records, and all other
books or documents of Bubo now in the possession or control of Bubo, the Members or their representatives
and agents.

                                                 ARTICLE VII

                   SPECIAL COVENANTS AND POST-CLOSING AGREEMENTS

         Section 7.1 Waiver of Operating Agreement Restrictions. In connection with the execution of this
Agreement, the agreements contemplated hereunder and the consummation of the transactions
contemplated hereby (the “Contemplated Transactions”), each Member and Bubo hereby waives any
transfer, voting, disposition, consent or any other restriction, limitation or requirement in the Operating
Agreement or any other governing document of Bubo prohibiting or in any way restricting (i) the execution,
delivery and performance of this Agreement or the agreements contemplated hereunder or (ii) the
consummation of the Contemplated Transactions.

        Section 7.2 Additional Documents and Further Assurances. Each party hereto, at the request of
one or more of the other parties hereto, shall execute and deliver such other instruments and do and perform
such other acts and things as may be necessary or desirable for effecting completely the consummation of
this Agreement and the transactions contemplated hereby.

          Section 7.3 Good Faith Conduct After the Closing. Each Founder recognizes and acknowledges
that following the Closing, in consideration of the Laneaxis entering into the License and Services
Agreement with GPSCT and for such other consideration as Laneaxis has provided to the Founders, each
of them, including without limitation as executive officers of the Company, owes to the Company the duties
of loyalty, care, fidelity and obedience in all matters pertaining to their involvement with the Company,
including without limitation, to (i) continue to provide to the Company the services that they have provided
to Bubo prior to the Closing, (ii) fulfill their obligations under this Agreement and (iii) use his best efforts
to deliver on the business plan and promises made to LaneAxis as part of negotiations that led to the
execution of this Agreement and the transactions contemplated in connection therein. Each of the Founders
agrees to serve the Company diligently and faithfully, to perform in good faith all duties to the best of his
ability, and to reasonably devote all of their working time, attention and skills to the conduct of the business
of the Company and its subsidiaries’ business. In furtherance of such purposes, each of the Founders agrees
not to engage in a business, venture or other undertaken that would, directly or indirectly, compete with the
Business.

                                                ARTICLE VIII

                                            INDEMNIFICATION

         Section 8.1 Indemnification. (a) Indemnification Obligations in favor of the Company. Bubo and
each Member shall for a period commencing from the Closing Date and ending on the second anniversary
of the Closing Date, severally and jointly, indemnify the Company, Laneaxis and each of their respective
officers, directors, stockholders, agents, representatives and affiliates (each such person is referred to herein
as a “Company Indemnified Party”) in respect of, and hold each Company Indemnified Party harmless
against, any and all debts, obligations losses, liabilities, deficiencies, damages, fines, fees, penalties, interest

                                                        13
obligations, expenses or costs (whether absolute, accrued, contingent, fixed or otherwise, or whether known
or unknown, or due or to become due or otherwise) (including without limitation amounts paid in
settlement, interest, court costs, costs of investigators, fees and expenses of attorneys, accountants, financial
advisors and other experts, and other expenses of litigation) (collectively, “Damages”) incurred or suffered
by any Company Indemnified Party thereof resulting from:

               (i) any misrepresentation or breach of warranty by, or failure to perform any covenant or
        agreement of, Bubo or the Members contained in this Agreement or the Bubo Certificate; and

               (ii) any claim for brokers’ or finders’ fees or agents’ commissions arising from or through
        Bubo or any of its members in connection with the negotiation or consummation of the transactions
        contemplated by this Agreement.

        (b) Indemnification in favor of Bubo and the Bubo Managing Member. The Company shall, for a
period commencing from the Closing Date and ending on the second anniversary of the Closing Date,
indemnify Bubo, the Members and each of their respective officers, directors, members, agents,
representatives and affiliates (each such person is referred to herein as a “Bubo Indemnified Party”) in
respect of, and hold each Bubo Indemnified Party harmless against, any and all Damages incurred or
suffered by any Bubo Indemnified Party thereof resulting from:

               (i) any misrepresentation or breach of warranty by, or failure to perform any covenant or
        agreement of, the Company contained in this Agreement or the Company Certificate; and

                (ii) any claim for brokers’ or finders’ fees or agents’ commissions arising from or through
        the Company in connection with the negotiation or consummation of the transactions contemplated
        by this Agreement.

                                                ARTICLE IX

                                    MISCELLANEOUS PROVISIONS

         Section 9.1 Press Releases and Announcements. No party shall issue any press release or public
announcement relating to the subject matter of this Agreement without the prior written approval of the
other parties.

        Section 9.2 No Third Party Beneficiaries. This Agreement shall not confer any rights or remedies
upon any person other than the parties and their respective successors and permitted
assigns; provided, however, that the provisions in Article VIII concerning indemnification are intended for
the benefit of the benefit of the individuals specified therein and their successors and assigns.

         Section 9.3 Entire Agreement. This Agreement (including the documents referred to herein)
constitutes the entire agreement among the parties and supersedes any prior or (other than as set forth
herein) contemporaneous understandings, agreements or representations by or among the parties, written
or oral, with respect to the subject matter hereof.

        Section 9.4 Succession and Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties named herein and their respective successors and permitted assigns. No party may
assign either this Agreement or any of its rights, interests or obligations hereunder without the prior written
approval of the other parties; provided that the Company may assign its rights, interests and obligations
hereunder in the event it consummates a merger, acquisition and/or sale.


                                                       14
        Section 9.5 Counterparts and Electronic Signature. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original but all of which together shall constitute one
and the same instrument. Signatures delivered by fax and/or e-mail/.pdf transmission shall be sufficient and
binding as if they were originals and such delivery shall constitute valid delivery of this Agreement.

       Section 9.6 Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation of this Agreement.

         Section 9.7 Notices. All notices, requests, demands, claims and other communications hereunder
shall be in writing. Any notice, request, demand, claim or other communication hereunder shall be deemed
duly delivered four business days after it is sent by registered or certified mail, return receipt requested,
postage prepaid, or one business day after it is sent for next business day delivery via a reputable nationwide
overnight courier service, in each case to the intended recipient as set forth below:


        If to the Company:                                    Copy to (which shall not constitute notice
                                                              hereunder):

        Budbo, Inc.                                           Foley Shechter LLP
        1159 Campanile                                        211 East 43rd Street, 6th Floor
        Newport Beach, CA 92660                               New York, NY 10017
        Attn: Rick Burnett, CEO                               Attn: Jonathan Shechter, Esq.
        Facsimile:                                            Facsimile: +1-917-688-4092

        If to Bubo or the Members:                            Copy to (which shall not constitute notice
                                                              hereunder):

        Bubo Technologies, LLC                                _________________
        15400 Sonoma Drive #208                               _________________
        Fort Myers Beach, FL                                  _________________
        Attn: Luke Patterson                                  Attn: _________________
        Facsimile: ________________                           Facsimile: ________________

        Any party may give any notice, request, demand, claim or other communication hereunder using
any other means (including personal delivery, expedited courier, messenger service, telecopy, telex,
ordinary mail or electronic mail), but no such notice, request, demand, claim or other communication shall
be deemed to have been duly given unless and until it actually is received by the party for whom it is
intended. Any party may change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other parties notice in the manner herein set
forth.

        Section 9.8 Governing Law. This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Delaware without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction) that would cause the
application of laws of any jurisdictions other than those of the State of Delaware.

         Section 9.9 Submission to Jurisdiction. Each of the parties (a) submits to the jurisdiction of any
state or federal court sitting in Orange County in the State of California in any action or proceeding arising
out of or relating to this Agreement, (b) agrees that all claims in respect of such action or proceeding may
be heard and determined in any such court, and (c) agrees not to bring any action or proceeding arising out
of or relating to this Agreement in any other court. Each of the parties waives any defense of inconvenient

                                                      15
forum to the maintenance of any action or proceeding so brought and waives any bond, surety or other
security that might be required of any other party with respect thereto. Any arty may make service on
another arty by sending or delivering a copy of the process to the arty to be served at the address and in the
manner provided for the giving of notices in Section 9.7. Nothing in this Section 9.9, however, shall affect
the right of any party to serve legal process in any other manner permitted by law.

         Section 9.10 Amendments and Waivers. The parties may mutually amend any provision of this
Agreement at any time prior to the Effective Time. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by all of the parties. No waiver of any right or
remedy hereunder shall be valid unless the same shall be in writing and signed by the Party giving such
waiver. No waiver by any Party with respect to any default, misrepresentation or breach of warranty or
covenant hereunder shall be deemed to extend to any prior or subsequent default, misrepresentation or
breach of warranty or covenant hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.

         Section 9.11 Severability. Any term or provision of this Agreement that is invalid or unenforceable
in any situation in any jurisdiction shall not affect the validity or enforceability of the remaining terms and
provisions hereof or the validity or enforceability of the offending term or provision in any other situation
or in any other jurisdiction. If the final judgment of a court of competent jurisdiction declares that any term
or provision hereof is invalid or unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall have the power to limit the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a term or provision that is valid
and enforceable and that comes closest to expressing the intention of the invalid or unenforceable term or
provision, and this Agreement shall be enforceable as so modified.

      Section 9.12 WAIVER OF JURY TRIAL. EACH OF THE PARTIES IRREVOCABLY WAIVES
ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BETWEEN THE
PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

         Section 9.13 Construction. The language used in this Agreement shall be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of strict construction shall be
applied against any Party. Any reference to any federal, state, local or foreign statute or law shall be deemed
also to refer to all rules and regulations promulgated thereunder, unless the context requires otherwise.

        Section 9.14 Fees and Expenses. Except as otherwise expressly provided in this Agreement, all
legal and other fees, costs and expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such fees, costs or expenses.

         Section 9.15 Tax Free Reorganization Status. Notwithstanding anything to the contrary contained
in this Agreement, the parties acknowledge and agree that no party is making any representation or warranty
as to the qualification of the Share-LLC Interest Exchange as a reorganization under Section 354 of the
Code or as to the effect, if any, that any transaction consummated prior to the Closing Date has or may have
on any such reorganization status. The parties acknowledge and agree that each (i) has had the opportunity
to obtain independent legal and tax advice with respect to the transaction contemplated by this Agreement,
and (ii) is responsible for paying its own taxes, including without limitation, any adverse tax consequences
that may result if the transaction contemplated by this Agreement is not determined to qualify as a
reorganization under Section 354 of the Code.

                                          [Signature page follows]


                                                      16
DocuSign Envelope ID: BB3760D5-9BEC-479B-816D-FF57B1F1D53D




                   IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the date first
            above written.

                                                                  BUDBO, INC.



                                                                  By:
                                                                  Name: Rick Burnett
                                                                  Title: Chief Executive Officer


                                                                  BUBO TECHNOLOGIES, LLC



                                                                  By:
                                                                  Name: Luke Patterson
                                                                  Title: Chief Executive Officer


                                                                  MEMBERS:




                                                                  By: Luke Patterson




                                                                  By: Jacob Patterson




                                                                  By: Gary Heitz




                                                                  By: Nick Heldreth




                                        [Signature page to the Share-LLC Exchange Agreement]

                                                                17
DocuSign Envelope ID: 576DC9CC-436D-4E2F-9765-F53D6A340C76




                   IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the date first
            above written.

                                                                  BUDBO, INC.



                                                                  By:
                                                                  Name: Rick Burnett
                                                                  Title: Chief Executive Officer


                                                                  BUBO TECHNOLOGIES, LLC



                                                                  By:
                                                                  Name: Luke Patterson
                                                                  Title: Chief Executive Officer


                                                                  MEMBERS:




                                                                  By: Luke Patterson




                                                                  By: Jacob Patterson




                                                                  By: Gary Heitz




                                                                  By: Nick Heldreth




                                        [Signature page to the Share-LLC Exchange Agreement]

                                                                17
                                                   By: Gary Heitz




                                                   By: Nick Heldreth




                         [Signature page to the Share-LLC Exchange Agreement]
                                            SCHEDULE I

                                            Bubo Members

                                                            Percentage of Total Shares of Company
                                              Tax-ID (if
      Name                Address                              Membership        Common Stock to
                                              applicable)
                                                              Interests Held        Be Issued

Luke Patterson    Luke Patterson          XXX-XX-XXXX               43%            1,109,863
                  15400 Sonoma Drive #208
                  Fort Myers Beach, FL
                  33908
Jacob Patterson   503 E. Nifong Blvd #217     XXX-XX-XXXX           42%             260,000
                  Columbia, MO 65201

Nick Heldreth     Nicholas Heldreth           XXX-XX-XXXX           10%             255,000
                  728 Devon Ct
                  San Diego CA 92109

Gary Heitz        Gary W Heitz                XXX-XX-XXXX            5%             127,500
                  1709 Elmhurst Drive,
                  Unit B
                  Austin, TX 78741

                                               TOTALS               100%           2,550,000




                                                 18
                                            SCHEDULE I

                                            Bubo Members

                                                            Percentage of Total Shares of Company
                                              Tax-ID (if
      Name                Address                              Membership        Common Stock to
                                              applicable)
                                                              Interests Held        Be Issued

Luke Patterson    Luke Patterson          XXX-XX-XXXX              43%             1,109,863
                  15400 Sonoma Drive #208
                  Fort Myers Beach, FL
                  33908
Jacob Patterson   503 E. Nifong Blvd #217     XXX-XX-XXXX          42%              260,000
                  Columbia, MO 65201

Nick Heldreth     Nicholas Heldreth           XXX-XX-XXXX          10%              255,000
                  728 Devon Ct
                  San Diego CA 92109

Gary Heitz        Gary W Heitz                XXX-XX-XXXX          5%               127,500
                  1709 Elmhurst Drive,
                  Unit B
                  Austin, TX 78741

                                               TOTALS             100%             2,550,000




                                                 18
                                                Schedule 2.2

                                 Current Capitalization of the Company

                                     Preferred
      Stockholder Name               Stock (1)            Common Stock              Total        % Ownership

 Laneaxis, Inc. (directed by
 Rick Burnett (CEO of
 LaneAxis, Inc.))                         1                 2,450,000             2,450,000          100%

             Totals:                      1                 2,450,000             2,450,000          100%

(1) Per Bubo’s and the Company’s agreement, such one (1) share of Series A Preferred Stock will entitle
Laneaxis, Inc. to cast up to 15,000,001 votes together with the holders of the Company Common Stock,
voting together as a single class, with respect to any and all matters presented to the holders of the Company
Common Stock for their action, subject to the limitations in the Stockholders Agreement.




                                                     19
                                  BUBO DISCLOSURE SCHEDULE


                                               Section 3.13

                                          Intellectual Property

Bubo’s mobile application (currently named Budbo), and all of Bubo’s and the Members’ associated or
related Intellectual Property and Intellectual Property Rights, that allows a user to quickly discover new
local marijuana strains, concentrates, and edibles (the “Mobile Application”) and further modification of
the Mobile Application with the use of the tracking technology and Intellectual Property Rights to be
licensed from LaneAxis.
                                                 Section 3.15

                                                Insurance

____________________________

                                               Section 3.16

                                             Bank Accounts

____________________________




                                                    20
EXHIBIT C
                              SHAREHOLDERS AGREEMENT

               THIS SHAREHOLDERS AGREEMENT (this “Agreement”) is made as of the
date last below written by and among Budbo, Inc. a Delaware corporation (the “Corporation”),
LaneAxis GPSCT, Inc. (“LaneAxis Shareholder”), a Delaware corporation and a wholly owned
subsidiary of Laneaxis, Inc., a Delaware corporation, Luke Patterson, Jacob Patterson, Nick
Heldreth and Gary Heitz (LaneAxis Shareholder collectively with Messrs. Patterson, Patterson,
Heldreth and Heitz are collectively referred to herein as the “Shareholders” or individually each a
“Shareholder”). The following recitals form the basis of this Agreement and are made a
material part hereof:

        A.      The Shareholders own the respective number of shares of the Corporation’s
common stock, $0.0001 par value per share (the “Common Stock”), as set forth on Exhibit A to
this Agreement, as may be amended from time to time, which shares constitute all of the current
equity securities of the Corporation (together with any other equity securities of the Corporation
which hereafter may be owned by Shareholders, the “Shares”); and

        B.      The Shareholders and the Corporation desire to make certain provisions relating to
the rights of the Shareholders to purchase, transfer, encumber or otherwise acquire or dispose of
the Shares.

        NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties hereto, each intending to be legally bound hereby, agree as follows:

                                         ARTICLE I.
                                       General Restriction

      No Shareholder shall voluntarily or involuntarily transfer, assign, sell, convey or otherwise
dispose any interest in his shares of Common Stock of the Corporation, now owned by such
Shareholder or hereafter acquired by him, except in accordance with the provisions of this
Agreement. The words “transfer, assign, sell, convey or otherwise dispose” as used in this
Agreement shall include the grant of any proxy, the establishment of any voting trust or any sale,
hypothecation, pledge, assignment, or other conveyance, with or without consideration, of any
incidence of ownership or title as to any share of the Corporation’s stock owned of record or
beneficially by a Shareholder, regardless of whether or not record or beneficial title to such
shares is thereby transferred. Each of the Shareholders agrees that, notwithstanding any
provision of this Agreement to the contrary, he will not at any time transfer, assign, sell, convey
or otherwise dispose, or agree to transfer, assign, sell, convey or otherwise dispose, any shares to
any person or entity (including any stockholder or equity holder of such entity) that to the
knowledge of the Shareholder, is engaged in a business or activity competing with the
Corporation’s business as then conducted, unless unanimously approved by the Board of
Directors of the Corporation in writing in advance.




                                                 1
                                          ARTICLE II.
                              Disposition of Shares During Lifetime

      A. Except as otherwise provided in this Agreement, no Shareholder shall transfer, sell,
assign, convey or otherwise dispose his or her shares during his lifetime without the express
written consent of the Board of Directors of the Corporation and a vote of the majority of the
Shares of Common Stock.

        B. If any Shareholder is permitted to transfer, sell, assign, convey or otherwise dispose
any interest in his shares to any third party pursuant to Article II(A), such Shareholder shall first
submit a written request to the Corporation seeking the Corporation’s approval of such
transfer. Such request shall set forth the identity of the proposed transferee, the price or
consideration to be paid for the transfer or assignment, and all of the material terms of the
proposed transaction. For thirty (30) days following the receipt of such notice, the Corporation
shall have a first option to purchase all (but not less than all) of the shares of the transferor
Shareholder for a price (the “Option Price”) equal to the lesser of (1) the price disclosed in such
notice or (2) the price set forth in Article IV of this Agreement. The Corporation’s option shall
be exercisable by duly constituted action of the Board of Directors of the Corporation by
majority vote (not including the transferor Shareholder) in accordance with the By-laws of the
Corporation.

           If the Corporation fails to exercise its first option as provided herein, then for fifteen
(15) days following the expiration of the Corporation’s first option, the other Shareholders shall
have a second option to purchase all (but not less than all)of the shares of the transferor
Shareholder for a price equal to Option Price. Each of the other Shareholders who elects to
exercise his option shall purchase his pro rata part of the shares of the transferor Shareholder in
the same proportion which his shares bear to all the shares of Common Stock owned by all
Shareholders electing to purchase hereunder. If any Shareholders do not elect to exercise their
options to purchase, then the Shareholders who elect to exercise their options shall have the right
to purchase the shares which the Shareholders who elected not to exercise their options in the
same proportion which their shares bear to all of the shares owned by all Shareholders electing to
purchase hereunder.

           Should either the Corporation or the other Shareholders elect to exercise their option
to purchase the shares of the transferor Shareholder as provided in this subparagraph B, the
payment of the purchase price shall be upon either (1) the terms set forth in such notice or (2) the
terms provided in Article IV of this Agreement, at the option of the purchasing Shareholder(s).

           Should neither the Corporation nor the other Shareholders elect to exercise the
options provided herein within forty-five (45) days following the receipt of the transferor
Shareholder’s original notice, then the transferor Shareholder shall be free for a period of ninety
(90) days to transfer ownership of his shares in strict accordance with the terms of the notice
given to the Corporation and the other Shareholders, free of the restrictions imposed by this
Agreement (subject to the foregoing clauses); provided however, that the proposed transferee
shall be an eligible shareholder such that the Corporation, if elected, maintains its election to be
taxed under the provisions of Subchapter S of the Internal Revenue Code, as amended; and


                                                 2
provided further that the proposed transferee of such shares shall take them subject to the terms
and restrictions imposed by this Agreement and shall become a party hereto. If the transferor
Shareholder does not transfer his shares as provided herein within ninety (90) days following the
expiration of the Corporation’s first option and the Shareholders’ second option, then (i) such
shares shall once again be subject to the restrictions of this Agreement and may not subsequently
be transferred, sold, assigned, conveyed or otherwise disposed except in compliance with the
terms hereof, and (ii) such shares may not, in any event, be transferred, sold, assigned, conveyed
or otherwise disposed by such transferor Shareholder for a period of twelve (12) months from the
expiration of the ninety (90) days period within which such transferor Shareholder was free to
transfer his ownership under this paragraph.

      C. If the transferor Shareholder is permitted to sell, assign, convey or otherwise dispose
his shares which represent at least forty-nine percent (49%) of the outstanding shares, and if
neither the Corporation nor the other Shareholders shall elect to exercise the options provided
herein, then:

            (1) all (but not less than all) of the other Shareholders shall have the right, upon
written notice delivered to the transferor Shareholder prior to the expiration of the forty-five (45)
day period described above in Paragraph B, to require that their shares also be sold to the
proposed transferee at the same price and upon the same terms as apply to the transferor
Shareholder’s shares; provided, however, that the price per share at which the other Shareholders
may be required to sell, assign, convey or otherwise dispose shall, in no event, be less than the
price per share determined according to the provisions of Article IV of this Agreement as of the
date of such notice; and

              (2) the transferor Shareholder shall also have the right, upon written notice
delivered to the other Shareholders prior to the expiration of the said forty-five (45) day period
described above in Paragraph B, to require all (but not less than all) of the other Shareholders to
sell all (but not less than all) of their shares to the proposed transferee at the same price and upon
the same terms as apply to the transferor Shareholder’s shares; provided, however, that the price
per share at which the other Shareholders may be required to sell shall, in no event, be less than
the price per share determined according to the provisions of Article IV of this Agreement as of
the date of such notice.

           (3) If neither (1) nor (2) above of this Paragraph C occur after such proposal, then
this Agreement shall remain in full force and effect.

       D. In the event that a Shareholder or his attorney-in-fact who represents such
Shareholder provides evidence reasonably satisfactory to the Board of Directors of the
Corporation that such Shareholder is experiencing “significant financial hardship” (as defined
herein, including as a result of a “Disability” as also defined herein), then such Shareholder (or
the attorney-in-fact who represents such Shareholder) may, at his option, elect to sell his shares,
which must also include all shares owned by a trust for the benefit of the Shareholder’s family
under the provisions of Article VI of this Agreement, to the Corporation for the price and upon
the terms in accordance with Article IV of this Agreement. “Significant financial hardship” shall
mean an immediate and substantial financial need (not covered by reimbursement or


                                                  3
compensation by insurance or otherwise) of a Shareholder, such as (i) medical care expenses for
the Shareholder and his family; (ii) potential loss of the Shareholder’s principal residence due to
actual or threatened foreclosure proceedings or (iii) an inability to pay ordinary and customary
living expenses which can only be averted by sale of the Shareholder’s other assets at “sacrifice”
or “below market” prices; or (iv) an inability to maintain the Shareholder’s normal and
customary style of living (which the parties to this Agreement agree may be different for each
Shareholder). If the Board of Directors of the Corporation determines that such Shareholder has
not provided evidence reasonably satisfactory that such Shareholder is experiencing “significant
financial hardship”, then such Shareholder or his personal representative and the Corporation
may then each appoint a financial specialist to review the decision of the Board of Directors of
the Corporation, and if no agreement is reached as a result of such review, then a third financial
specialist shall be selected by both parties who shall review the decision of the Board of
Directors of the Corporation. After the review by the third financial specialist, such third
financial specialist shall render his decision which shall be final and binding on all
parties. “Disability” shall mean a mental or physical condition which prevents a Shareholder for
working for a period of at least twelve (12) consecutive calendar months in substantially the
same capacity as he worked prior to incurring such disability if, in the opinions of physicians
selected by the Shareholder and by the Corporation, such incapacity is likely to be of a
permanent nature. If either the Shareholder or the Corporation cannot agree upon the other
party’s physician, then an independent physician, mutually agreeable to the Shareholder and the
Corporation, shall be selected, whose decision shall be final and binding on all parties. If the
Shareholder elects to sell his shares as a result of such “significant financial hardship”, then the
Corporation must purchase such Shareholder’s shares, which must also include all shares owned
by a trust for the benefit of the Shareholder’s family under the provisions of Article VI of this
Agreement, for the price and upon the terms in accordance with Article IV of this Agreement.

      E. If any Shareholder shall, voluntarily or involuntarily, transfer, sell, assign, convey or
otherwise dispose any interest in his or her shares during his or her lifetime without having first
complied in all respects with the requirements of this Agreement, then any such transfer or
assignment shall be null and void.

        F. In addition to all other terms and conditions contained in this Agreement, no
Transfers shall be completed or effective for any purpose unless the following conditions are
satisfied:

           (a) prior thereto:

                 (i) the Transferring Shareholder shall have provided to the Corporation, (x) at
           least ten (10) days' prior notice of such Transfer, (y) a certificate of the Transferring
           Shareholder, delivered with such notice, containing a statement that such Transfer is
           permitted under this Agreement, referencing the Section permitting such Transfer,
           and (z) such other information and documents as may be reasonably requested by the
           Corporation in order for it to determine whether such Transfer is permitted under this
           Agreement;




                                                 4
                (ii) the transferee shall have executed and delivered to the Corporation a written
           undertaking substantially in the form of Exhibit B attached hereto, pursuant to which
           such transferee agrees (x) to be bound by the terms and conditions of this Agreement
           and (y) that the Shares acquired by it shall be subject to the terms of this Agreement,
           and the transferee shall furnish copies of all share certificates effecting the Transfer
           and such other certificates, instruments and documents as the Company may request;
           and

                 (iii) all necessary third party consents to the Transfer shall have been obtained;

           (b) such transferee is not a competitor of the Corporation and its subsidiaries, as
determined in the reasonable discretion of the Board; provided that any private equity fund or
other financial investor shall not be deemed to be a competitor of the Corporation;

          (c) such Transfer would not violate the Act or any State Laws applicable to the
Corporation or the Shares to be Transferred;

            (d) such Transfer shall not impose liability or reporting obligations on the
Corporation or any Shareholder in any jurisdiction, whether domestic or foreign, or result in the
Corporation or any Shareholder becoming subject to the jurisdiction of any governmental
authority anywhere, other than the governmental authorities to which the Corporation is then
subject to such liability, reporting obligation or jurisdiction; and

            (e) such Transfer shall not, in the Board's sole discretion, have the effect of requiring
the Company to, upon the consummation of such Transfer, register the Shares under
Section 12(g) of the Exchange Act; provided, however, that the provisions of (i) this Section F(a)
through Section F(e) shall not apply to a Transfer in connection with a company sale, in the IPO
or in connection with the liquidation, winding-up or dissolution of the Corporation and
(ii) Section 3.3(b) shall not apply to a Transfer subject to, or in accordance with, Article XII
(Tag-Along and Drag-Along rights).

                                        ARTICLE III.
                       Disposition of Shares Upon Death of a Shareholder

            Upon the death of a Shareholder, the Corporation may elect to purchase, in which
case the personal representative for the estate of the deceased Shareholder must sell, all the
shares of the Corporation owned by such deceased Shareholder, which must also include all
shares owned by a trust for the benefit of the Shareholder’s family under the provisions of
Article VI of this Agreement, at the price and upon the terms set forth in Article IV of this
Agreement. Such transaction shall take place within six (6) months of the date of appointment of
the personal representative for the deceased Shareholder’s estate. If the Corporation makes a
determination that it lacks the necessary funds to purchase the shares or that purchasing the
shares would cause significant financial hardship to the Corporation, which determination shall
be made by the Board of Directors of the Corporation, then the Corporation may assign its right
to purchase all or a portion of the shares to the other Shareholders, who, subject to the same
terms and conditions of the Corporation’s obligation for the payment to the Shareholder’s estate


                                                 5
(which must also include all shares owned by a trust for the benefit of the Shareholder’s family
under the provisions of Article VI of this Agreement), may purchase the shares in a percentage
equal to their percentage of the outstanding shares of Common Stock of the Corporation or any
other percentage such Shareholders may agree upon among themselves; provided that the
foregoing shall not release the Corporation from its obligation hereunder to purchase any
unpurchased shares if the Shareholders fail, for any reason, to purchase all shares pursuant to the
foregoing assignment by the Corporation.

                                         ARTICLE IV.
                             Price and Terms for Purchase of Shares

      A. The price per share shall be as agreed upon by the Corporation and a vote of the
majority of the Shares of Common Stock of the Shareholders. If the Corporation and
Shareholders, by a vote of the majority of the Shares of Common Stock, are unable to reach a
unanimous agreement as to the agreed price per share, the Shareholders agree to cooperate in
good faith to choose a mutually acceptable independent appraiser to determine the agreed value
and that the value determination made by such appraiser shall be conclusive and binding on all
Shareholders as the agreed price per share, provided such value determination shall, in no event,
be less than the previously agreed value by the Corporation and Shareholders, if any. If such
value determination by the appraiser is less than the previously agreed value, then such
previously agreed value shall remain in effect for all purposes of this Agreement until otherwise
determined in accordance with the provisions of this Article IV.

      B. Unless otherwise agreed to by the parties, the purchaser may deliver to the selling
Shareholder a promissory note equal to the full purchase price or an amount of cash at closing as
agreed to by the parties.

      C. The selling Shareholder shall transfer and convey the shares to the purchaser at
closing free and clear of all debts, liabilities, obligations, liens or any other encumbrances except
those arising out of this Agreement.

                                          ARTICLE V.
                                        Vote Requirements

      A. Unless otherwise set forth in the Corporation’s Certificate of Designation (as defined
below) as filed with the Secretary of State of Delaware, the following actions shall not be taken
by or on behalf of the Corporation without the affirmative vote of sixty-six percent (66%) of the
shares of Common Stock of the Corporation:

       1. The amendment or restatement of the Certificate of Incorporation or the By-Laws of
the Corporation;

       2. The appointment, removal, or replacement of any members of the Board of
Directors of the Corporation;




                                                 6
       3. Except as provided for in Article VIII of this Agreement, the issuance of dividends
and other distributions of cash or other property on the shares of the Corporation;

        4.    The lending of money, the borrowing of money, the granting of guaranties, or the
transfer, issuance or the dealing with any debt instruments of the Corporation other than short-
term debt arrangements made in the ordinary course of the Corporation’s business to finance
current inventory requirements;

       6. The purchase, sale, mortgage or disposition of any personal property or real property
which has a fair market value of $250,000.00 or more;

      7. The appointment of a receiver for the Corporation or the voluntary filing of any
bankruptcy or similar proceeding by the Corporation; or

        B. The Shareholders shall take all actions necessary and vote all of their Shares to
ensure that the Certificate of Incorporation and By-Laws of the Corporation are adopted,
amended and maintained consistent with the agreements, terms and conditions and intentions of
this Agreement, as it may from time to time be amended; provided that in the event of any
conflict between the Corporation’s Certificate of Designation for its Series A Preferred Stock
(the “Certificate of Designation”) and this Agreement, the terms and provisions of this
Agreement shall control.

       C.      Protective Provisions. Without limiting the foregoing, the Corporation shall not,
without first obtaining the approval, by unanimous vote or written consent, of the Board of
Directors, voting as a class:

         (i)    effect any transaction between the Corporation and any party related to or
affiliated with the Corporation or its shareholders;

       (ii)   change the lines of business of the Corporation;

       (iii) agree to any material change in any compensation arrangement or agreement with
the Corporation’s senior executive officers;

       (iv)   issue any shares of capital stock of the Corporation below fair market value;

      (v)      increase the number of shares of Common Stock authorized under the
Corporation’s stock option plan;

        (vi)    create (by new authorization, amendment, reclassification, recapitalization or
otherwise) any class or series of capital stock or any other securities convertible into equity
securities of the Corporation having a preference superior to or on a parity with the Series A
Preferred Stock with respect to voting, dividends, participation or liquidation preferences;

      (vii) merge with or into or consolidate with any other corporation (other than a wholly-
owned subsidiary the Corporation) or effect any material acquisition by the Corporation;

                                               7
        (viii) file a registration statement for an initial pubic offering of the Corporation’s
securities;

        (ix)   change the size or composition of the Corporation’s Board of Directors or replace
any of the Directors;

       (x)    sell, convey or otherwise dispose of all or substantially all of its property or
business or effect any transaction or series of related transactions in which more than fifty
percent (50%) of the voting power of the Corporation is disposed of;

      (xi)      amend, modify, alter or repeal the Corporation’s Certificate of Incorporation or
By-laws;

       (xii) issue additional capital stock of the Corporation other than upon the exercise of
any outstanding warrants or options granted, or that may be granted, under the Corporation’s
stock option plan, or upon conversion of any outstanding convertible securities of the
Corporation;

        (xiii) incur any indebtedness other than under capitalized leases;

        (xiv)   redeem or repurchase any outstanding shares of capital stock of the Corporation;

        (xv)    declare or pay any dividends on the Common Stock or the Preferred Stock; and

       (xvi) take any action that alters the rights and preferences or increases the number of
outstanding shares of Series A Preferred Stock.

                                        ARTICLE VI.
                       Shares Owned by a Trust for the Shareholder’s Family

         Shares in the Corporation may be owned by a trust (eligible to hold S Corporation stock,
if applicable) for the benefit of the Shareholder’s family. In such event, the shares owned by
such trust shall, for all purposes of this Agreement, including the required sale of all shares
owned by a Shareholder as a result of the Shareholder’s death or significant financial hardship,
including such Shareholder’s disability as defined in Paragraph D of Article II of this
Agreement, be included in, deemed part of, and bound by the terms of this Agreement, and any
action taken, offer made, or option exercised under this Agreement, with reference to the shares
owned by a Shareholder shall be applicable to the shares owned by such trust. In the event of the
death of any member of the Shareholder’s family who is a trust beneficiary, the shares in the
Corporation held in trust for such deceased family member may remain held in trust for other
members of the Shareholder’s family. The Shareholders agree to provide the Corporation with
sufficient documentation as well as any other data which the Corporation may reasonably request
(i) to establish the legal existence of such trust; (ii) to determine that such trust is eligible to hold
S Corporation stock under the Internal Revenue Code, as amended; and (iii) to determine the
Trustee’s authority to be bound by the terms of this Agreement.



                                                   8
                                        ARTICLE VII.
                                      Conflicts Transactions

      Except as otherwise set forth herein, any contract or other transaction between the
Corporation and any Shareholder or any Affiliate (a “Conflict Transaction”), shall be valid, if the
material facts of the Conflict Transaction and such Shareholder’s or such Affiliate’s interest is
disclosed to the Board of Directors of the Corporation, and such Conflict Transaction is
authorized by unanimous approval of the Board of Directors of the Corporation.

                                        ARTICLE VIII.
                                       Other Opportunities

           Each of the parties hereto acknowledges that the LaneAxis Shareholder and its
affiliates may conduct business with any enterprise, including any enterprise which may have
products or services which compete directly or indirectly with those of the Corporation or its
subsidiaries. Nothing in this Agreement shall preclude or in any way restrict the LaneAxis
Shareholder and its affiliates from conducting business with or investing or participating in any
particular enterprise, whether or not such enterprise has products or services that compete with
those of the Corporation. Notwithstanding anything to the contrary herein, the Company and
each Shareholder expressly acknowledge and agree that in the event that any of the LaneAxis
Shareholder and its officers, directors, shareholders, partners, affiliates, agents, representatives
and any related investees (other than the Corporation and its subsidiaries) acquires knowledge of
a potential transaction or matter that may be a corporate opportunity for any of the Corporation
or any of its subsidiaries (each a “Corporate Opportunity Party”), then any such Corporate
Opportunity Party shall have no duty (contractual or otherwise) to communicate or present such
corporate opportunity to the Corporation or any of its subsidiaries, as the case may be, and,
notwithstanding any provision of this Agreement to the contrary, any such Corporate
Opportunity Party shall not be liable to the Company, any of its affiliates, any of its subsidiaries
or any other Shareholder for breach of any duty (contractual or otherwise) by reason of the fact
that any such Corporate Opportunity Party, directly or indirectly, pursues or acquires such
opportunity for itself, directs such opportunity to another person, or does not present such
opportunity to the Corporation, its affiliates or any of its subsidiaries. Notwithstanding the
foregoing, this Section shall not be deemed in any manner to relieve any director of any fiduciary
duties owed by such director to the Company and the Shareholders.

                                         ARTICLE IX.
                                       Election of Directors

        A.     So long as the Shareholders or eligible trusts own shares in the Corporation, they
shall vote their shares to elect the following as the only directors of the Corporation: Rick
Burnett or another director appointed by Laneaxis, Inc., a Delaware corporation, and Luke
Patterson.

       B.     In the unlikely event that there is a disagreement or “deadlock” between Mr.
Burnett and Luke Patterson regarding any matter of which the aggregate transaction value is less
than one million dollars ($1,000,000), Mr. Burnett and Mr. Patterson shall attempt to resolve


                                                 9
such disagreement or “deadlock” in the manner and in accordance with the following
procedures: (i) Mr. Burnett and Mr. Patterson will attempt in good faith to promptly resolve the
disagreement or “deadlock” by negotiation, including convening a meeting of their
representatives for that purpose. All reasonable requests for relevant information relating to the
disagreement made by either party will be honored; and if (ii) Mr. Burnett and Mr. Patterson are
unable to promptly resolve the disagreement or “deadlock” through negotiation, Mr. Burnett
shall be entitled to cast an additional tie-breaking vote to resolve the disagreement or “deadlock.”

        C.      In the unlikely event that there is a disagreement or “deadlock” between Mr.
Burnett and Luke Patterson regarding any other matter or any matter for which the aggregate
transaction value is greater than one million dollars ($1,000,000), Mr. Burnett and Mr. Patterson
shall attempt to resolve such disagreement or “deadlock” in accordance with Section B(i) above.
If Mr. Burnett and Mr. Patterson are unable to resolve the disagreement or “deadlock” through
negotiation, no action pertaining to such matter shall be taken until such time as Mr. Burnett and
Mr. Patterson are able to reach a resolution.

                                         ARTICLE X.
                                       Election of Officers

           The officers of the Corporation shall be elected and serve in accordance with the By-
Laws of the Corporation. The officers of the Corporation following the effectiveness of this
Agreement initially shall be as follows:

              Office                                           Individual

              Chief Executive Officer,               Rick Burnett
              Secretary and Treasurer

              President                              Luke Patterson


              Chief Technology Officer               Jacob Patterson

                                        ARTICLE XI.
                                      Conditions Precedent

            The obligation of the Shareholders to enter into this Agreement shall be subject to
the following:

       A. The Corporation shall provide each of the Shareholders with certified copies of the
Certificate of Incorporation and By-Laws of the Corporation, which shall be in effect upon the
date of this Agreement;

      B. A License and Services Agreement, dated on or about the date hereof, shall have
been entered into between Laneaxis, Inc. and GPS Cannabis Tracker, Inc., a Delaware
corporation and a wholly owned subsidiary of the Corporation; and

                                                10
     C. The Corporation shall have acquired 100% of the membership interests of Bubo
Technologies, L.L.C., a Delaware limited liability company (“Bubo”), pursuant to the Share-
LLC Interest Exchange Agreement, dated on or about the date hereof, entered into among the
Corporation and the members of Bubo.

                                         ARTICLE XII.
                                      Intentionally Reserved

                                        ARTICLE XIII.
                                      Specific Performance

      The shares of the Corporation cannot be readily purchased or sold on the open market and
for that reason, among others, the parties will be irreparably damaged if this Agreement is not
specifically enforced. Should any dispute arise concerning the sale or disposition of shares of the
Corporation, an injunction may be issued restraining any sale or disposition pending the
determination of such controversy upon application to a court of competent jurisdiction by any
party to this Agreement. If any controversy arises concerning the purchase or sale of any such
shares, the same shall be enforceable in a court of equity in Orange County, State of California
by decree of specific performance. Such remedy shall, however, be cumulative and not
exclusive, and shall be in addition to any other remedy which the parties may have.

                                        ARTICLE XIV.
                                    Termination of Agreement

      This Agreement shall terminate upon the first to occur of the following events:

      A. The execution of an agreement to revoke this Agreement signed by all the parties to
this Agreement and the personal representative of any deceased party who has not yet been fully
paid for the sale of all the shares of such decedent.

      B. The adoption of a plan of sale, dissolution, or liquidation by the Corporation in
accordance with the requirements of Article V of this Agreement; or the bankruptcy or
receivership of the Corporation (but such termination shall not extinguish the rights or
obligations of the parties hereunder arising out of any event occurring prior to such termination).

      C. Upon the shares of the Corporation becoming publicly traded on a publicly
recognized stock exchange, such as the New York Stock Exchange or the American Stock
Exchange, on over-the-counter trading marketplace such as the OTC Marketplace.

                                       ARTICLE XV.
                     Securities Laws and Endorsement of Stock Certificates

      A. The Shareholders acknowledge that the stock of the Corporation acquired by them
has not been registered under the Securities Act of 1933, as amended (the “Act”), or any state
securities laws (the “State Acts”). The Shareholders individually represent and warrant that they
did not acquire their shares of stock from the Corporation with a view to, offer, offer for sale, or

                                                11
sell in connection with, the distribution of such shares of stock, and that they will hold such
shares of stock indefinitely unless subsequently registered under the Act and the State Acts or
unless an exemption from such registration is available and an opinion of counsel for the
Corporation, in form and substance satisfactory to the Corporation, is obtained to that
effect. The provisions of this Agreement are in all respects subject to the restrictions of the Act
and the State Acts and the rules and regulations thereunder. All certificates representing shares
of Corporation’s stock subject to this Agreement shall bear a conspicuous legend in substantially
the following form:

    The Securities represented by this certificate (the “Securities”) have been issued and sold in
    reliance upon an exemption from registration under the Securities Act of 1933, as amended
    (the “1933 Act”). The Securities may not be offered for sale, sold or transferred without an
    effective registration statement being filed under or pursuant to said 1933 Act or an opinion
    of counsel in form and substance satisfactory to the issuer then exemption from registration
    is available.

      Each Shareholder realizes that the Corporation does not file, and does not in the
foreseeable future contemplate filing, periodic reports in accordance with the provisions of
Section 13 or 15(d) of the Securities and Exchange Act of 1934, as amended, and also
understands that the Corporation has not agreed to register any of its securities for distribution in
accordance with the provisions of the Act or to take any actions respecting the obtaining of an
exemption from registration for such securities or any transaction with respect thereto. Hence,
by virtue of certain rules respecting restricted securities promulgated under the Act, the stock of
the Corporation acquired by the Shareholders must be held indefinitely unless and until
subsequently registered under the Act or the State Acts or both, as applicable, or unless an
exemption from such registration is available, in which case the amount of stock that may be
sold may be limited.

      B. Upon the execution of this Agreement, the certificates representing shares of stock
subject to this Agreement shall be conspicuously legended as follows:

    The shares represented by this certificate may not be transferred, hypothecated, pledged, or
    otherwise disposed of except in compliance with that certain Shareholders Agreement, dated
    April 17, 2017 a copy of which is on file in the office of the Secretary of this Corporation.

                                         ARTICLE XVI.
                              Future Stock and After-Acquired Stock

       A. Unless waived in writing by all of the parties hereto, before any additional shares of
stock of the Corporation are issued in the future to any person, corporation, partnership,
association, trust and/or any other entity whatsoever other than a signatory to this Agreement,
such person or entity shall be required to become a party to and execute, seal, and deliver a copy
of this Agreement prior to the issuance of such shares of stock or any other securities, if any, to
him, and the certificates therefore shall be legended as provided in this Agreement; and
thereafter, such person or entity shall be deemed to be a “Shareholder” for all purposes under this



                                                 12
Agreement, provided that such shares may only be issued in compliance with the provisions of
this Agreement.

      B. Whenever any Shareholder acquires any additional shares of stock of the Corporation
or any other securities of the Corporation other than the shares owned at the time of the
execution of this Agreement, such shares or such other securities of the Corporation so acquired
shall be subject to all of the terms of this Agreement, and the certificates therefor shall be
surrendered to the Corporation for legending in accordance with this Agreement, unless already
so legended, provided that such shares may only be issued in compliance with the provisions of
this Agreement.

                                         ARTICLE XVII.
                                Mediation and Arbitration of Disputes

      Any controversy arising under, out of, in connection with, or relating to, this Agreement,
and any amendment thereof, or the breach thereof, shall be submitted to mediation, and, if not
resolved by such mediation, shall then determined and settled by the California State Courts in
San Diego, CA.

                                         ARTICLE XVIII.
                                             Notices

      All notices, requests, demands and other communications shall be directed to the address
or electronic mail set forth below or to such other address or electronic mail as any party hereto
may designate to the other parties by like notice and shall be deemed duly given when delivered
by hand, transmitted electronically as evidenced by a confirmation of receipt, or three (3)
business days after posting in the United States mail by registered or certified mail, with postage
pre-paid return receipt requested:

   If to the Corporation, to:                  Budbo, Inc.
                                               11159 Campanile
                                               Newport Beach, CA 92660
                                               Attn: Rick Burnett
                                               Email: rick@laneaxis.com

   If to LaneAxis Shareholder, to:             Rick Burnett
                                               11159 Campanile
                                               Newport Beach, CA 92660
                                               Email: rick@laneaxis.com

   If to Luke Patterson, to:                   Luke Patterson
                                               15400 Sonoma Drive #208
                                               Fort Myers Beach, FL 33908
                                               E: luke@budbo.com




                                                 13
    If to Jacob Patterson, to:                Jacob Patterson
                                              503 E. Nifong Blvd # 217
                                              Columbia, MO 65201
                                              E: jacob@budbo.com

    If Nick Heldreth, to:                     Nick Heldreth
                                              728 Devon Ct
                                              San Diego CA 92109
                                              E: nickheldreth@gmail.com



    If to Gary Heitz, to:                     Gary W. Heitz
                                              1709 Elmhurst Drive Unit B
                                              Austin, TX 78741
                                              E: garyheitz80@gmail.com



                                         ARTICLE XIX.
                                          Miscellaneous

        A. This Agreement represents and embodies the entire understanding among the parties
and may be altered, amended or revoked only by subsequent written instrument duly executed by
all of the parties hereto.

      B. This Agreement shall be binding upon the Corporation, the Shareholders, their heirs,
legal representatives, transferees, successors and assigns. Any person or entity to whom any
shares are transferred as permitted under the terms of this Agreement shall, by acceptance of
such shares, be bound by all the terms, conditions and restrictions of this Agreement.

      C. This Agreement shall inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, assigns and transferees.

       D. Each Shareholder and the Corporation, through its CEO and President or other
authorized officer, shall give prompt notice to the other Shareholders and Corporation, as the
case may be, of all offers, acceptances, refusals, and exercise of options made pursuant to this
Agreement. All notices, writings, offers, acceptances, refusals, payments or agreements given or
required to be given under this Agreement shall be made in writing and sent by registered or
certified mail, return receipt requested, to the principal business office of the Corporation and to
the last known address of each Shareholder appearing on the books of the Corporation as well as
via electronic mail. Any such notice or other writing shall be deemed given and received upon
the expiration of three days following such mailing with proper postage affixed.


                                                14
      E. The parties agree to execute and deliver all proxies, stock transfer agent agreements,
authorizations, documents and instruments which are necessary to carry out the terms and
conditions of this Agreement.

       F. This Agreement shall be governed by and construed in accordance with the internal
laws of the State of California without giving effect to any choice or conflict of law provision or
rule (whether of the State of California or any other jurisdiction) that would cause the application
of laws of any jurisdictions other than those of the State of California. Each of the parties (a)
submits to the jurisdiction of any state or federal court sitting in Orange County in the State of
California in any action or proceeding arising out of or relating to this Agreement, (b) agrees that
all claims in respect of such action or proceeding may be heard and determined in any such
court, and (c) agrees not to bring any action or proceeding arising out of or relating to this
Agreement in any other court. Each of the parties waives any defense of inconvenient forum to
the maintenance of any action or proceeding so brought and waives any bond, surety or other
security that might be required of any other party with respect thereto. Any party may make
service on another party by sending or delivering a copy of the process to the party to be served
at the address and in the manner provided for the giving of notices in Article XVIII. Nothing in
this Section, however, shall affect the right of any party to serve legal process in any other
manner permitted by law.

       G. Any heading preceding the text of the several paragraphs hereof are inserted solely
for convenience of reference, and shall not constitute a part of this Agreement nor shall they
affect its meaning, construction or effect.

      H. This Agreement is intended and does hereby revoke all previous agreements among
the parties to the extent they are inconsistent herewith.

       I.    Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of the remaining terms
and provisions hereof or the validity or enforceability of the offending term or provision in any
other situation or in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or unenforceable, the parties
agree that the court making the determination of invalidity or unenforceability shall have the
power to limit the term or provision, to delete specific words or phrases, or to replace any invalid
or unenforceable term or provision with a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified.

      J. Each Shareholder represents and warrants that he is the sole owner of the shares of
the Corporation’s stock issued to him.

      K. Each Shareholder does hereby appoint the then acting secretary of the Corporation as
his Attorney in Fact to transfer, in such Shareholder’s name, record ownership of all shares
which the Shareholder shall transfer or convey, or be required to transfer or convey, under the
terms of this Agreement. The said appointment is coupled with the interest of the parties in the



                                                15
shares and the mutual covenants hereunder and may not be revoked except as an amendment to
this Agreement.

       L. Unless the context otherwise requires, whenever used in this Agreement, the singular
shall include the plural, the plural shall include the singular, and the masculine gender shall
include the neuter and feminine gender, and vice versa.

        M. In the event that any dispute among the parties to this Agreement should result in
litigation, the prevailing party in such dispute shall be entitled to recover from the losing party all
fees, costs and expenses of enforcing any right of such prevailing party under or with respect to
this Agreement, including without limitation, such reasonable fees and expenses of attorneys and
accountants, which shall include, without limitation, all fees, costs and expenses of appeals.

      N. This Agreement may be executed in two or more counterparts, each of which shall be
deemed an original but all of which together shall constitute one and the same instrument.
Signatures delivered by fax and/or e-mail/.pdf transmission shall be sufficient and binding as if
they were originals and such delivery shall constitute valid delivery of this Agreement.

      O. Each of the parties hereto shall perform such further acts and execute such further
documents as may reasonably be necessary to carry out and give full effect to the provisions of
this Agreement and the intentions of the parties as reflected thereby.

              [REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY]




                                                  16
DocuSign Envelope ID: BB3760D5-9BEC-479B-816D-FF57B1F1D53D




                            IN WITNESS WHEREOF, the parties have executed this Shareholders Agreement
            as of April 18, 2017.


            CORPORATION:                                     BUDBO, INC.



                                                             By: Rick Burnett, CEO


            SHAREHOLDERS:                                    __________________________________________
                                                             Luke Patterson


                                                             __________________________________________
                                                             Jacob Patterson


                                                             __________________________________________
                                                             Nick Heldreth


                                                             __________________________________________
                                                             Gary Heitz



                                                             LaneAxis GPSCT, Inc.


                                                             __________________________________________
                                                             By: Rick Burnett, CEO




                                                               17
DocuSign Envelope ID: 576DC9CC-436D-4E2F-9765-F53D6A340C76




                            IN WITNESS WHEREOF, the parties have executed this Shareholders Agreement
            as of April 18, 2017.


            CORPORATION:                                     BUDBO, INC.



                                                             By: Rick Burnett, CEO


            SHAREHOLDERS:                                    __________________________________________
                                                             Luke Patterson


                                                             __________________________________________
                                                             Jacob Patterson


                                                             __________________________________________
                                                             Nick Heldreth


                                                             __________________________________________
                                                             Gary Heitz



                                                             LaneAxis GPSCT, Inc.


                                                             __________________________________________
                                                             By: Rick Burnett, CEO




                                                               17
             IN WITNESS WHEREOF, the parties have executed this Shareholders
Agreement as of April 18, 2017.


CORPORATION:                       BUDBO, INC.



                                   By: Rick Burnett, CEO


SHAREHOLDERS:                      __________________________________________
                                   Luke Patterson


                                   __________________________________________
                                   Jacob Patterson


                                   __________________________________________
                                   Nick Heldreth


                                   __________________________________________
                                   Gary Heitz



                                   LaneAxis GPSCT, Inc.


                                   __________________________________________
                                   By: Rick Burnett, CEO




                                     17
18
                                          EXHIBIT A

                                     SHAREHOLDERS


    Shareholder           Common Stock,              Percentage of       Series A Preferred
                          $.0001 Par Value         Common Stock,           Stock Owned
                               Owned               $.0001 Par Value
                                                        Owned
Luke Patterson                1,096,500                 21.93%
Jacob Patterson               1,071,000                 21.42%
Nick Heldreth                  255,000                   5.10%
Gary Heitz                     127,500                   2.55%
LaneAxis Shareholder          2,450,000                 49.00%                1 Share*
Total                         5,000,000                100.00%                100.00%

* Such Share of Series A Preferred Stock entitles LaneAxis Shareholder to cast up to 15,000,001
votes together with the holders of Common Stock, voting together as a single class, with respect
to any and all matters presented to the holders of Common Stock for their action, consideration
or consent, whether at any special or annual meeting of stockholders, by written action of
stockholders in lieu of a meeting, or otherwise, as further set forth in the Certificate of
Designation filed with the Secretary of State of Delaware on or about April 18, 2017.




                                              18
                                           EXHIBIT B
               FORM OF JOINDER TO SHAREHOLDERS AGREEMENT


          THIS JOINDER (this “Joinder”) to the Shareholders Agreement, dated as of April
___, 2017 (as amended or restated from time to time, the “Agreement”), by and among Budbo,
Inc., a Delaware corporation (the “Company”), and the shareholders of the Company party
thereto, is made and entered into as of                      by and between the Company
and                ( “Joining Shareholder”). Capitalized terms used herein but not otherwise
defined shall have the meanings set forth in the Agreement.

        WHEREAS, on the date hereof, Joining Shareholder has [acquired / been
issued]             [Common/Preferred] Shares [from             ] and the Agreement and the
Company require Joining Shareholder, as a holder of such Shares, to become a party to the
Agreement, and Joining Shareholder agrees to do so in accordance with the terms hereof.

         NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Joinder hereby agree as follows:

        1.       Agreement to be Bound. Joining Shareholder hereby (i) acknowledges that it has
received and reviewed a complete copy of the Agreement and (ii) agrees that upon execution of
this Joinder, it shall become a party to the Agreement and shall be fully bound by, and subject to,
all of the covenants, terms and conditions of the Agreement as though an original party thereto
and shall be deemed, and is hereby admitted as, a “Shareholder” for all purposes thereof and
entitled to all the rights incidental thereto.

        2.     Notice. For purposes of providing notice pursuant to the Agreement, the address
of Joining Shareholder is as follows:

               [Name]
               [Address]
               [Facsimile Number]

        3.      Governing Law. This Agreement and the rights of the parties hereunder shall be
governed by, and construed and interpreted in accordance with, the Laws of the State of
California without regard to its rules regarding conflicts of law to the extent that the application
of the laws of another jurisdiction would be required thereby.

      4.      Descriptive Headings. The descriptive headings of this Joinder are inserted for
convenience only and do not constitute a part of this Joinder.

       5.     Counterparts. This Joinder may be executed in one or more counterparts, each of
which when executed shall be deemed to be an original, and all of which together will be
considered one and the same Joinder and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other party or parties. For purposes

                                                19
of this Joinder, facsimile signatures or signatures by other electronic form of transfer shall be
deemed originals, and the parties agree to exchange original signatures as promptly as possible.

       IN WITNESS WHEREOF, the parties hereto have executed this Joinder as
of          .


                                                          BUDBO, INC.



                                                          By:
                                                                Name:
                                                                Title:


                                                          [HOLDER]



                                                          By:
                                                                Name:
                                                                Title:




                                               20
EXHIBIT D
                       SOFTWARE LICENSE AND SERVICES AGREEMENT

         This License and Services Agreement (this “Agreement”), dated as of April 18, 2017, is entered
into by and between Laneaxis, Inc., a Delaware corporation (“LA”), and GPS Cannabis Tracker, Inc.
(“GPSCT”), a Delaware corporation and wholly owned subsidiary of Budbo, Inc. (GPSCT and LA shall
be referred to collectively as the “Parties” and individually as a “Party”).

                                                   Recitals

         WHEREAS, LA has acquired a 49% interest in Budbo, Inc., a Delaware corporation (“Budbo”),
which in turn has acquired 100% of the membership interests of Bubo Technologies, L.L.C., a Delaware
limited liability company (“Bubo”), pursuant to the Share-LLC Exchange Interest Agreement, entered into
on the date hereof between Budbo and Bubo (the “Acquisition”);

        WHEREAS, LA has developed the Software System Technology and in connection with the
Acquisition, desires to license to GPSCT the use of the Software System Technology in relation to the
Business; and

        WHEREAS, LA agrees to provide the corresponding technical support and other services in
connection with GPSCT’s use of the Software Systems.

        NOW, THEREFORE, in consideration of the mutual covenants and agreements of the Parties, the
performance by the Parties in good faith and other valid and valuable considerations, the Parties hereby
agree as follows:

                                                ARTICLE 1

                                              DEFINITIONS

       1.1.      The capitalized terms used herein but not otherwise defined shall have the following
meanings:

         “Affiliate” means, with respect to any specified Person, any other Person who, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with,
such specified Person; provided, that for the purposes of this definition, “control” (including with
correlative meanings, the terms “controlled by” and “under common control with”), as used with respect to
any Person, means the possession, directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting securities, by contract
or otherwise.

        “Business” means Bubo Technologies, LLC’s, a Delaware limited liability company (“Bubo”),
current or future business plans or operations as presented to, and contemplated by, Bubo and Laneaxis,
including without limitation in connection with the development of a mobile application (currently name
Budbo) that allows a user to quickly discover new local marijuana strains, concentrates, and edibles and
further modification of such mobile application with the use of the tracking Technology and Intellectual
Property licensed pursuant to this Agreement.

        “Intellectual Property Rights” means all rights of the following types, which may exist or be created
under the Laws of any jurisdiction in the world: (i) rights associated with works of authorship, including
exclusive exploitation rights, copyrights and moral rights, and all extensions, renewals, registrations and
applications therefor; (ii) rights in trademarks, trade names, service marks, service names and similar rights,
and all registrations and applications therefor, as well as and all goodwill embodied therein; (iii) rights in
domain names and uniform resource locators, and all registrations and applications therefor; (iv) trade secret
rights; (v) patents and patent applications, including any continuations, divisions, reissues, and
reexaminations, and other industrial property rights; and (vi) all other proprietary rights in Technology.

        “Laws” means state and federal laws, regulations, ordinances, provisions, detailed rules, standards,
orders or regulatory documents of the United States or other applicable jurisdictions.

        “Person” means any individual, limited liability company, corporation, association, partnership,
commercial trust, stock company, joint venture, trust, property with fiction personality or other entities or
organizations of any nature.

        “Technology” means any or all of the following: (i) works of authorship including computer
programs, whether in Source Code or Object Code, and whether embodied in software, firmware or
otherwise, documentation, designs, files, net lists, records and data; (ii) inventions (whether or not
patentable), improvements and technology; (iii) proprietary and confidential information, including
technical data and customer and supplier lists, trade secrets and know how; (iv) databases, data compilations
and collections and technical data; and (v) all instantiations of the foregoing in any form and embodied in
any media.

        “Software System Technology” means LA’s Virtual Freight Management software as a service
tracking and logistics solution built to help brokers, 3PLs and shippers gain real-time visibility and
proactive control over every shipment and related Technology and Intellectual Property Rights owned by
LA.

                                                ARTICLE 2

                                   SOFTWARE SYSTEM LICENSE

         2.1.    License. During the Term, LA hereby grants to GPSCT a worldwide, non-exclusive, non-
transferable, non-assignable and non-sublicensable license to use the Software System Technology solely
for the use in the Business (the “License”). The License shall be royalty free; provided, that the Parties
may agree in the future for GPSCT and/or Budbo to pay LA a monthly or a quarterly royalty fee (the
“License Fee”) as mutually determined by the Parties and jointly approved by Luke Patterson and Rick
Burnett.

         2.2.   Ownership/No Other Grant. LA retains all right, title and interest in and to the Software
System Technology licensed to GPSCT pursuant to this Agreement, including, without limitation, all
developments, improvements and modifications thereto (if any) created by or for LA to such Software
System Technology during the course of providing any services to GPSCT hereunder. Except as expressly
provided herein, nothing in this Agreement will constitute or be deemed to be any grant, directly or by
implication, estoppel or otherwise, of any right, license or covenant from LA to GPSCT or any of its
Affiliates.

         2.3.   License Purchase Option. Beginning on the date that is twelve (12) months after the date
of this Agreement, GPSCT shall have the option to purchase the License to be used solely in the Business
for a purchase price of one ($1) dollar, provided that at the time of the exercise of the Option (i) this
Agreement has not been terminated prior thereto, (ii) Luke Patterson and Jacob Patterson are full time
employees of the Company, (iii) LA’s ownership of Budbo’s common stock and other equity securities of
Budbo is at least 25% of Budbo’s common stock then issued and outstanding on a fully diluted basis, and
(iv) Bubo’s business as then conducted and intended to be conducted thereafter is not directly or indirectly

                                                      2
competitive to LA’s business as then conducted and intended to be conducted thereafter; provided, further,
that if the Option is exercised, any License Fee and/or License Service Fee payable to LA as may be agreed
to pursuant to the terms hereof shall continue to be paid on such terms.

                                                ARTICLE 3

                                       ADDITIONAL SERVICES

         3.1.   License. During the Term, GPSCT shall not pay LA any (i) software service fees in
connection with the use of the License pursuant to the terms of this Agreement or (ii) the Additional
Services (as defined below) to be provided by LA to GPSCT pursuant to the terms of this Agreement;
provided, that LA may charge GPSCT for the costs and expenses incurred by LA to deliver, maintain and
service the Software System Technology for use in the Business.

         3.2      Technical Support and Training. LA shall provide at no extra charge to GPSCT and Budbo
and/or their relevant Affiliates, such initial training and technical support on the correct implementation
and use of Software System Technology and related proprietary know how; provided that LA may charge
GPSCT or Budbo a reasonable service fee in the future as mutually agreed by the Parties and jointly
approved by Luke Patterson and Rick Burnett, for any continued technical support or training provided to
GPSCT, Budbo and/or their relevant Affiliates (the “License Service Fee”). In addition, LA shall provide
GPSCT personnel with reasonable access to consult with pertinent LA employees and consultants in
relations to the implementation and maintenance of the Software System Technology in the Business. Such
consultations shall occur at the request of GPSCT, provided that it is at a mutually agreeable time and place.
Each Party shall be responsible for its own expenses incurred in connection with any such consultations.
The subject matter and scope of such consultations shall be defined jointly by the Parties and shall be
intended to allow GPSCT to take hands-on advantage of such pertinent LA’s employees’ and consultants’
expertise and resources for purposes of assisting GPSCT and Budbo in the development, use, marketing,
promotion and other commercialization of the Budbo mobile application.

                                                ARTICLE 4

                                          CONFIDENTIALITY

        4.1.     Confidential Information and Confidentiality Obligations. Irrespective of whether this
Agreement has been terminated, each of the Parties shall maintain in strict confidence the business secrets,
proprietary information, customer information, personal information and any other information of a
confidential nature of the other Party coming into its knowledge during the entry into and performance of
this Agreement (the “Confidential Information”). Except where prior written consent has been obtained
from the Party disclosing the Confidential Information or where disclosure to a third party is mandated by
relevant Laws, including Laws of the place of listing of an Affiliate of a Party, the Party receiving the
Confidential Information shall not disclose any Confidential Information to any third party. The following
information shall not constitute the Confidential Information: (i) any information which, as shown by
written evidence, has previously been known to the receiving party by way of legal means; (ii) any
information which enters the public domain other than as a result of a fault of the receiving Party; or (iii)
any information lawfully acquired by the receiving Party from another source subsequent to the receipt of
relevant information.

        4.2.    Disclosure of Confidential Information to Certain Persons. A receiving Party may disclose
the Confidential Information of the disclosing Party to its relevant employees, directors, consultants, agents
or its appointed professionals, provided that such receiving Party shall ensure that such persons shall


                                                      3
comply with relevant terms and conditions of this Agreement and that it shall assume any liability arising
out of any breach by such persons of relevant terms and conditions of this Agreement.

         4.3     Return of Confidential Information. Any materials or documents comprising Confidential
Information that have been furnished to a Party in connection with this Agreement, and all copies of such
documentation, shall be promptly, at the option of the receiving party, destroyed or returned by that party
to the disclosing party, within ten (10) days after the termination of this Agreement, provided however, the
receiving party may retain, to the extent required by law or its record keeping policies, all routinely prepared
memos or similar internal analyses, computations, studies or reports, but any such retained information
must be kept confidential and subject to the terms hereof.

                                                ARTICLE 5

                              REPRESENTATIONS AND WARRANTIES

         5.1.    Mutual Representations and Warranties. Each Party hereby represents and warrants to the
other Party that: (i) it has requisite corporate capacity to execute this Agreement, grant the rights and
licenses granted herein and perform this Agreement in the other aspects; (ii) upon execution and delivery,
this Agreement shall constitute its legal, valid and binding obligations enforceable against it in accordance
with its terms; and (iii) it shall perform its obligations hereunder in accordance with all the requirements of
the Laws.

      5.2. Disclaimer. TO THE EXTENT PERMITTED BY APPLICABLE LAWS, OTHER THAN
THE EXPRESS WARRANTIES SET FORTH IN SECTION 5.1, EACH PARTY HEREBY DISCLAIMS
ALL WARRANTIES, REPRESENTATIONS OR CONDITIONS OF ANY KIND, WHETHER
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE AND
NONINFRINGEMENT.

                                                ARTICLE 6

                                      TERM AND TERMINATION

         6.1     Term. The term of this Agreement shall continue in perpetuity unless terminated pursuant
to the terms hereof.

         6.2     Termination. (a) GPSCT shall have no right to terminate this Agreement based on any
breach hereof or for any other reason, and GPSCT’s sole and exclusive remedy with respect to any breach
hereof by LA will be to seek monetary damages for the breach and, in the case of LA’s material breach of
Article 4, injunctive or other equitable remedies to cure, limit and restrain such breach or threatened breach.

         (b)     LA shall have the right to terminate this Agreement on the occurrence of any of the
following events if: (i) GPSCT files a petition for bankruptcy or is adjudicated as bankrupt; (ii) GPSCT
becomes insolvent and makes an assignment for the benefit of its creditors or an arrangement for its
creditors pursuant to any bankruptcy Law; (iii) GPSCT discontinues its Business or modifies its Business
in a material way without LA’s prior written consent; (iv) either Luke Patterson or Jacob Patterson ceases
to be actively involved on a full-time basis with either Budbo or GPSCT; (v) LA’s ownership of Budbo’s
common stock and other equity securities of Budbo decreases to less than 10% of Budbo’s common stock
then issued and outstanding on a fully diluted basis; (vi) if GPSCT or any Affiliate of GPSCT materially
breaches this Agreement and fails to cure such material breach within fifteen (15) days of receiving notice
thereof from LA; or (vii) an administrator is appointed for GPSCT or its business.

                                                       4
        (c)     This Agreement may be terminated upon the mutual written agreement of the Parties.

         (d)    Material Amendments. LA shall have the right to terminate this Agreement if (i) the Parties
are required to amend any material term or condition of this Agreement as a result of applicable Laws,
including those which could cause a material adverse effect on GPSCT, Budbo or the Business, and (ii) the
Parties are unable to agree as to the substance of such amendment to LA’s satisfaction. For the avoidance
of doubt, any required amendment to Section 2 or Section 3 shall be deemed an amendment of a material
term or condition for the purposes of this Section 6.2(d).

         6.3     Effect of Termination. Upon any expiration or termination of this Agreement, all rights and
licenses granted by LA to GPSCT hereunder shall immediately terminate, and each Party shall promptly
return to the other Party or destroy (at the other Party’s request) all Confidential Information (including
software) of the other Party then in its possession.

        6.4     Survival. The responsibilities and obligations of the Parties under Articles 4, 7 and 8 shall
survive the expiration or termination of this Agreement.

                                               ARTICLE 7

                                          INDEMNIFICATION

        7.1.     Indemnification by GPSCT. GPSCT and Budbo shall each indemnify and hold harmless
LA, its Affiliates and their respective officers, directors, employees, shareholders, agents and
representatives (each a “LA Indemnitee”) from and against any and all claims, demands, liabilities,
damages, losses and expenses, including reasonable attorneys’ fees and costs (collectively, the “Damages”),
actually incurred by any LA Indemnitee arising out of or in connection with any lawsuit, claim, action or
demand (the “Claims”) brought by a third party based upon (i) the gross negligence, intentional misconduct
or fraud of GPSCT or its Affiliates; (ii) breach by GPSCT or its Affiliates of the representations and
warranties made by it in this Agreement; (iii) the use, marketing, promotion, sale, advertising,
transportation, handling, storage, or distribution of the Budbo mobile application or any other product or
technology by or on behalf of Bubo or Budbo; except in each case for (x) Claims arising due to the gross
negligence, intentional misconduct or fraud by LA, and (y) Claims for which LA is obligated to indemnify
GPSCT Indemnitees pursuant to Section 7.2.

         7.2.     Indemnification by LA. LA shall indemnify and hold harmless GPSCT, its Affiliates and
their respective officers, directors, employees, shareholders, agents and representatives (each a “GPSCT
Indemnitee”) from and against any and all Damages actually incurred by any GPSCT Indemnitee arising
out of or in connection with any Claims brought by a third party based upon (i) the gross negligence,
intentional misconduct or fraud of LA or its Affiliates; and (ii) breach by LA or its Affiliates of the
representations and warranties made by it in this Agreement; except in each case for (x) Claims arising due
to the gross negligence, intentional misconduct or fraud of, or breach of this Agreement by GPSCT, Budbo
or their Affiliates and (y) Claims for which GPSCT and Budbo are obligated to indemnify LA Indemnitees
pursuant to Section 7.1.

          7.3.    Procedure. The foregoing indemnifications are subject to the following procedural
requirements: the LA Indemnitee or GPSCT Indemnitee shall give prompt written notice to the
indemnifying party of any Claims by a third party which may give rise to any claim for which
indemnification may be required under this Article 7, and the LA Indemnitee or GPSCT Indemnitee shall
reasonably cooperate with the indemnifying party and its counsel in the course of the defense of any such
suit, claim or demand, such cooperation to include without limitation using reasonable efforts to provide or
make available documents, information and witnesses at the expense of the indemnifying party. The

                                                     5
indemnifying party shall be entitled to assume the defense and control of any such claim at its own cost and
expense; provided, however, that the LA Indemnitee or GPSCT Indemnitee shall have the right to be
represented by its own counsel at its own cost in such matters. Neither the indemnifying party nor the
indemnified party shall settle or dispose of any such matter in any manner which would materially and
adversely affect the rights or interests of the other party (including the obligation to indemnify hereunder)
without the prior written consent of the other party, which shall not be unreasonably withheld or delayed
or conditioned on further consideration.

                                                ARTICLE 8

                                            MISCELLANEOUS

        8.1    Press Releases and Announcements. No party shall issue any press release or public
announcement relating to the subject matter of this Agreement without the prior written approval of the
other parties.

         8.2     No Third Party Beneficiaries. This Agreement shall not confer any rights or remedies upon
any person other than the parties and their respective successors and permitted assigns; provided, however,
that the provisions in Article 7 concerning indemnification are intended for the benefit of the benefit of the
individuals specified therein and their successors and assigns.

        8.3      Entire Agreement. This Agreement (including the documents referred to herein) constitutes
the entire agreement among the parties and supersedes any prior or (other than as set forth herein)
contemporaneous understandings, agreements or representations by or among the parties, written or oral,
with respect to the subject matter hereof.

         8.4     Succession and Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties named herein and their respective successors and permitted assigns. No party may assign
either this Agreement or any of its rights, interests or obligations hereunder without the prior written
approval of the other parties; provided that LA may assign its rights, interests and obligations hereunder in
the event it consummates a merger, acquisition and/or sale.

        8.5      Counterparts and Electronic Signature. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which together shall constitute one and
the same instrument. Signatures delivered by fax and/or e-mail/.pdf transmission shall be sufficient and
binding as if they were originals and such delivery shall constitute valid delivery of this Agreement.

        8.6     Headings. The section headings contained in this Agreement are inserted for convenience
only and shall not affect in any way the meaning or interpretation of this Agreement.

        8.7     Notices. All notices, requests, demands, claims and other communications hereunder shall
be in writing. Any notice, request, demand, claim or other communication hereunder shall be deemed duly
delivered four business days after it is sent by registered or certified mail, return receipt requested, postage
prepaid, or one business day after it is sent for next business day delivery via a reputable nationwide
overnight courier service, in each case to the intended recipient as set forth below:

        If to LA:                                                  Copy to (which shall not constitute notice
                                                                   hereunder):

        Laneaxis, Inc.                                             Foley Shechter LLP
        1159 Campanile                                             211 East 43rd Street, 6th Floor

                                                       6
        Newport Beach, CA 92660                                   New York, NY 10017
        Attn: Rick Burnett, CEO                                   Attn: Jonathan Shechter, Esq.
        Facsimile:                                                Facsimile: +1-917-688-4092

        If to GPSCT:                                              Copy to (which shall not constitute notice
                                                                  hereunder):
        GPS Cannabis Tracker, Inc.                                Foley Shechter LLP
        1159 Campanile                                            211 East 43rd Street, 6th Floor
        Newport Beach, CA 92660                                   New York, NY 10017
        Attn: Luke Patterson, President                           Attn: Jonathan Shechter, Esq.
        Facsimile: ________________                               Facsimile: +1-917-688-4092

        Any party may give any notice, request, demand, claim or other communication hereunder using
any other means (including personal delivery, expedited courier, messenger service, telecopy, telex,
ordinary mail or electronic mail), but no such notice, request, demand, claim or other communication shall
be deemed to have been duly given unless and until it actually is received by the party for whom it is
intended. Any party may change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other parties notice in the manner herein set
forth.

         8.8     Governing Law. This Agreement shall be governed by and construed in accordance with
the internal laws of the State of Delaware without giving effect to any choice or conflict of law provision
or rule (whether of the State of Delaware or any other jurisdiction) that would cause the application of laws
of any jurisdictions other than those of the State of Delaware.

         8.9      Submission to Jurisdiction. Each of the parties (a) submits to the jurisdiction of any state
or federal court sitting in Orange County in the State of California in any action or proceeding arising out
of or relating to this Agreement, (b) agrees that all claims in respect of such action or proceeding may be
heard and determined in any such court, and (c) agrees not to bring any action or proceeding arising out of
or relating to this Agreement in any other court. Each of the parties waives any defense of inconvenient
forum to the maintenance of any action or proceeding so brought and waives any bond, surety or other
security that might be required of any other party with respect thereto. Any party may make service on
another party by sending or delivering a copy of the process to the party to be served at the address and in
the manner provided for the giving of notices in Section 9.7. Nothing in this Section 9.9, however, shall
affect the right of any party to serve legal process in any other manner permitted by law.

         8.10    Amendments and Waivers. The parties may mutually amend any provision of this
Agreement at any time prior to the Effective Time. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by all of the parties. No waiver of any right or
remedy hereunder shall be valid unless the same shall be in writing and signed by the Party giving such
waiver. No waiver by any Party with respect to any default, misrepresentation or breach of warranty or
covenant hereunder shall be deemed to extend to any prior or subsequent default, misrepresentation or
breach of warranty or covenant hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.

         8.11     Severability. Any term or provision of this Agreement that is invalid or unenforceable in
any situation in any jurisdiction shall not affect the validity or enforceability of the remaining terms and
provisions hereof or the validity or enforceability of the offending term or provision in any other situation
or in any other jurisdiction. If the final judgment of a court of competent jurisdiction declares that any term
or provision hereof is invalid or unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall have the power to limit the term or provision, to delete specific words

                                                      7
or phrases, or to replace any invalid or unenforceable term or provision with a term or provision that is valid
and enforceable and that comes closest to expressing the intention of the invalid or unenforceable term or
provision, and this Agreement shall be enforceable as so modified.

      8.12  WAIVER OF JURY TRIAL. EACH OF THE PARTIES IRREVOCABLY WAIVES
ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BETWEEN THE
PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

          8.13    Construction. The language used in this Agreement shall be deemed to be the language
chosen by the parties to express their mutual intent, and no rule of strict construction shall be applied against
any Party. Any reference to any federal, state, local or foreign statute or law shall be deemed also to refer
to all rules and regulations promulgated thereunder, unless the context requires otherwise.

                                           [Signature page follows]




                                                       8
EXHIBIT E
  Home      JOIN   SI Premium   Calendars   Ratings   M&A Insider   EPS Insider   Dividends   IPO Insider   Hedge Funds    Premium Letters    Submit Release
                                              TICKER/NAME           Go   SEARCH SITE              Go          Log-In | Home | E-mail Alerts | My Headlines | Portfolio

                                                                                    Upgrade to StreetInsider Premium! - Free Trial




QUICK LINKS : Goldman Sachs Conviction Buy List       Warren Buffett News    Elliott Associates News        Follow @Street_Insider   53.2K followers       Like 7.3K



 Press Releases


Budbo Consumer Cannabis App Merges with LaneAxis Freight Tracking Platform to
form Budbo Inc.
  Article     Comments (0)

                                                                                         Tweet      Share      E-mail
May 24, 2017 1:02 PM EDT

Get inside Wall Street with StreetInsider Premium. Claim your 2-week free trial here.

Newport Beach, CA (PRWEB) May 24, 2017
Budbo, a mobile phone app that matches cannabis users with desired strains and products in their
area, is merging with LaneAxis Virtual Freight Management to form Budbo, Inc. For the first time,
the cannabis industry will have an enterprise level suite of products truly focused on delivering real-
time analytics and insights into the cannabis sector.
Often referred to as "The Tinder of cannabis," Budbo is a consumer-facing smartphone app that
allows users to "puff" or "pass" on a virtual stack of marijuana flower strains, oils, edibles, and more,
all available at nearby dispensaries or for local delivery. The platform's unique strain match feature
allows users to list desired effects or symptoms, such as anxiety or insomnia, and then be
presented with a list of best strain matches. Every swipe right (a "puff") is recorded as a preferred
strain or product, which represents just some of the data made available to partner-dispensaries.
"Budbo Connect" is a backend web portal for cannabis dispensaries to track all key user data
obtained from the app, as well as serve as the command center for real-time tracking of cannabis
movements.
LaneAxis will serve as the engine behind "Budbo Trax," the real-time, GPS-based tracking of
cannabis movements from seed to processing to dispensary to delivery. LaneAxis is an emerging
player in the freight transportation industry, utilizing patent-pending design wrapped around GPS
and internet technology to deliver real-time visibility over freight shipments. A driver mobile app
serves as the backbone of the platform, which sends shipment      Setdata
                                                                      up related e-mail
                                                                          to a secure   alerts
                                                                                      cloud    – FREE!
                                                                                             vault                                                                              Close (X)
providing immediate digital access to critical documents for auditing or compliance.
"Budbo now emerges as the dominant source of cannabis tracking and business intelligence," says
Luke Patterson, Budbo President. "The Budbo app already gives consumers the most complete
experience on the market when it comes to finding their favorite cannabis products. Dispensaries
rely on our data to strategically stock their shelves. Our partnership with LaneAxis will launch our
visibility and data offerings to the next level."
LaneAxis CEO and Founder Rick Burnett says the ability for dispensaries and other vested parties
to have deep insights into both customer behavior and the real-time movement of their products is
unprecedented and of immense value.
                                                                                                                            FREE Breaking News Alerts from StreetInsider.com!
"We're thrilled to forge this partnership with Budbo," says Rick Burnett. "The movement of cannabis
                                                                                                                          E-mail Address
is fraught with dangers. Growers, dispensaries, processing centers all of them have a critical
interest in knowing exactly where their products are at all times. LaneAxis technology delivers that                                                             Subscribe

crucial visibility."
The Budbo app will be tailored to help cannabis growers and other vested parties stay compliant
with strict and often complex cannabis laws, which can vary widely by state. Currently, 29 states                           StreetInsider.com Top Tickers, 5/16/2019
plus Washington, DC, allow cannabis legalization in some form, with further legalization widely
anticipated.                                                                                                              1. SPY                       6. AMZN
                                                                                                                          2. CSCO                      7. DDS
LaneAxis Virtual Freight Management will continue to operate as a separate entity.                                        3. PCG                       8. CUI
Download Budbo today:                                                                                                     4. JACK                      9. TSLA
Android: https://play.google.com/store/apps/details?id=com.budbo&hl=en                                                    5. AGIO                      10. ABR
iPhone: https://itunes.apple.com/us/app/budbo/id1146901226
Budbo Website: http://www.budbo.com
LaneAxis Website: http://www.laneaxis.com
Read the full story at http://www.prweb.com/releases/2017/05/prweb14358641.htm
Serious News for Serious Traders! Try StreetInsider.com Premium Free!
 Home       JOIN   SI Premium    Calendars   Ratings   M&A Insider   EPS Insider   Dividends   IPO Insider   Hedge Funds Ad
                                                                                                                         Premium Letters    Submit Release



You May Also Be Interested In

       Oregon State Bar Professional Liability Fund Completes Successful Implementation of One
                                                                                                                         Learn To Believe In Yourself
       Inc Digital Payments Platform
                                                                                                                         Learn to be who you want to be in this free
       Terminus Selected as an Inc. Magazine Best Workplace for 2019
                                                                                                                         Mindvalley masterclass with healer Marisa
       Insight Named to 2019 Fortune 500 List, Marking Nine Consecutive Years                                            Peer

                                                                                                                               Mindvalley                    LEARN MORE




                                                                                                                         Top News      Most Read      Special Reports


                                                                                                                           Wall St. gains on upbeat earnings, strong
                                                                                                                           economic data
                                                                                                                           European shares recover, but trade worries
                                                                                                                           mount
                                                                                                                           Walmart (WMT) Tops Q1 EPS by 11c, Comps
                                                                                                                           Increase 3.4%
                                                                                                                           Buffett's Berkshire Hathaway Confirms New
                                                                                                                           Amazon (AMZN) Stake, Adds Delta (DAL),
                                                                                                                           JPMorgan (JPM) (more...)
                                                                                                                           Australia jobless rate jumps to eight-month
                                                                                                                           highs, Australian dollar stumbles




                                                                                                                                                E*TRADE
                                                                                                                                                Get 60 days of commission-
                                                                                                                                                free trades & up to $600.
                                                                                                                                                Join E*TRADE today!

                                                                                                                                                Charles Schwab
                                                                                                                                                Rated #1 in Trade
                                                                                                                                                Reliability by Investor’s
                                                                                                                                                Business Daily
                                                                                                                                                Open an Account

                                                                                                                                                Charles Schwab
                                                                                                                                                Rated #1 in Trade
                                                                                                                                                Reliability by Investor’s
                                                                                                                                                Business Daily
                                                                                                                                                Open an Account

You May Like                                                                                                                                         Sponsored Links by Taboola


3 Warning Signs Your Dog Is Crying For Help
Dr. Marty




Diabetes Discovery That is Leaving Doctors Speechless (Try It Tonight)
Blood Sugar Stabilizer | Supplement




This Is What Happens To Dark Spots (When You Do This Every Morning)
Gundry MD Dark Spot Diminisher




Are You On Medicare? If You Live In California, Read This
Comparisons.org




If Your Indoor Cat Vomits (Do This Every Day)
Ultimate Pet Nutrition




Play this for 1 minute and see why everyone is addicted!
Throne: Free Online Games
 Home       JOIN   SI Premium   Calendars   Ratings   M&A Insider   EPS Insider   Dividends   IPO Insider   Hedge Funds    Premium Letters     Submit Release
Subway Photos You Can't Unsee
Graduatez




2019 Top Small SUVs - Our Top Pick Will Surprise You
Small SUV | Search Ads




This Rule in Santa Ana, California Leaves Drivers Upset
We Quote USA




She Had No Idea Why The Crowd Was Staring Until It Was Too Late
TieBreaker




California May Pay Off Your Home If You Live Near Santa Ana
Wired.today Mortgage Quotes




Discrete Security Cameras That See Everything. Check Out Great Options
Advanced Home Security | Search Ads




                                  Related Categories                                                                                                    Create E-mail Alert

                                  Press Releases

                                                                                                                            Login with Facebook
                                  Add Your Comment

                                  Name


                                  Subject


                                  Body




                                                   Add Your Comment


                                  Sign up for StreetInsider Free!
                                  Receive full access to all new and archived articles, unlimited portfolio tracking, e-mail alerts, custom newswires and RSS feeds - and
                                  more!

                                  E-mail Address              Go!




 Home Member's Home Premium Content                                                                                                                      Free News Feed
 Links Entities About StreetInsider Get Our Content                                                                                                      Get our RSS Feed!
 Advertise with Us Contact Us Disclaimer Privacy Policy                                                       © Copyright 2019 StreetInsider.com
EXHIBIT F
5/26/2019                                           [SALE-$20 mln] Budbo 2.0-supply chain management on a LEGAL global CANNABIS


       Bitcoin Forum
                                                                                                                                    May 26, 2019, 10:16:56 PM


       Welcome, Guest. Please login or register.

       News: Latest Bitcoin Core release: 0.18.0 [Torrent] (New!)                                                                                           Search

            HOME       HELP   SEARCH    LOGIN    REGISTER   MORE


     Bitcoin Forum > Alternate cryptocurrencies > Announcements (Altcoins) (Moderators: mprep, Welsh) > [SALE-$20 mln] Budbo 2.0-
     supply chain management on a LEGAL global CANNABIS


       Warning: One or more bitcointalk.org users have reported that they strongly believe that the creator of
       this topic is a scammer. (Login to see the detailed trust ratings.) While the bitcointalk.org administration
       does not verify such claims, you should proceed with extreme caution.
                                                                                                                                                   « previous topic
                                                                                                                                                       next topic »
     Pages: « 1 2 3 [4] 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39
     40 41 42 43 44 45 46 47 48 49 50 51 52 53 54 ... 62 »                                                                                                      print

              Author               Topic: [SALE-$20 mln] Budbo 2.0-supply chain management on a LEGAL global CANNABIS (Read 13529 times)
      This is a self-moderated topic. If you do not want to be moderated by the person who started this topic, create a new topic.

       termion                            Re: [TOKEN SALE-$3 mln] Budbo 2.0-supply chain management on a LEGAL global
       Hero Member                        CANNABIS                                                                                                                      #61
                                          January 08, 2018, 02:06:47 PM

                                   Quote from: LoveCryptoAll on January 08, 2018, 10:06:58 AM
       Activity: 910
       Merit: 533                      I was reading the whitepaper and other resources and I see you briefly went in to detail above, but does budbo aim to act as a
                                       holdings or currency within the industry? I know it is meant to be much more, but my question is if it is going to be one of budbos
                                       purposes to act as a currency in addition to your other goals? I was also curious if there was an idea or plan on how these
                                       dispensaries would be able to transfer cash to budbo if that is one of it's goals? Legally of course...



                                  Answer from TELEGRAM from Jacob Patterson

                                  "No, we are not touching the money side of this. Strictly data and storage of transactions in the financial sense
                                  receipts for purchases.
                                  edited
                                  Now we will be positioned in such a way that if it was to go federally legal we would be a turn key solution for this
                                  as we will be already used by the global cannabis community, but until its federally legal the short answer is no.
                                  Budbo App will no longer accept USD for its services, only Bubos."


                                                GET 25 FREE SPINS AT REGISTRATION                                                                       PLAY NOW
                   Advertised sites are not endorsed by the Bitcoin Forum. They may be unsafe, untrustworthy, or illegal in your jurisdiction. Advertise here.

       termion                            Re: [TOKEN SALE-$3 mln] Budbo 2.0-supply chain management on a LEGAL global
       Hero Member                        CANNABIS                                                                                                                      #62
                                          January 09, 2018, 02:39:38 AM


       Activity: 910
                                  https://www.nbcnews.com/news/us-news/12-year-old-sues-u-s-attorney-general-jeff-sessions-n820466
       Merit: 533
                                  Like most 12-year-olds, Alexis Bortell is energetic and loves to read, write and explore her family’s 35-acre farm
                                  in Colorado.

                                  But Alexis isn’t like most 12-year-olds.

                                  She’s written a book, takes cannabis oil daily and is challenging the U.S. Controlled Substance Act by suing
                                  Attorney General Jeff Sessions.

                                  Approximately three years ago Alexis had to leave her home in Texas in order to treat her severe form of epilepsy
                                  — known as intractable epilepsy — with cannabis.

                                  Now she’s suing Sessions so that others like her won’t have to leave home in fear of retribution from the federal
                                  government if they, too, use medical marijuana.


       LoveCryptoAll                      Re: [TOKEN SALE-$3 mln] Budbo 2.0-supply chain management on a LEGAL global
       Sr. Member                         CANNABIS                                                                                                                      #63
                                          January 09, 2018, 11:03:22 AM


       Activity: 574
                                  Attorney General Jeff Sessions' move to tighten federal laws around legal marijuana will backfire-
       Merit: 253                 http://edition.cnn.com/2018/01/07/opinions/jeff-sessions-marijuana-move-bad-for-him-chernis-
                                  opinion/index.html

https://bitcointalk.org/index.php?topic=2657697.60                                                                                                                           1/5
5/26/2019                                    [SALE-$20 mln] Budbo 2.0-supply chain management on a LEGAL global CANNABIS




       termion                     Re: [TOKEN SALE-$3 mln] Budbo 2.0-supply chain management on a LEGAL global
       Hero Member                 CANNABIS                                                                                                                  #64
                                   January 09, 2018, 11:11:32 AM


       Activity: 910
                              FROM TELEGRAM
       Merit: 533
                              Hi people, we are happy to share a new update with you. Budbo now accepts other currencies as well.
                              You can now contribute to Budbo's campaign with following currencies:
                              Bitcoin(BTC), Etherium (ETH), Ripple (XRP), Litecoin (LTC), Bitcoin Cash(BCH), Pot Coin (POT), USD
                              (US Dollar).




       termion                     Re: [TOKEN SALE-$3 mln] Budbo 2.0-supply chain management on a LEGAL global
       Hero Member                 CANNABIS                                                                                                                  #65
                                   January 09, 2018, 11:54:10 AM

                               Quote from: HopeCrypto on January 09, 2018, 11:45:44 AM
       Activity: 910
       Merit: 533               I was looking at you profile and found that you were at BUBO(?) tech. is the BUBO and Budho you are in now are different comp.?


                              Developers answered on your question:

                              Bubo Technologies was our original company that we built the Budbo app under. In March we merged with a
                              company LaneAxis to add another suite of services, and formed Budbo, Inc. As we began implementing this
                              technology within ours, we saw the need for blockchain within the cannabis industry as a whole, and formed
                              another company Budbo Token International, LTD.


       DaMaNiAc                    Re: [TOKEN SALE-$3 mln] Budbo 2.0-supply chain management on a LEGAL global
       Newbie                      CANNABIS                                                                                                                  #66
                                   January 09, 2018, 12:34:05 PM


       Activity: 39
                              How are you planning to distribute the tokens? There is nowhere on the dashboard to enter an Eth address.
       Merit: 0




       budbo                       Re: [TOKEN SALE-$3 mln] Budbo 2.0-supply chain management on a LEGAL global
       Newbie                      CANNABIS                                                                                                                  #67
                                   January 09, 2018, 02:06:41 PM


       Activity: 108
                              Hi people, we are happy to share a new update with you. Budbo now accepts other currencies as well.
       Merit: 0               You can now contribute to Budbo's campaign with following currencies:


                              Bitcoin(BTC), Etherium (ETH), Ripple (XRP), Litecoin (LTC),
                              Bitcoin Cash(BCH), Pot Coin (POT), USD (US Dollar).
                              Sign UP @ https://portal.budbo.io/


       tomuru                      Re: [TOKEN SALE-$3 mln] Budbo 2.0-supply chain management on a LEGAL global
       Newbie                      CANNABIS                                                                                                                  #68
                                   January 10, 2018, 12:52:13 AM


       Activity: 34
                              I wrote a Japanese article introduced about budbo.
       Merit: 0               Is it included in the subject of bountry?




       tarolog                     Re: [TOKEN SALE-$3 mln] Budbo 2.0-supply chain management on a LEGAL global
       Sr. Member                  CANNABIS                                                                                                                  #69
                                   January 10, 2018, 03:27:12 AM


       Activity: 630
                              I read the whitepaper. Everything is described in sufficient detail. It can be seen that the whitepaper was written
                              by specialists who are well versed in their work.

https://bitcointalk.org/index.php?topic=2657697.60                                                                                                                2/5
5/26/2019                                    [SALE-$20 mln] Budbo 2.0-supply chain management on a LEGAL global CANNABIS
       Merit: 250




       Boing7898                   Re: [TOKEN SALE-$3 mln] Budbo 2.0-supply chain management on a LEGAL global
       Sr. Member                  CANNABIS                                                                                                            #70
                                   January 10, 2018, 04:47:16 AM

                               Quote from: DaMaNiAc on January 09, 2018, 12:34:05 PM
       Activity: 686
       Merit: 259               How are you planning to distribute the tokens? There is nowhere on the dashboard to enter an Eth address.


                              I think information on the distribution of tokens will appear near the end of the ICO. For two months, the address
                              can become irrelevant.




       criptofuego                 Re: [TOKEN SALE-$3 mln] Budbo 2.0-supply chain management on a LEGAL global
       Newbie                      CANNABIS                                                                                                            #71
                                   January 10, 2018, 06:25:55 AM


       Activity: 48
                              I'm very interested in this project. Seems to have a great potential. Keep up with the good work!
       Merit: 0




       kusumadewi                  Re: [TOKEN SALE-$3 mln] Budbo 2.0-supply chain management on a LEGAL global
       Hero Member                 CANNABIS                                                                                                            #72
                                   January 10, 2018, 08:07:28 AM


       Activity: 826
                              whats the next step after getting the token? do we move it to myetherwallet? and then to exchange market from
       Merit: 517             there?




       The Crypto                  Re: [TOKEN SALE-$3 mln] Budbo 2.0-supply chain management on a LEGAL global
       Peasant                     CANNABIS                                                                                                            #73
       Full Member                 January 10, 2018, 08:13:17 AM

                              tokens for canibis are actually doing well atm, very ineterested so follow a supply chain crypto the cannibis
       Activity: 264
       Merit: 103




       termion                     Re: [TOKEN SALE-$3 mln] Budbo 2.0-supply chain management on a LEGAL global
       Hero Member                 CANNABIS                                                                                                            #74
                                   January 10, 2018, 08:22:05 AM

                               Quote from: kusumadewi on January 10, 2018, 08:07:28 AM
       Activity: 910
       Merit: 533               whats the next step after getting the token? do we move it to myetherwallet? and then to exchange market from there?



                              Developers are in talks with 12 major exchanges..and they will share the update soon once things are finalized .
                              And - yes - you will see Bubo in Myetherwallet.




       KonstantinosM               Re: [TOKEN SALE-$3 mln] Budbo 2.0-supply chain management on a LEGAL global                                         #75
                                   CANNABIS
https://bitcointalk.org/index.php?topic=2657697.60                                                                                                       3/5
5/26/2019                                      [SALE-$20 mln] Budbo 2.0-supply chain management on a LEGAL global CANNABIS
       Hero Member                    January 10, 2018, 08:53:57 AM

                                 Why did you decide to build that on top of Ethereum rather than on its own?
       Activity: 1099
       Merit: 605                What happens if Ethereum blows up?




       Life is a taxable event




       termion                        Re: [TOKEN SALE-$3 mln] Budbo 2.0-supply chain management on a LEGAL global
       Hero Member                    CANNABIS                                                                                                                  #76
                                      January 11, 2018, 08:36:32 AM


       Activity: 910
                                 A master of positive karma on Reddit? This is how you can earn Budbo tokens-
       Merit: 533                https://medium.com/budbo/budbo-bounty-program-is-now-live-f9464c49dfff




       kusumadewi                     Re: [TOKEN SALE-$3 mln] Budbo 2.0-supply chain management on a LEGAL global
       Hero Member                    CANNABIS                                                                                                                  #77
                                      January 11, 2018, 01:10:49 PM


       Activity: 826
                                 Are you guys going to expand to the Netherlands? Could mean widespread adoption . I think, Netherlands - this is
       Merit: 517                good option for expansion.




       termion                        Re: [TOKEN SALE-$3 mln] Budbo 2.0-supply chain management on a LEGAL global
       Hero Member                    CANNABIS                                                                                                                  #78
                                      January 11, 2018, 01:17:58 PM

                                 Quote from: kusumadewi on January 11, 2018, 01:10:49 PM
       Activity: 910
       Merit: 533                 Are you guys going to expand to the Netherlands? Could mean widespread adoption . I think, Netherlands - this is good option for
                                  expansion.


                                 Developers will be attending the The Crypto Economy World Tour | Amsterdam | January 29-30.




       termion                        Re: [TOKEN SALE-$3 mln] Budbo 2.0-supply chain management on a LEGAL global
       Hero Member                    CANNABIS                                                                                                                  #79
                                      January 11, 2018, 07:01:50 PM

                                 Quote from: HopeCrypto on January 11, 2018, 05:48:57 PM
       Activity: 910
       Merit: 533                 Do you plan to allow paypal again? As you know premium of Korea is too high..


                                 No




       kusumadewi                     Re: [TOKEN SALE-$3 mln] Budbo 2.0-supply chain management on a LEGAL global
       Hero Member                    CANNABIS                                                                                                                  #80
                                      January 11, 2018, 09:23:03 PM

https://bitcointalk.org/index.php?topic=2657697.60                                                                                                                   4/5
5/26/2019                                    [SALE-$20 mln] Budbo 2.0-supply chain management on a LEGAL global CANNABIS
                               Quote from: termion on January 11, 2018, 01:17:58 PM
       Activity: 826
                                 Quote from: kusumadewi on January 11, 2018, 01:10:49 PM
       Merit: 517
                                  Are you guys going to expand to the Netherlands? Could mean widespread adoption . I think, Netherlands - this is good option
                                  for expansion.


                                Developers will be attending the The Crypto Economy World Tour | Amsterdam | January 29-30.


                              Oh, very well . I hope this is will be great. You are moving in the right direction. I hope, soon your project will
                              become widely known.

     Pages: « 1 2 3 [4] 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43               print
     44 45 46 47 48 49 50 51 52 53 54 ... 62 »
                                                                                                                                           « previous topic
     Bitcoin Forum > Alternate cryptocurrencies > Announcements (Altcoins) (Moderators: mprep, Welsh) > [SALE-$20 mln]                         next topic »
     Budbo 2.0-supply chain management on a LEGAL global CANNABIS



                                                                                 Jump to: => Announcements (Altcoins)                                    go




                                                  Powered by SMF 1.1.19 | SMF © 2006-2009, Simple Machines




https://bitcointalk.org/index.php?topic=2657697.60                                                                                                               5/5
EXHIBIT G
               $8679.38    +0.28%       $270.320   +0.13%       $0.05237   +0.00%




                               SHARE       TWEET       SEND           SHARE            NEXT




                                                                                    PREV     




    SPONSORED ARTICLE




 BUDBO – THE BLOCKCHAIN SOLUTION
 FOR THE CANNABIS INDUSTRY
 MATTHEW TOMPKINS | JAN 27, 2018 | 15:30




                                                                                                   
We use cookies to give you the best online experience. By agreeing you accept the use of cookies in
                                accordance with our cookie policy.


                                    I ACCEPT                I DECLINE


     SHARE              TWEET PRIVACYCENTER       POLICY
                                          SEND COOKIE  SHARE
              $8679.38   +0.28%       $270.320     +0.13%       $0.05237   +0.00%


 The Rundown

  • Budbo Meets Big Data
                     SHARE               TWEET         SEND           SHARE            NEXT


  • Benefits of a Blockchain Based System
                                                                                    PREV     
  • The Budbo Token Crowdsale and BUBO Tokens
  • About Budbo



 Budbo, the company whose immensely popular app has been dubbed
 “the Tinder of weed”, is now focusing on leveraging the power of the
 blockchain to help document supply chains and aid research by
 providing extensive transparent data. Their token sale is now live.



 The current legalized marijuana industry is fragmented and marginalized,
 something that has led Budbo to identify a dire need for some form of
 systematic organization that also incorporates a transparency of operations.
 Enter the blockchain. Budbo aims to streamline the processes, supply chain,
 and logistics of the marijuana industry, bringing transparency to the
 ecosystem with the help of the Ethereum Blockchain.

 By creating a data backbone for the cannabis industry, Budbo will be able to
 help stakeholders in the industry, government authorities, researchers, and
 all other interested parties gain useful industry insights.


 BUDBO MEETS BIG DATA
                                                                                                   
We use cookies to give you the best online experience. By agreeing you accept the use of cookies in
                                accordance with our cookie policy.


                                   I ACCEPT                 I DECLINE


                                  PRIVACY CENTER    COOKIE POLICY
              $8679.38   +0.28%       $270.320     +0.13%       $0.05237   +0.00%




                             SHARE       TWEET         SEND           SHARE            NEXT




                                                                                    PREV     




 Stakeholders in the cannabis industry, such as growers, manufacturers, and
 dispensaries, will all be able to contribute their data to the Budbo ecosystem
 stored on the blockchain. All data concerning the entire lifecycle of the
 product, from seed to smoke, will be recorded in an immutable ledger.

 Among Budbo’s revolutionary range of products is Budbo Trax, a powerful
 logistics tool which allows for real-time GPS-enabled tracking of marijuana
 products – from grower to end-user, supported with verified bill of lading,
 proof of pickup and proof of delivery, all facilitating the effective monitoring of
 the marijuana industry’s supply chain.




                                                                                                   
We use cookies to give you the best online experience. By agreeing you accept the use of cookies in
                                accordance with our cookie policy.


                                   I ACCEPT                 I DECLINE


                                  PRIVACY CENTER    COOKIE POLICY
 BENEFITS OF A
       $8679.38     BLOCKCHAIN
                +0.28%  $270.320 +0.13%BASED   SYSTEM
                                          $0.05237 +0.00%




                             SHARE      TWEET       SEND        SHARE                  NEXT




                                                                               PREV          




 With access to a database of crucial information about the cannabis industry,
 businesses can maximize their sales while government authorities can
 observe and examine the operations of the industry conveniently.
 Researchers and scientists will have a credible source of extensive data to
 draw upon for future research on marijuana.

 With the help of blockchain technology, Budbo will take steps to ensure that                      
We use cookies to give you the best online experience. By agreeing you accept the use of cookies in
 businesses which are on accordance
                                board willwith
                                             comply   with policy.
                                                 our cookie all local and state laws.

 Budbo’s vision is one of a Iself-governing
                              ACCEPT        community
                                              I DECLINE of activists, patients,
 physicians, developers, artists, and enthusiasts all working towards the
 common goal of improving the cannabis industry through contributing votes,
                       PRIVACY CENTER COOKIE POLICY
 Budbo’s vision is one
            $8679.38    of a self-governing
                     +0.28%                   community
                                 $270.320 +0.13%        of activists,
                                                   $0.05237 +0.00%    patients,
 physicians, developers, artists, and enthusiasts all working towards the
 common goal of improving the cannabis industry through contributing votes,
 time, engineering and
                      knowledge
                       SHARE     to the decentralized
                               TWEET      SEND     applications
                                                       SHARE     and                       NEXT

 network of Budbo.
                                                                               PREV          

 THE BUDBO TOKEN CROWDSALE AND BUBO TOKENS




 Following Budbo’s successful pre-sale, during which 20 million BUBO tokens
 were sold, Budbo has now begun their token sale. The sale is currently in its
 Tier 1 stage, with each tier running until a set amount of tokens are sold.
 There are 5 tiers, with token prices ranging from $0.25 in Tier 1, limited to 15
 million tokens, all the way to Tier 5 where tokens are valued at $0.35. What
 this means is that the sooner you invest the cheaper you can buy tokens. You
 can sign up to buy tokens here: https://portal.budbo.io/.


                                                                                                   
We use cookies to give you the best online experience. By agreeing you accept the use of cookies in
                                accordance with our cookie policy.


                                 I ACCEPT             I DECLINE


                               PRIVACY CENTER    COOKIE POLICY
              $8679.38   +0.28%       $270.320     +0.13%    $0.05237   +0.00%




                             SHARE       TWEET         SEND       SHARE                NEXT




                                                                                 PREV        




 ABOUT BUDBO

 Budbo was originally founded by Luke and Jacob Patterson, Budbo set out to
 better educate customers about the cannabis industry. With very little
 marketing, they were able to grow their network to three thousand
 dispensaries and over 75,000 users.

 As blockchain continued to revolutionize the way businesses operate, Budbo
 pivoted to bring it into their business model, merging with Rick Burnett’s
 LaneAxis. LaneAxis, a virtual freight management network, allows shippers
 and carriers to more effectively and efficiently transact all the intricate
 business details in moving freight.

 Budbo positioned itself to become an enterprise solution for the cannabis                         
We use cookies to give you the best online experience. By agreeing you accept the use of cookies in
 industry, enabling everything       from with
                                accordance   supply-chain    management to compliance
                                                 our cookie policy.
 and regulation. In deploying BUBO tokens that serve as API keys to aggregate
 valuable data, Budbo can Inow provide actionable
                            ACCEPT                 insights to growers,
                                            I DECLINE

 dispensaries, and consumers.
                                  PRIVACY CENTER    COOKIE POLICY
 With their pre-sale
            $8679.38 complete,
                     +0.28%    Budbo is+0.13%
                               $270.320 quickly gaining momentum,
                                                 $0.05237 +0.00%  already
 causing a real stir in the legalized marijuana industry.

 Do you use Budbo’s app? Have you
                      SHARE      investedinSEND
                                TWEET        their Token Crowdsale?
                                                       SHARE       Let usNEXT
 know in the comments below.
                                                                                   PREV         

 Images courtesy of Budbo, AdobeStock

 What is your reaction?

                0%           0%               0%             0%               0%                0%




        happy         unmoved         amused          excited         angry               sad



 Tags: blockchain technology, Budbo, cannabis industry, ICOs, Tinder of weed




                                                     


 SHARE               TWEET            SEND           SHARE




                                         S HOW COM M EN TS




                                                                                                     
We use cookies to give you the best online experience. By agreeing you accept the use of cookies in
                                accordance with our cookie policy.


                                   I ACCEPT            I DECLINE


                                  PRIVACY CENTER   COOKIE POLICY
              $8679.38    +0.28%        $270.320    +0.13%          $0.05237   +0.00%



                 LIKED THE
                 ARTICLE?
         
          0
                           
                 Let us know!SHARE
                                           TWEET          SEND          SHARE              NEXT




                                                                                        PREV   
        Subscribe to our newsletter                                        SUBSCRIBE



        I consent to my submitted data being collected and stored




                                                                                                      
We use cookies to give you the best online experience. By agreeing you accept the use of cookies in
                                accordance with our cookie policy.


                                    I ACCEPT                 I DECLINE


                                   PRIVACY CENTER    COOKIE POLICY
              $8679.38   +0.28%       $270.320     +0.13%       $0.05237   +0.00%




                             SHARE         TWEET       SEND           SHARE            NEXT




                                                                                    PREV     




    NEWS




 POSSIBLE LITECOIN AND MONERO
 MERGER STEPS CLOSER TO REALITY
 MATTHEW TOMPKINS | JAN 27, 2018 | 11:00




     SHARE           TWEET             SEND               SHARE                                
We use cookies to give you the best online experience. By agreeing you accept the use of cookies in
                                accordance with our cookie policy.


                                   I ACCEPT                 I DECLINE


                                  PRIVACY CENTER     COOKIE POLICY
 Charlie Lee admits+0.28%
           $8679.38 his ambition to work
                           $270.320 +0.13% with$0.05237
                                                Monero+0.00%
                                                        in a series of
 tweets he posted yesterday, claiming that Litecoin’s liquidity would be a
 good fit for Monero’s anonymity and fungibility.
                             SHARE     TWEET        SEND        SHARE                 NEXT



 Monero (XMR) project lead Riccardo Spagni and Litecoin (LTC) creator
                                                                PREV
                                                                      Charlie
                                                                           
 Lee would appear to be taking tentative baby steps in potentially bringing
 their two coins closer. Spagni posted the following tweet yesterday, which
 first bandied the idea of a possible merger between the two cryptocurrencies:




 THE LITE SIDE

 Lee, who has professed a desire for increased anonymity in the past with
 regard to Litecoin, was quick to respond in his own indomitable manner with
 his own series of tweets:



                    Charlie Lee [LTC       ]
                    @SatoshiLite

            Although @fluffypony was kidding here, I think it would be good
            for Litecoin and Monero (2 of the top non-scam coins            ) to
            work together. A while back, I proposed to him that we work on                         
We use cookies to give you the best online experience. By agreeing you accept the use of cookies in
            making it easy for people to do on-chain atomic swaps of LTC
                                accordance with our cookie policy.

 The above tweet highlights what is quickly becoming the future direction for
                                I ACCEPT              I DECLINE
 cryptocurrency: on-chain atomic swaps, where two different coins can
 theoretically be exchanged in a CENTER
                         PRIVACY secure and instant
                                        COOKIE POLICYmanner. On-chain atomic
 swap technology  is set
           $8679.38       to revolutionize
                     +0.28%                the current
                                $270.320 +0.13%         crypto+0.00%
                                                    $0.05237    industry, as it was
 enabled by the recently enacted SegWit changes that Litecoin first tested and
 Bitcoin finally adopted late last year. Lee went on to elaborate on his ambition
 to see Monero’s unique anonymity
                      SHARE      and fungibility
                               TWEET     SEND complement
                                                   SHARE  Litecoin’s
                                                                                           NEXT

 liquidity:
                                                                                 PREV        


                   Charlie Lee [LTC     ]     @SatoshiLite · Jan 26, 2018
                   Replying to @SatoshiLite
                   I believe this to be a win-win as it makes LTC/XMR interoperable: it
                   gives XMR users access to LTC's liquidity (LTC is on close to all
                   exchanges) and gives LTC users easy access to anonymity and
                   fungibility of Monero.




 CHARLIE LEE’S PAST MERGED MINING PARTNERSHIP
 WITH DOGECOIN




                                                                                                   
We use cookies to give you the best online experience. By agreeing you accept the use of cookies in
                                accordance with our cookie policy.


 It would not be the first time  that Charlie Lee
                             I ACCEPT              has reached out to other coins
                                                I DECLINE

 for cooperative opportunities. He previously helped saved an ailing Dogecoin
                               PRIVACY CENTER      COOKIE POLICY
 through allowing the two coins to be mined together. This was in the early
 LITECOIN  CONTROVERSY
        $8679.38 +0.28% $270.320 +0.13%                     $0.05237   +0.00%




                             SHARE      TWEET       SEND        SHARE                  NEXT




                                                                                PREV         




 Charlie Lee recently made headlines with his move to separate his own
 financial interests from the Litecoin community by selling his entire share of
 Litecoins. This was widely seen as him abandoning his own coin.

 Selling his stash was a PR move that turned very wrong for Lee in the fickle
 world of crypto. Lee had previously been seen as providing a strong guiding
 hand for the crypto community as a whole by overseeing the implementation
 of SegWit on Litecoin and later Bitcoin. This was a feat that involved
 persuading the interests of large mining operations. Much of the goodwill he
 had built up was brought down by accusations of self-interest and of losing
 faith in his own coin.

 If the Monero partnership goes ahead, it would save a lot of development
 time
We     for Litecoin,
   use cookies to give which
                       you the has
                               best its own
                                    online   foundation,
                                           experience.      to which
                                                       By agreeing  you Lee contributes.
                                                                        accept              Yet, in
                                                                               the use of cookies
                                                                                                   

 in turn, the development accordance        with our cookie
                                burden mentioned            policy.tweet would also fall to
                                                        in Lee’s
 Monero as well.
                                 I ACCEPT             I DECLINE


                               PRIVACY CENTER     COOKIE POLICY
 Are you a Litecoin
            $8679.38owner?
                     +0.28% Would a partnership
                              $270.320  +0.13%  with Monero
                                                 $0.05237     be something you
                                                          +0.00%

 would like to see? Let us know in the comments below.


                              SHARE        TWEET       SEND           SHARE                     NEXT
 Images courtesy of Bitcoinist archives, Twitter/@SatoshiLite, Twitter/@fluffypony,
 and Pixabay.                                                                           PREV         

 What is your reaction?

              0%               0%              0%               0%                 0%                0%




      happy          unmoved            amused          excited            angry               sad



 Tags: altcoins, Charlie Lee, litecoin, LTC, monero, Riccardo Spagni, XMR




     SHARE            TWEET              SEND           SHARE




                                           S HOW COM M EN TS




                   LIKED THE ARTICLE?
         
          0        Let us know!



                                                                                                            
We use cookies to give
        Subscribe      younewsletter
                   to our  the best online experience. By agreeing you accept the use of cookies in
                                                                     SUBSCRIBE
                                accordance with our cookie policy.

        I consent to my submitted data being collected and stored
                                   I ACCEPT                 I DECLINE


                                    PRIVACY CENTER   COOKIE POLICY
               $8679.38    +0.28%       $270.320     +0.13%       $0.05237   +0.00%




                               SHARE       TWEET         SEND           SHARE           NEXT




                                                                                      PREV   




 Follow Bitcoinist on social media to keep up-to-date with the latest news!

            



      Enter keywords...                                            SEARCH




 BITCOIN


 News

 Price

 Interviews

 Reviews


 ALTCOINS                                                                                           
We use cookies to give you the best online experience. By agreeing you accept the use of cookies in
                                accordance with our cookie policy.
 News

 Price
                                     I ACCEPT                 I DECLINE
 Ethereum
                                    PRIVACY CENTER    COOKIE POLICY
 Ripple
 EOS            $8679.38     +0.28%        $270.320    +0.13%       $0.05237   +0.00%

 NAGA


 CATEGORIES                      SHARE         TWEET       SEND           SHARE                NEXT


 Blockchain
                                                                                        PREV         
 Security

 FinTech

 Press releases

 Events

 ICO


 PAGES


 About us

 Contact us

 Editorial Policy

 Advertise

 Jobs

 Sitemap




 © 2019 Bitcoinist.com. All Rights Reserved.                                            DMCA   PROTECTED




                                                                                                           
We use cookies to give you the best online experience. By agreeing you accept the use of cookies in
                                accordance with our cookie policy.


                                       I ACCEPT                 I DECLINE


                                      PRIVACY CENTER     COOKIE POLICY
EXHIBIT H
5/26/2019        Telegram Cryptocurrency Groups - Top best directory of all top Telegram Crypto Channels list of 2018 - 2292 crypto related groups with 1…




               TOP TELEGRAM GROUPS
               FOR CRYPTOCURRENCY

            About


            We are the best directory of all Telegram cryptocurrency groups of 2018. This list includes blockchain, ICO, airdrops,

            bitcoin, ethereum, cryptocurrency, token sales, exchange, wallet, mining, dapps, smart contracts, price analysis.

            Channels in trading groups, crypto and Altcoins. Updated daily with the number of channel users.


            We are tracking 2292 top crypto related Telegram groups with a total of 17683283 members.


            Got a group suggestion? Use the Add a Group feature to let us know!


            Last updated Sunday May 26, 2019




            Subscribe to get Top Telegram Cryptocurrency group updates


            Get weekly and stats updates on the the latest Telegram Crypto groups, trends (hot & cold) and stats such as pinned

            messages for the groups. Subscribe now. We'll never spam you.




               Email Address *




                    Subscribe




https://telegramcryptogroups.com/telegram_groups/1487                                                                                                  1/6
5/26/2019           Telegram Cryptocurrency Groups - Top best directory of all top Telegram Crypto Channels list of 2018 - 2292 crypto related groups with 1…




                                               Budbo - English
                                               https://t.me/budbo
                                                                               7 DAY CHANGE             30 DAY CHANGE             MEMBERS
                                                                                     -0.29% %                  -2.84% %                2078




                               “         A comprehensive blockchain solution for the cannabis industry.


                                                                                             Started tracking this group 10 months ago




            Follower History


            4000
            3000
            2000
            1000
                0

                     MMMM M A A A A M MMMJu Ju A A A A S S S S S O O O O N N N N D D D D D Ja Ja Ja Ja F F F
                     arararar ar p p p p a a a a l l u u u u e e e e e ct ct ct ct o o o o e e e e e n n n n e e e

                      0112 3 r r r r y y y y2 2gg ggp pppp 012 2v v v v c c c c c 012 2bbb
                      3074 101 220 1122 901 120 0123 741 801 1200 123 630 7011

                                74 185 296           52 962 9630                 41 8529 630                307


                                                                          Actions



                                                                 View On Telegram



                Pinned Messages History


                              5 MONTHS AGO




                                  2019-01-05 20:49:12

https://telegramcryptogroups.com/telegram_groups/1487                                                                                                     2/6
5/26/2019        Telegram Cryptocurrency Groups - Top best directory of all top Telegram Crypto Channels list of 2018 - 2292 crypto related groups with 1…

                               Update To The Community: We understand frustrations and greatly appreciate
                               everyone patience. As many of you know, we set a goal to be done with tech and
                               ready to execute on our marketing plan by end of the year. Unfortunately, we are
                               still in development. Everything about the app is changing. User journey and it’s
                               simpli cation, content experience, design and color, and there are several
                               features we are adding to the app that we believe will be “game-changers” and will
                               set us apart from anything else on the market at this time. Ever since we
                               answered several questions about a month ago, it was my decision and the
                               decision of this team to have 100% of our focus on the completion of the project
                               and not this chat room or any public sentiment during the development as each
                               day the channel morale goes from positive to negative to positive to negative and
                               until the dev is completed and you see our initial marketing strategy and hype we
                               have around the release, anything we say will have it’s critics anyways. Our
                               updates in the past have caused more distractions internally due to this. In short
                               — the reason we have not posted too many screenshots or updates is due to the
                               competitive nature of our industry. Keep in mind that we are an existing company
                               and application that this is not our rst rodeo. We have a strategy in place and it is
                               in the best interest of our company as well as our token holders. As for some of
                               the personal attacks on this channel, unfortunately, are part of the media
                               landscape of today where anyone can post anything online without any factual
                               information to back up their claims. Negative claims about a company can have
                               several di erent motives behind them. I would be lying if I said our team can’t
                               wait to prove any nah-sayers wrong. However, OUR motivation is not to prove any
                               nah-sayers wrong. OUR motivation is to deliver a great application and product.
                               Rest assured that we are progressing forward and very excited on what we have
                               built thus far and what our plan is for a media and marketing strategy when we
                               release the app.




                               2018-11-26 21:08:40
                               The Budbo Token International - Utility Token Sale ended in March 2018 with the
                                rst distribution of Bubo tokens going out on March 17, 2018. We are still
                               diligently working on distributing tokens to those contributors who have not
                               received their tokens. Parts of the website are currently under maintenance with
                               updates and will go live once QA has approved it. The project is still in
                               development. Our absence in the channel is due to our priority being the
                               successful completion of the project and not catering to FUD and the repetitive
                               negativity circulating the telegram channel. We fully understand the importance of
                               marketing/PR. Building goodwill in the community will be a priority focus once the
                               tech is completed. We have continued to answer the questions asked (even had a
                               hour schedule weekly to answer any and all questions that many did not take

https://telegramcryptogroups.com/telegram_groups/1487                                                                                                  3/6
5/26/2019        Telegram Cryptocurrency Groups - Top best directory of all top Telegram Crypto Channels list of 2018 - 2292 crypto related groups with 1…

                               advantage of). When there is an update to be shared with the community or any
                               non-internal entity, we will do so. I will continue to answer questions as they come
                               to me personally, Thank You




                               2018-10-20 14:07:31
                               Without advertising, there won't be new money coming into the crypto/Budbo
                               space. That's the only way the coin will rise in value. Budbo won't advertise until
                               it's time. Which is good because any movement in coins right now would be short
                               lived. We want steady consistent growth. Also, there are incredibly few other icos
                               that are doing any kind of movement even with advertising and constant
                               development updates. Chances are, 90% of people have their money and coins
                               exactly where they want them and no one will trade because, ummm, we've
                               su ered a bear market for the last 9 months. Right now, a large portion of the
                               crypto space is owned by people like you and me. Institutional money is about to
                               start owing in and real world use is about to be utilized. Once that happens and
                               accessibility is much easier, there will be a bull run like never before nor ever
                               again. Sit tight. Let the bills pile up. And wait for it. We're all in this together.




                               2018-10-11 16:54:36
                               https://thetechnologyheadlines.com/magazine/subscription/web/shared/08dba13
                               bafc84fa09221150032c36186/




                               2018-09-30 12:25:42
                               Hey everyone! Be sure to go check out Budbo.io as the website has changed a bit
                               :) We would love your feedback on how it looks and any suggestions you may
                               have! - In regards to the site lol Thank you all for everything we've been through,
                               it's been a journey but will be all worth it once the business & blockchain really get
                               going! � �




                               2018-09-18 15:47:39
                               COO Gary Heitz is prepping for an onsite interview with CNBC who will be doing a
                               feature on Budbo to air nationally in early 2019 regarding Budbo's blockchain
                               solution and mobile app.




                               2018-09-05 20:08:11


https://telegramcryptogroups.com/telegram_groups/1487                                                                                                  4/6
5/26/2019        Telegram Cryptocurrency Groups - Top best directory of all top Telegram Crypto Channels list of 2018 - 2292 crypto related groups with 1…

                               I only have a minute before my next meeting, but I saw these messages coming
                               through and wanted to take a quick second to clarify things. Budbo and LaneAxis
                               are two completely separate companies. When LaneAxis was looking to
                               potentially track cannabis shipments, they reached out to us at Budbo. Since
                               LaneAxis is in the logistics industry it was not in their best interest to engage in
                               the cannabis industry directly. In a deal struck in between the two companies,
                               Budbo would be able to use their tracking technology and have an inde nite
                               license to use such technology under their patent without any costs. These are
                               two completely separate companies and in no way is LaneAxis the parent
                               company. We do not have any a liation with their on-going token sale nor do we
                               have any a liation with their day-to-day operations or vice versa. All the being
                               said, the technology behind Budbo and what is being built IMHO is far superior to
                               anything else out there in the market.




                               2018-08-23 17:22:31
                               If yall have any pressing questions, please email Marketing@budbo.com




                               2018-08-13 13:26:48
                               Portal Closing ATTN - Due to a major in ux of inquiries regarding the portal
                               closing and Wednesday’s distribution. I will be closing the portal down on
                               Wednesday directly following the token distribution. I am scheduling the token
                               distribution for 3pm CST.




                               2018-08-12 14:49:18
                               Portal closes tomorrow folks!




                               2018-08-08 13:58:42
                               1 Week to collect your tokens!




                               2018-07-27 15:02:02
                               https://www.newsweek.com/legal-marijuana-uk-approves-cannabis-medical-use-
                               1044343




                               2018-07-26 14:10:51

https://telegramcryptogroups.com/telegram_groups/1487                                                                                                  5/6
5/26/2019        Telegram Cryptocurrency Groups - Top best directory of all top Telegram Crypto Channels list of 2018 - 2292 crypto related groups with 1…

                               The Portal is closing in 3 weeks!




https://telegramcryptogroups.com/telegram_groups/1487                                                                                                  6/6
EXHIBIT I
                                 TERRITORY OF THE BRITISH VIRGIN ISLANDS
                                     BVI BUSINESS COMPANIES ACT, 2004


                                                                                                        F53FDEA4AB
                                       CERTIFICATE OF INCORPORATION
                                                (SECTION 7)


The REGISTRAR of CORPORATE AFFAIRS, of the British Virgin Islands HEREBY CERTIFIES, that pursuant to the BVI Business
          Companies Act, 2004, all the requirements of the Act in respect of incorporation having been complied with,

                                           Budbo Token International LTD.

                                         BVI COMPANY NUMBER: 1960893



     is incorporated in the BRITISH VIRGIN ISLANDS as a BVI BUSINESS COMPANY, this 13th day of November, 2017.




                                                                 for REGISTRAR OF CORPORATE AFFAIRS
                                                                                   13th day of November, 2017
EXHIBIT J
DocuSign Envelope ID: AEC42544-4395-4463-A7A6-51EE7B28052A




                                                      WRITTEN CONSENT

                                                               OF

                                              THE BOARD OF DIRECTORS OF

                                         BUDBO TOKEN INTERNATIONAL LTD.

                                                        November 15, 2017

                   THE UNDERSIGNED, being all of the members of the Board of Directors (the
            “Board”) of Budbo Token International LTD., a corporation organized under the laws of British
            Virgin Islands (the “Corporation”), acting by written consent in lieu of a meeting in accordance
            with the BVI Business Companies Act, 2004, and the Corporation’s Memorandum of
            Association and Articles of Association, do hereby consent to the adoption of, and hereby
            approve and adopt, the following resolutions.

                    WHEREAS, in connection with the Corporation’s incorporation under the laws of
            British Virgin Islands and the Corporation’s contemplated Token Sale (as defined below), the
            Board deems it to be advisable and in the best interests of the Corporation and its shareholders
            that the Corporation take the following actions.

                     NOW, THEREFORE, BE IT:

            Ratification of Initial Matters

                   RESOLVED, that the initial organizational actions of Shirley Trust Company Limited as
            the incorporator of the Corporation taken prior to the date hereof are hereby approved, ratified
            and confirmed;

                   RESOLVED, that the appointment of Shirley Trust Company Limited as the registered
            agent of the Corporation in the British Virgin Islands is hereby approved, ratified and confirmed;

                   RESOLVED, that the Corporation’s Certificate of Incorporation, attached hereto as
            Exhibit A, is hereby approved, ratified and confirmed;

                    RESOLVED, that the Memorandum of Association and Articles of Association relating
            to the business of the Corporation and the conduct of its affairs, attached hereto as Exhibit B, are
            hereby adopted as the Memorandum of Association and Articles of Association of the
            Corporation; and it is further

            Ratification of Appointment of Initial Directors

                     RESOLVED, that effective as of the date of incorporation of the Corporation, the Board
            hereby approves, ratifies and confirms for the number of directors which shall constitute the
            initial Board to be set at three (3);
DocuSign Envelope ID: AEC42544-4395-4463-A7A6-51EE7B28052A




                    RESOLVED, that in connection with the incorporation of the Corporation, the Board
            hereby approves, ratifies and confirms for each of the following individuals to serve as an initial
            director of the Board:

                             Name                            Position
                             Luke Patterson                  Director
                             Rick Burnett                    Director
                             Charles Sellers                 Director

                     to serve until the earlier of such person’s resignation, death, removal from office, or such
            person is otherwise disqualified from serving as a member of the Board; provided that any
            member of the Board may be removed as set forth in the Corporation’s governing documents;
            and it is further

            Appointment of the Initial Officers

                   RESOLVED, that the Board hereby approves and appoints Rick Burnett as the Chief
            Executive Officer, Secretary and Treasurer of the Corporation to serve in such offices until his
            successor is elected and qualified or until his earlier resignation or removal;

                    RESOLVED, that the Board hereby approves and appoints Luke Patterson as the
            President of the Corporation to serve in such office until his successor is elected and qualified or
            until his earlier resignation or removal; and be it further

            Share Issuance to Initial Shareholders

                   RESOLVED, that the Board ratifies, approves and authorizes the Corporation to issue
            twenty five thousand (25,000) ordinary shares, $1.00 par value per share (the “Shares”), of the
            Corporation to each of Luke Patterson and Rick Burnett, in consideration of the services
            provided by such persons to the Corporation prior to the date hereof and services to be provided
            by such persons to the Corporation after the date hereof, which Shares shall be fully paid and
            non-assessable ordinary shares of the Corporation; and be it further

            Bank Account

                    RESOLVED, that each of Rick Burnett, the Corporation’s CEO, Secretary and
            Treasurer, and Luke Patterson, the Corporation’s President, is hereby authorized to open a bank
            account for the Corporation in the jurisdiction of and with an institution of his choosing, and that
            he shall be a signatory on such account;

                    RESOLVED, that the Board hereby approves and authorizes for Rick Burnett, the
            Corporation’s CEO, Secretary and Treasurer, and Luke Patterson, the Corporation’s President, to
            be initially the only two authorized signatories on all checks issued by the Corporation from its
            corporate bank account and he shall otherwise be authorized to sign any and all related corporate
            bank account documents; and it is further




                                                               2
DocuSign Envelope ID: AEC42544-4395-4463-A7A6-51EE7B28052A




            Utility Token Sale

                   RESOLVED, that the Board has concluded, in its good faith business judgment, that it
            would be in the best interests of the Corporation and its shareholders that the Corporation
            proceed with the token sale (the “Token Sale”) of the Corporation’s digital crypto-tokens called
            Budbo Tokens (the “Tokens”), substantially on the terms set forth in Exhibit C attached hereto;

                    RESOLVED, that the Tokens do not constitute a share, stock or security of or an
            ownership in the Corporation or otherwise entitle the holder thereof to any voting, rights or other
            interests in the business, affairs, assets, properties or share ownership of the Corporation;

                     RESOLVED, that the Corporation is hereby authorized to proceed with the Token Sale;

                   RESOLVED, that the form, terms, and provisions of any documents and forms
            necessary and ancillary to the Token Sale be, and they hereby are, authorized and approved, and
            any Authorized Officer of the Corporation hereby is authorized to execute and deliver such
            documents and forms, all with such changes as the Authorized Officers, upon consultation with
            counsel (if necessary), shall deem desirable, necessary or advisable, and any further or
            additional agreements related thereto, in the name and on behalf of the Corporation, with such
            changes therein as may be approved by the officer executing the same, such approval to be
            conclusively evidenced by such execution and delivery;

                    RESOLVED, that upon receipt by the Corporation of payment in full of the purchase
            price for the Tokens which are being sold to the purchasers in the Token Sale, the Authorized
            Officers be, and they hereby are, authorized, empowered and directed to issue and deliver the
            Tokens to such purchasers;

                   RESOLVED, that the Corporation prepare, execute and file all such applications,
            documents, forms, consents to service of process, papers and instruments which may be required
            by any state, federal or foreign laws, or by any state, federal, or foreign regulatory body, in
            connection with the sale of the Tokens in the Token Sale and pay all fees as may be required in
            connection therewith; and it is further

            General

                    RESOLVED, that each of Rick Burnett, the Corporation’s CEO, Secretary and
            Treasurer, and Luke Patterson, the Corporation’s President (collectively, the “Authorized
            Persons”) be, and each acting alone hereby is, authorized and directed to do and perform or cause
            to be done and performed all such acts, deeds and things, and to make, execute and deliver, or
            cause to be made, executed and delivered, all such agreements, undertakings, documents,
            instruments or certificates in the name of the Corporation and to retain such counsel, agents and
            advisors and to incur and pay such expenses, fees and taxes as shall, in the opinion of such
            Authorized Person(s) executing the same, be deemed necessary or advisable (such necessity or
            advisability to be conclusively evidenced by the execution thereof) to effectuate or carry out
            fully the purpose and interest of all of the foregoing resolutions; and, that any and all such
            actions heretofore or hereafter taken by the Authorized Person(s) relating to and within the terms


                                                             3
DocuSign Envelope ID: AEC42544-4395-4463-A7A6-51EE7B28052A




            of these resolutions be, and they hereby are, adopted, affirmed and approved in all respects as the
            act and deed of the Corporation;

                    RESOLVED, that the omission from the foregoing resolutions of any agreement or other
            arrangement contemplated by any of the agreements or instruments described in the foregoing
            resolutions or any action to be taken in accordance with any requirements of any of the
            agreements or instruments described in the foregoing resolutions shall in no manner derogate
            from the authority of the Authorized Persons to take all actions necessary, desirable, advisable or
            appropriate to consummate, effectuate, carry out or further the transactions contemplated by and
            the intent and purposes of the foregoing resolutions;

                    RESOLVED, that any and all actions taken by the Authorized Persons, or any of them,
            prior to the date of the foregoing resolutions adopted hereby, that are within the authority
            conferred thereby, are hereby ratified, confirmed and approved as the acts and deeds of the
            Corporation;

                    RESOLVED, that this Unanimous Written Consent may be executed in counterparts
            which, taken together, shall constitute one and the same document; that this Unanimous Written
            Consent may be executed by facsimile or pdf or other electronic copies of the signatures of the
            undersigned, in which case any third party is entitled to rely on such signature as conclusive
            evidence that this Unanimous Written Consent has been executed by such director; and it is
            further

                   RESOLVED, that this Unanimous Written Consent shall be filed in the minute book of
            the Corporation and become part of the records of the Corporation.

                                                     [Signature Page Follows]




                                                                4
DocuSign Envelope ID: AEC42544-4395-4463-A7A6-51EE7B28052A
DocuSign Envelope ID: AEC42544-4395-4463-A7A6-51EE7B28052A




                                                             EXHIBIT A

                                                   Certificate of Incorporation

                                                             [see attached]
DocuSign Envelope ID: AEC42544-4395-4463-A7A6-51EE7B28052A




                                                             EXHIBIT B

                                  Memorandum of Association and Articles of Association

                                                             [see attached]
DocuSign Envelope ID: AEC42544-4395-4463-A7A6-51EE7B28052A




                                                             EXHIBIT C

                                                Token Sale Executive Summary

                                                             [see attached]
EXHIBIT K
                                           LANEAXIS, INC.

                                 STOCK ISSUANCE AGREEMENT

       THIS STOCK ISSUANCE AGREEMENT (the “Agreement”) is made as of April ___,
                                                                           18 2017 by and
between LANEAXIS, INC., a Delaware corporation (the “Company”), and LUKE PATTERSON (the
“Recipient”).

        WHEREAS, in consideration as herein provided, the Company desires to issue shares of the
Company’s common stock, $0.0001 par value per share (the “Common Stock”), as herein described, on the
terms and conditions hereinafter set forth.

        NOW, THEREFORE, IT IS AGREED between the parties as follows:

         1.     ISSUANCE OF SHARES. The Company hereby agrees to issue to Recipient an aggregate of
Seven Hundred Thousand (700,000) fully-paid, non-assessable shares of Common Stock (the “Shares”) in
consideration of (i) Recipient selling all of his membership interests of Bubo Technologies, L.L.C., a
Delaware limited liability company (“Bubo”), and causing other members of Bubo to sell all of their
membership interests of Bubo, to Budbo, Inc., a Delaware corporation (“Budbo”), as a result of which
Budbo shall acquire 100% of the membership interests of Bubo pursuant to the Share-LLC Exchange
Interest Agreement, to be entered into on the date hereof among Budbo, Bubo and the members of Bubo.
As of the date hereof, the Company holds a 49% interest in Budbo.

        The Shares shall be issued and delivered to Recipient promptly after the date hereof

        2.     LIMITATIONS ON TRANSFER; VESTING. In addition to any other limitation on
transfer created by applicable securities laws, Recipient shall not assign, hypothecate, donate,
encumber or otherwise dispose of any interest in the Shares except with the Company’s prior
written consent, which may be withheld, condition or delayed for any reason, and in compliance
with the provisions herein and applicable securities laws. Recipient hereby further
acknowledges that Recipient may be required to hold the Shares issued hereunder
indefinitely. During the period of time during which the Recipient holds the Shares, the
value of the Shares may increase or decrease, and any risk associated with such Shares and
such fluctuation in value shall be borne by the Recipient. The Shares will vest on the eighteenth
(18th) month anniversary date of the date of this Agreement, if the Recipient continues to serve as a full-
time employee of Budbo on such vesting date.

        3.      RESTRICTIVE LEGENDS. All certificates representing the Shares shall have endorsed
thereon legends in substantially the following forms (in addition to any other legend which may be required
by other agreements between the parties hereto):

      (a)   “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 AS AMENDED. THEY MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS
NOT REQUIRED.”

      (b)   “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A
RIGHT OF FIRST REFUSAL OPTION IN FAVOR OF THE COMPANY AND/OR ITS ASSIGNEE(S)
AND VESTING REQUIREMENTS AS PROVIDED IN THE STOCK ISSUANCE AGREEMENT
DATED APRIL ___, 2017.”

        (c)     Any legend required by appropriate blue sky officials.

       4.       INVESTMENT REPRESENTATIONS. In connection with the acquisition of the Shares,
Recipient represents to the Company the following:

        (a)       Recipient has full power and authority to enter into this Agreement, and such agreement
constitutes its valid and legally binding obligation, enforceable in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally and (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable remedies.

         (b)     This Agreement is made with Recipient in reliance upon Recipient’s representation to the
Company, which by Recipient’s execution of this Agreement, Recipient hereby confirms, that the Shares
to be received by Recipient will be acquired for investment for Recipient’s own account, not as a nominee
or agent, and not with a view to the resale or distribution of any part thereof, and that Recipient has no
present intention of selling, granting any participation in or otherwise distributing the same. By executing
this Agreement, Recipient further represents that Recipient does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant participations to such person or to any
third person, with respect to any of the Shares.

        (c)      Recipient understands the risk of acquiring securities of companies in the development
stage and acknowledges that he is able to fend for himself, can bear the economic risk of its investment,
and has such knowledge and experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Shares.

        (d)    Recipient understands that the Shares has not been registered under the Securities Act of
1933, as amended (the “Act”), by reason of a specific exemption therefrom, which exemption depends
upon, among other things, the bona fide nature of Recipient’s investment intent as expressed herein.

         (e)      Recipient further acknowledges and understands that the Shares must be held
indefinitely unless the Shares is subsequently registered under the Act or an exemption from such
registration is available. Recipient further acknowledges and understands that the Company is under no
obligation to register the Shares. Recipient understands that the certificate evidencing the Shares will be
imprinted with a legend that prohibits the transfer of the Shares unless the Shares is registered or such
registration is not required in the opinion of counsel for the Company.

         (f)      Recipient is familiar with the provisions of Rule 144 under the Act, as in effect from time
to time, which, in substance, permit limited public resale of “restricted securities” acquired, directly or
indirectly, from the issuer thereof (or from an affiliate of such issuer), in a non-public offering subject to
the satisfaction of certain conditions.

         (g)    The Shares may be resold by Recipient in certain limited circumstances subject to the
provisions of Rule 144, which requires, among other things: (i) the availability of certain public information
about the Company and (ii) the resale occurring following the required holding period under Rule 144 after
the Recipient has purchased, and made full payment of (within the meaning of Rule 144), the securities to
be sold.




                                                      2
        (h)     Recipient further understands that at the time Recipient wishes to sell the Shares there may
be no public market upon which to make such a sale, and that, even if such a public market then exists, the
Company may not be satisfying the current public information requirements of Rule 144, and that, in such
event, Recipient would be precluded from selling the Shares under Rule 144 even if the minimum holding
period requirement had been satisfied.

        (i)      Without in any way limiting the representations set forth above, Recipient further agrees
not to make any disposition of all or any portion of the Shares unless and until the transferee has agreed in
writing for the benefit of the Company to be bound by the terms of this Agreement, and:

               (i)      There is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such registration statement; or

                  (ii)    (x) Recipient shall have notified the Company of the proposed disposition and shall
have furnished the Company with a detailed statement of the circumstances surrounding the proposed
disposition, and (y) if requested by the Company, Recipient shall have furnished the Company with an
opinion of counsel, reasonably satisfactory to the Company that such disposition will not require
registration of such shares under the Act.

                  (iii)   Notwithstanding the provisions of subsections (i)(i) and (i)(ii) above, no such
registration statement or opinion of counsel shall be necessary for a transfer by Recipient to the estate of
any Recipient or the transfer by gift, will or intestate succession of Recipient to his/her spouse or to the
siblings, lineal descendants or ancestors of Recipient or his/her spouse, if the transferee agrees in writing
to be subject to the terms hereof to the same extent as if he or she were an original Recipient hereunder.

         5.      MARKET STAND-OFF AGREEMENT. Recipient shall not sell, dispose of, transfer, make
any short sale of, grant any option for the purchase of, or enter into any hedging or similar transaction with
the same economic effect as a sale, any Common Stock or other securities of the Company held by
Recipient, including the Shares (the “Restricted Securities”), for a period of time specified by the managing
underwriters (not to exceed one hundred eighty (180) days) following the effective date of a registration
statement of the Company filed under the Act (the “Lock Up Period”). Recipient agrees to execute and
deliver such other agreements as may be reasonably requested by the Company and/or the managing
underwriter which are consistent with the foregoing or which are necessary to give further effect thereto.
In order to enforce the foregoing covenant, the Company may impose stop-transfer instructions with respect
to Recipient’s Restricted Securities until the end of such period. The underwriters of the Company’s stock
are intended third party beneficiaries of this Section 5 and shall have the right, power and authority to
enforce the provisions hereof as though they were a party hereto.

         6.      RIGHT OF FIRST REFUSAL. Subject to the terms and conditions in this Agreement, any
transfer of the Shares by Recipient must be pursuant to the following steps:

        (a)      Sale Notice. Recipient shall give written notice (the “Sale Notice”) to the Company of his
intention to transfer his Shares. The Sale Notice shall (i) identify the proposed transferee and the number
of shares of the Shares to be transferred to such transferee, (ii) the price per share, and (iii) the terms of
payment.

        (b)      Company’s Election to Purchase the Shares. The Company shall have the option to
purchase at the price and on the same terms and conditions specified in the Sale Notice all or less than all
of the Shares referred to in the Sale Notice. Within thirty (30) days after delivery of the Sale Notice to the
Company, the Company must give written notice to Recipient regarding the number of Shares to be
purchased by the Company (the “Company Notice”).



                                                      3
         (c)      Price and Terms of Purchase. If the Company elects to purchase any or all of the Shares
set forth in the Sale Notice, the Company shall purchase such Shares at the price and on the same terms and
conditions specified in the Sale Notice.

         (d)      Waiver of Right of First Refusal. If the Company does not elect to purchase all of the
Shares set forth in the Sale Notice, the number of Shares that the Company elected not to purchase (the
“Non-Purchased Shares”) may be transferred to the transferee identified in the Sale Notice on the terms and
conditions specified in the Sale Notice. The transfer of the Non-Purchased Shares shall not be made after
the (90th) day following the day on which the Sale Notice was given, nor shall any change in the terms and
conditions of transfer be permitted without Recipient first giving to the Company a new Sale Notice in
compliance with the requirements of this Section 6.

         (e)     Exempt Transfers. Notwithstanding the foregoing, the right of first refusal in this Section
6 shall not apply to any transfer of Shares to the ancestors, descendants or spouse or to trusts for the benefit
of such persons or the Recipient. Such transferred Shares shall remain “Shares” hereunder, and such
pledgee, transferee or donee shall be subject to the terms and conditions of this Agreement.

          (f)       Termination. The right of first refusal in this Section 6 shall terminate upon the earlier of
(i) the first sale of Common Stock of the Company to the public effected pursuant to a registration statement
under the Act filed with, and declared effective by, the Securities and Exchange Commission, and (ii) the
closing of the Company’s sale of all or substantially all of its assets or the acquisition of the Company by
another entity by means of merger or consolidation resulting in the exchange of the outstanding shares of
the Company’s capital stock for securities or consideration issued, or caused to be issued, by the acquiring
entity or its subsidiary.

7.       REFUSAL TO TRANSFER. The Company shall not be required (a) to transfer on its books any
Shares which shall have been transferred in violation of any of the provisions set forth in this Agreement
or (b) to treat as owner of such shares or to accord the right to vote as such owner or to pay dividends to
any transferee to whom such shares shall have been so transferred.

8.      MISCELLANEOUS.

         (a)      Notices. All notices required or permitted hereunder shall be in writing and shall be deemed
effectively given: (a) upon personal delivery to the party to be notified, (b) when sent by confirmed
facsimile if sent during normal business hours of the recipient, and if not during normal business hours of
the recipient, then on the next business day, (c) five (5) calendar days after having been sent by registered
or certified mail, return receipt requested, postage prepaid, or (d) one (1) business day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with written verification of receipt.
All communications shall be sent to the other party hereto at such party’s address hereinafter set forth on
the signature page hereof, or at such other address as such party may designate by ten (10) days advance
written notice to the other party hereto.

        (b)     Successors and Assigns. This Agreement shall inure to the benefit of the successors and
assigns of the Company and, subject to the restrictions on transfer herein set forth, be binding upon
Recipient, Recipient’s successors, and assigns.

         (c)    Attorneys’ Fees; Specific Performance. Recipient shall reimburse the Company for all
costs incurred by the Company in enforcing the performance of, or protecting its rights under, any part of
this Agreement, including reasonable costs of investigation and attorneys’ fees.




                                                       4
         (d)     Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of California. The parties agree that any action brought by either
party to interpret or enforce any provision of this Agreement shall be brought in, and each party agrees to,
and does hereby, submit to the jurisdiction and venue of, the appropriate state or federal court for the district
encompassing the Company’s principal place of business.

         (e)      Further Execution. The parties agree to take all such further action(s) as may reasonably
be necessary to carry out and consummate this Agreement as soon as practicable, and to take whatever steps
may be necessary to obtain any governmental approval in connection with or otherwise qualify the issuance
of the securities that are the subject of this Agreement.

        (f)      Independent Counsel. Recipient acknowledges that this Agreement has been prepared on
behalf of the Company by Foley Shechter LLP (“FS”), counsel to the Company and that FS does not
represent, and is not acting on behalf of, Recipient. Recipient has been provided with an opportunity to
consult with Recipient’s own counsel with respect to this Agreement.

         (g)      Entire Agreement; Release; Amendment. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and supersedes and merges all prior
agreements or understandings, whether written or oral. Notwithstanding any prior agreements, whether
written or oral, between the Recipient and the Company, Recipient hereby agrees that the Shares being
issued to Recipient pursuant to this Agreement is the only capital stock of the Company, or any predecessor
or any other related entity of the Company, to which the Recipient is entitled. Recipient hereby releases
the Company, its officers, directors and shareholders from any claims, both known and unknown, that
Recipient may have to additional shares of capital stock of the Company, or its predecessors or any other
related entity, arising on or prior to the date of this Agreement. Recipient further agrees with such entities
not to pursue any action or lawsuit seeking additional shares of capital stock of the Company, or its
predecessors or any other related entity, related to such claims. This Agreement may not be amended,
modified or revoked, in whole or in part, except by an agreement in writing signed by each of the parties
hereto.

         (h)     Severability. If one or more provisions of this Agreement are held to be unenforceable
under applicable law, the parties agree to renegotiate such provision in good faith. In the event that the
parties cannot reach a mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the Agreement shall be interpreted as
if such provision were so excluded, and (iii) the balance of the Agreement shall be enforceable in
accordance with its terms.

       (i)      Counterparts. This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original and all of which together shall constitute one instrument.

                                           [Signature page follows]




                                                       5
EXHIBIT L
                                           LANEAXIS, INC.

                                 STOCK ISSUANCE AGREEMENT

       THIS STOCK ISSUANCE AGREEMENT (the “Agreement”) is made as of April ___,
                                                                            18 2017 by and
between LANEAXIS, INC., a Delaware corporation (the “Company”), and JACOB PATTERSON (the
“Recipient”).

        WHEREAS, in consideration as herein provided, the Company desires to issue shares of the
Company’s common stock, $0.0001 par value per share (the “Common Stock”), as herein described, on the
terms and conditions hereinafter set forth.

        NOW, THEREFORE, IT IS AGREED between the parties as follows:

         1.     ISSUANCE OF SHARES. The Company hereby agrees to issue to Recipient an aggregate of
Seven Hundred Thousand (700,000) fully-paid, non-assessable shares of Common Stock (the “Shares”) in
consideration of (i) Recipient selling all of his membership interests of Bubo Technologies, L.L.C., a
Delaware limited liability company (“Bubo”), and causing other members of Bubo to sell all of their
membership interests of Bubo, to Budbo, Inc., a Delaware corporation (“Budbo”), as a result of which
Budbo shall acquire 100% of the membership interests of Bubo pursuant to the Share-LLC Exchange
Interest Agreement, to be entered into on the date hereof among Budbo, Bubo and the members of Bubo.
As of the date hereof, the Company holds a 49% interest in Budbo.

        The Shares shall be issued and delivered to Recipient promptly after the date hereof

        2.     LIMITATIONS ON TRANSFER; VESTING. In addition to any other limitation on
transfer created by applicable securities laws, Recipient shall not assign, hypothecate, donate,
encumber or otherwise dispose of any interest in the Shares except with the Company’s prior
written consent, which may be withheld, condition or delayed for any reason, and in compliance
with the provisions herein and applicable securities laws. Recipient hereby further
acknowledges that Recipient may be required to hold the Shares issued hereunder
indefinitely. During the period of time during which the Recipient holds the Shares, the
value of the Shares may increase or decrease, and any risk associated with such Shares and
such fluctuation in value shall be borne by the Recipient. The Shares will vest on the eighteenth
(18th) month anniversary date of the date of this Agreement, if the Recipient continues to serve as a full-
time employee of Budbo on such vesting date.

        3.      RESTRICTIVE LEGENDS. All certificates representing the Shares shall have endorsed
thereon legends in substantially the following forms (in addition to any other legend which may be required
by other agreements between the parties hereto):

      (a)   “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 AS AMENDED. THEY MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS
NOT REQUIRED.”

      (b)   “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A
RIGHT OF FIRST REFUSAL OPTION IN FAVOR OF THE COMPANY AND/OR ITS ASSIGNEE(S)
AND VESTING REQUIREMENTS AS PROVIDED IN THE STOCK ISSUANCE AGREEMENT
DATED APRIL ___, 2017.”

        (c)     Any legend required by appropriate blue sky officials.

       4.       INVESTMENT REPRESENTATIONS. In connection with the acquisition of the Shares,
Recipient represents to the Company the following:

        (a)       Recipient has full power and authority to enter into this Agreement, and such agreement
constitutes its valid and legally binding obligation, enforceable in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally and (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable remedies.

         (b)     This Agreement is made with Recipient in reliance upon Recipient’s representation to the
Company, which by Recipient’s execution of this Agreement, Recipient hereby confirms, that the Shares
to be received by Recipient will be acquired for investment for Recipient’s own account, not as a nominee
or agent, and not with a view to the resale or distribution of any part thereof, and that Recipient has no
present intention of selling, granting any participation in or otherwise distributing the same. By executing
this Agreement, Recipient further represents that Recipient does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant participations to such person or to any
third person, with respect to any of the Shares.

        (c)      Recipient understands the risk of acquiring securities of companies in the development
stage and acknowledges that he is able to fend for himself, can bear the economic risk of its investment,
and has such knowledge and experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Shares.

        (d)    Recipient understands that the Shares has not been registered under the Securities Act of
1933, as amended (the “Act”), by reason of a specific exemption therefrom, which exemption depends
upon, among other things, the bona fide nature of Recipient’s investment intent as expressed herein.

         (e)      Recipient further acknowledges and understands that the Shares must be held
indefinitely unless the Shares is subsequently registered under the Act or an exemption from such
registration is available. Recipient further acknowledges and understands that the Company is under no
obligation to register the Shares. Recipient understands that the certificate evidencing the Shares will be
imprinted with a legend that prohibits the transfer of the Shares unless the Shares is registered or such
registration is not required in the opinion of counsel for the Company.

         (f)      Recipient is familiar with the provisions of Rule 144 under the Act, as in effect from time
to time, which, in substance, permit limited public resale of “restricted securities” acquired, directly or
indirectly, from the issuer thereof (or from an affiliate of such issuer), in a non-public offering subject to
the satisfaction of certain conditions.

         (g)    The Shares may be resold by Recipient in certain limited circumstances subject to the
provisions of Rule 144, which requires, among other things: (i) the availability of certain public information
about the Company and (ii) the resale occurring following the required holding period under Rule 144 after
the Recipient has purchased, and made full payment of (within the meaning of Rule 144), the securities to
be sold.




                                                      2
        (h)     Recipient further understands that at the time Recipient wishes to sell the Shares there may
be no public market upon which to make such a sale, and that, even if such a public market then exists, the
Company may not be satisfying the current public information requirements of Rule 144, and that, in such
event, Recipient would be precluded from selling the Shares under Rule 144 even if the minimum holding
period requirement had been satisfied.

        (i)      Without in any way limiting the representations set forth above, Recipient further agrees
not to make any disposition of all or any portion of the Shares unless and until the transferee has agreed in
writing for the benefit of the Company to be bound by the terms of this Agreement, and:

               (i)      There is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such registration statement; or

                  (ii)   (x) Recipient shall have notified the Company of the proposed disposition and shall
have furnished the Company with a detailed statement of the circumstances surrounding the proposed
disposition, and (y) if requested by the Company, Recipient shall have furnished the Company with an
opinion of counsel, reasonably satisfactory to the Company that such disposition will not require
registration of such shares under the Act.

                  (iii)   Notwithstanding the provisions of subsections (i)(i) and (i)(ii) above, no such
registration statement or opinion of counsel shall be necessary for a transfer by Recipient to the estate of
any Recipient or the transfer by gift, will or intestate succession of Recipient to his/her spouse or to the
siblings, lineal descendants or ancestors of Recipient or his/her spouse, if the transferee agrees in writing
to be subject to the terms hereof to the same extent as if he or she were an original Recipient hereunder.

         5.      MARKET STAND-OFF AGREEMENT. Recipient shall not sell, dispose of, transfer, make
any short sale of, grant any option for the purchase of, or enter into any hedging or similar transaction with
the same economic effect as a sale, any Common Stock or other securities of the Company held by
Recipient, including the Shares (the “Restricted Securities”), for a period of time specified by the managing
underwriters (not to exceed one hundred eighty (180) days) following the effective date of a registration
statement of the Company filed under the Act (the “Lock Up Period”). Recipient agrees to execute and
deliver such other agreements as may be reasonably requested by the Company and/or the managing
underwriter which are consistent with the foregoing or which are necessary to give further effect thereto.
In order to enforce the foregoing covenant, the Company may impose stop-transfer instructions with respect
to Recipient’s Restricted Securities until the end of such period. The underwriters of the Company’s stock
are intended third party beneficiaries of this Section 5 and shall have the right, power and authority to
enforce the provisions hereof as though they were a party hereto.

         6.      RIGHT OF FIRST REFUSAL. Subject to the terms and conditions in this Agreement, any
transfer of the Shares by Recipient must be pursuant to the following steps:

        (a)      Sale Notice. Recipient shall give written notice (the “Sale Notice”) to the Company of his
intention to transfer his Shares. The Sale Notice shall (i) identify the proposed transferee and the number
of shares of the Shares to be transferred to such transferee, (ii) the price per share, and (iii) the terms of
payment.

        (b)      Company’s Election to Purchase the Shares. The Company shall have the option to
purchase at the price and on the same terms and conditions specified in the Sale Notice all or less than all
of the Shares referred to in the Sale Notice. Within thirty (30) days after delivery of the Sale Notice to the
Company, the Company must give written notice to Recipient regarding the number of Shares to be
purchased by the Company (the “Company Notice”).



                                                      3
         (c)      Price and Terms of Purchase. If the Company elects to purchase any or all of the Shares
set forth in the Sale Notice, the Company shall purchase such Shares at the price and on the same terms and
conditions specified in the Sale Notice.

         (d)      Waiver of Right of First Refusal. If the Company does not elect to purchase all of the
Shares set forth in the Sale Notice, the number of Shares that the Company elected not to purchase (the
“Non-Purchased Shares”) may be transferred to the transferee identified in the Sale Notice on the terms and
conditions specified in the Sale Notice. The transfer of the Non-Purchased Shares shall not be made after
the (90th) day following the day on which the Sale Notice was given, nor shall any change in the terms and
conditions of transfer be permitted without Recipient first giving to the Company a new Sale Notice in
compliance with the requirements of this Section 6.

         (e)     Exempt Transfers. Notwithstanding the foregoing, the right of first refusal in this Section
6 shall not apply to any transfer of Shares to the ancestors, descendants or spouse or to trusts for the benefit
of such persons or the Recipient. Such transferred Shares shall remain “Shares” hereunder, and such
pledgee, transferee or donee shall be subject to the terms and conditions of this Agreement.

          (f)       Termination. The right of first refusal in this Section 6 shall terminate upon the earlier of
(i) the first sale of Common Stock of the Company to the public effected pursuant to a registration statement
under the Act filed with, and declared effective by, the Securities and Exchange Commission, and (ii) the
closing of the Company’s sale of all or substantially all of its assets or the acquisition of the Company by
another entity by means of merger or consolidation resulting in the exchange of the outstanding shares of
the Company’s capital stock for securities or consideration issued, or caused to be issued, by the acquiring
entity or its subsidiary.

7.       REFUSAL TO TRANSFER. The Company shall not be required (a) to transfer on its books any
Shares which shall have been transferred in violation of any of the provisions set forth in this Agreement
or (b) to treat as owner of such shares or to accord the right to vote as such owner or to pay dividends to
any transferee to whom such shares shall have been so transferred.

8.      MISCELLANEOUS.

         (a)      Notices. All notices required or permitted hereunder shall be in writing and shall be deemed
effectively given: (a) upon personal delivery to the party to be notified, (b) when sent by confirmed
facsimile if sent during normal business hours of the recipient, and if not during normal business hours of
the recipient, then on the next business day, (c) five (5) calendar days after having been sent by registered
or certified mail, return receipt requested, postage prepaid, or (d) one (1) business day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with written verification of receipt.
All communications shall be sent to the other party hereto at such party’s address hereinafter set forth on
the signature page hereof, or at such other address as such party may designate by ten (10) days advance
written notice to the other party hereto.

        (b)     Successors and Assigns. This Agreement shall inure to the benefit of the successors and
assigns of the Company and, subject to the restrictions on transfer herein set forth, be binding upon
Recipient, Recipient’s successors, and assigns.

         (c)    Attorneys’ Fees; Specific Performance. Recipient shall reimburse the Company for all
costs incurred by the Company in enforcing the performance of, or protecting its rights under, any part of
this Agreement, including reasonable costs of investigation and attorneys’ fees.




                                                       4
         (d)     Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of California. The parties agree that any action brought by either
party to interpret or enforce any provision of this Agreement shall be brought in, and each party agrees to,
and does hereby, submit to the jurisdiction and venue of, the appropriate state or federal court for the district
encompassing the Company’s principal place of business.

         (e)      Further Execution. The parties agree to take all such further action(s) as may reasonably
be necessary to carry out and consummate this Agreement as soon as practicable, and to take whatever steps
may be necessary to obtain any governmental approval in connection with or otherwise qualify the issuance
of the securities that are the subject of this Agreement.

        (f)      Independent Counsel. Recipient acknowledges that this Agreement has been prepared on
behalf of the Company by Foley Shechter LLP (“FS”), counsel to the Company and that FS does not
represent, and is not acting on behalf of, Recipient. Recipient has been provided with an opportunity to
consult with Recipient’s own counsel with respect to this Agreement.

         (g)      Entire Agreement; Release; Amendment. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and supersedes and merges all prior
agreements or understandings, whether written or oral. Notwithstanding any prior agreements, whether
written or oral, between the Recipient and the Company, Recipient hereby agrees that the Shares being
issued to Recipient pursuant to this Agreement is the only capital stock of the Company, or any predecessor
or any other related entity of the Company, to which the Recipient is entitled. Recipient hereby releases
the Company, its officers, directors and shareholders from any claims, both known and unknown, that
Recipient may have to additional shares of capital stock of the Company, or its predecessors or any other
related entity, arising on or prior to the date of this Agreement. Recipient further agrees with such entities
not to pursue any action or lawsuit seeking additional shares of capital stock of the Company, or its
predecessors or any other related entity, related to such claims. This Agreement may not be amended,
modified or revoked, in whole or in part, except by an agreement in writing signed by each of the parties
hereto.

         (h)     Severability. If one or more provisions of this Agreement are held to be unenforceable
under applicable law, the parties agree to renegotiate such provision in good faith. In the event that the
parties cannot reach a mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the Agreement shall be interpreted as
if such provision were so excluded, and (iii) the balance of the Agreement shall be enforceable in
accordance with its terms.

       (i)      Counterparts. This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original and all of which together shall constitute one instrument.

                                           [Signature page follows]




                                                       5
EXHIBIT M
W HI TEPA PE R : V E R S I O N 1 . 2
LAST UPDATED: DECEMBER 30, 2017




BUDBO
A COMPREHENSIVE BLOCKCHAIN
SOLUTION FOR THE CANNABIS INDUSTRY




                                  W E B: WWW.BUDBO.I O
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                                                                               2




Contents
Forward Looking Statements..................................................................................................................... 3
Securities Laws Disclaimer......................................................................................................................... 3
Founders’ Letter............................................................................................................................................. 6
Key Definitions............................................................................................................................................... 7
Abstract........................................................................................................................................................... 8
Budbo Platform Ecosystem........................................................................................................................ 9
Project Background....................................................................................................................................10
Mission..........................................................................................................................................................11
Unique Model...............................................................................................................................................12
Use Case.......................................................................................................................................................13
Budbo Business Model..............................................................................................................................15
Token Sale....................................................................................................................................................17
Budbo Token Description...........................................................................................................................18
Token Diagram.............................................................................................................................................19
Transparency & Community Control.......................................................................................................20
How to Get Budbo Tokens ........................................................................................................................21
Budbo Platform and Mobile App..............................................................................................................23
Market Context ...........................................................................................................................................27
Government Regulations...........................................................................................................................29
Project Roadmap.........................................................................................................................................30
Team..............................................................................................................................................................32
Advisors.........................................................................................................................................................34
Partners.........................................................................................................................................................44
Risk Factors..................................................................................................................................................45




                                                               WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                               3




Forward Looking
Statements
This White Paper contains forward-looking                         These risks and uncertainties include, but are
statements within the meaning of the U.S.                         not limited to: (i) the timing to consummate
federal securities laws, which involve substantial                the proposed Token Sale; (ii) the risk that the
risks and uncertainties. The forward-looking                      proposed sale of Budbo Tokens might otherwise
statements involve known and unknown risks,                       not occur, whether as a result of the current token
uncertainties and other factors that may cause                    sale regulatory limitations or otherwise; (iii) the
our actual results, performance or achievements                   risk of criminalization of cannabis sales and/
to be materially different from any future results,               or cannabis related products by an applicable
performances or achievements expressed or                         governmental jurisdiction (including the U.S.);
implied by the forward-looking statements, many                   (iv) the risk that a regulatory approval that may
of which are beyond the control of Budbo Token                    be required for the proposed sale is not obtained
International, LTD. and Budbo, Inc. These risks                   or is obtained subject to conditions that are not
and uncertainties include, but are not limited to,                anticipated; (v) the diversion of management time
the factors described in the section captioned                    on transaction-related or issues; (vi) the ability
“Risk Factors.” In some cases, you can identify                   of Budbo, Inc.’s management to successfully
forward-looking statements by terms such                          implement its business plan; or (vii) general
as “anticipates,” “believes,” “could,” “estimates,”               market factors and federal and state regulations
“expects,” “intends,” “may,” “plans,” “potential,”                and legislation. Forward-looking statements
“predicts,” “projects,” “should,” “would” and similar             reflect our current views with respect to future
expressions intended to identify forward-looking                  events and are based on assumptions and are
statements.                                                       subject to risks and uncertainties.




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry   4




Forward Looking
Statements Cont.
Given these uncertainties, you should not
place undue reliance on these forward-looking
statements. Also, forward-looking statements
represent our estimates and assumptions only
as of the date of this White Paper. You should
read this White Paper completely and with the
understanding that our actual future results may
be materially different from what we expect. We
qualify all of the forward-looking statements
by these cautionary statements. We assume
no obligation to update any forward-looking
statements publicly, or to update the reasons
actual results could differ materially from those
anticipated in any forward-looking statements,
even if new information becomes available in the
future.”




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                                       5




Securities Laws
Disclaimer
Section 2 of the Securities Act of 1933, as                       Budbo Tokens do not represent or confer any
amended, defines “security” as: “any note, stock,                 ownership right, stake, share or security or equivalent
treasury stock, security feature, security-based                  rights, or any right to receive future revenue share
swap, bond, debenture, evidence of indebtedness,                  or profits, intellectual property rights or any other
certificate of interest or participation in any profit-           form of participation in or relating to Budbo Token
sharing agreement, collateral-trust certificate,                  International, LTD., Budbo, Inc. and their respective
preorganization certificate of subscription,                      corporate affiliates, including the governance of
transferable share, investment contract, voting-                  Budbo Token International, LTD. and Budbo, Inc.
trust certificate, certificate of deposit for a security,         Budbo Tokens are not intended to be a digital
fractional undivided interest in oil, gas, or other               currency, security, commodity, expectation of profit
mineral rights, any put, call, straddle, option, or               or any other kind of financial instrument.
privilege on any security, certificate of deposit, or
                                                                  In recognition of the fact that the United States
group or index of securities (including any interest
                                                                  government has provided limited guidance and has
therein or based on the value thereof), or any put,
                                                                  not passed any laws with respect to the sale of digital
call, straddle, option, or privilege entered into on
                                                                  tokens, we believe it best that no United States-
a national securities exchange relating to foreign
                                                                  based individuals participate in the purchase of the
currency, or, in general, any interest or instrument
                                                                  Budbo Tokens.
commonly known as a “security,” or any certificate
of interest or participation in, temporary or interim             In addition, foreign investors should be aware of laws
certificate for, receipt for, guarantee of, or warrant            prohibiting its residents from participating in initial
or right to subscribe to or purchase, any of the                  coin offerings (ICOs) or token sales, particularly in
foregoing                                                         Canada, South Korea, China and Singapore.




                                                WEB: WWW.BUDBO.IO
         BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                                 6




         Founders’ Letter
         Budbo’s journey has taken many paths, touched                     Business was good, and to accommodate
         many lives, and connected a great number of                       our growing cannabis network we expanded
         people. Since you are reading this, you are now                   our product offering to include real-time GPS
         a part of that journey. Thank you for your time                   tracking of cannabis shipments.
         and consideration.
                                                                           Our current network consists of roughly 75,000
         Budbo began as a simple idea; we wished to                        users and patients, 2,000+ dispensaries, 500+
         connect patients and users with the highest                       product manufacturers, and 50+ grow operations.
         quality, locally available cannabis products. Yet
                                                                           Growing into a worldwide network has been
         within this simple mission, we realized we had
                                                                           a challenging but steady climb. Now we
         created something much more extraordinary: a
                                                                           elevate our offering even further by utilizing
         platform on which dispensaries, manufacturers,
                                                                           the immutable ledger of blockchain and the
         and growers can get the most accurate data
                                                                           tokenization of our platform.
         possible on patient and user preferences.
                                                                           Imagine, if you will, the entire cannabis industry as
         A synergy was born. We quickly noticed a direct
                                                                           a decentralized autonomous organization. Where
         correlation between the number of patients
                                                                           a patient’s identification and medication regimen
         using the application and the diversity of the local
                                                                           are encrypted and safely stored within the ledger
         product offering around them. In short, the more
                                                                           of a blockchain. Where a smart contract enables
         patients exploring products and finding flower
                                                                           the safe transfer of goods through verifiable proof
         through the application, the better and more
                                                                           of pick up, bill of lading, and proof of delivery.
         targeted information our network of growers,
                                                                           Medical testing of cannabis potency is verified
         manufacturers, and dispensaries would receive
                                                                           and immutable as the product is moved from lab
         through the Budbo dashboard. Allowing them to
                                                                           to dispensary. The community at large is a self-
         make spot-on forecasting decisions when it comes
                                                                           governing group of activists, patients, physicians,
         to product trends, whether that be which products
                                                                           developers, artists and enthusiasts all working
         to buy and stock their shelves with, which strains
                                                                           towards the common goal of improving the
         to grow and cultivate, or which concentrates or
                                                                           cannabis industry through contributing votes, time,
         edibles to manufacture and distribute - Budbo
                                                                           engineering and knowledge to the decentralized
         bridged the gaps between patient, dispensary,
                                                                           applications and network of Budbo.
         manufacturer, and grower.
                                                                           This can be our future. We can make it a reality.
    “Before everything else, getting ready is the                          Thank you for your contribution of time, treasure,
                secret to success.” - Henry Ford                           and effort.

    Anyone can come stumble onto a big idea. But not                                                               Sincerely,
everyone is willing to invest the time, energy and sweat                                            Jacob and Luke Patterson
                                  equity to bring it to life.                                               Founders, Budbo.


                                                         WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                      7




    Key Definitions
                                 Dispensaries/Retailers
                                 A dispensary refers to any retail store where cannabis, or cannabis-
                                 related products are sold.


                                 Customers
                                 A Customer is a recreational user or medical patient of cannabis.


                                 Manufacturers
                                 A manufacturer refers to a company that makes cannabis-related
                                 goods and products. This is a diverse group that could include a bakery
                                 that produces cannabis-infused brownies, known as edibles, or a
                                 company that produces highly potent THC concentrates such as wax.

                                 Growers/Cultivators
                                 A company or person who grows cannabis.


                                 Courier/Transport
                                 A person who ships or delivers cannabis.


                                 Labs - Testing
                                 Cannabis flower and products are tested for their THC and CBD
                                 content percentages.


                                 Suppliers - Bottling Services, Labels, Nutrients
                                 Suppliers are auxiliary cannabis companies that do not deal directly
                                 with the cannabis plant but still make products for the industry, such
                                 as nutrients or lights for growers, or bottles for dispensaries.

                                 Seed to Sale
                                 Seed to Sale refers to the compliance side of tracking a cannabis plant
                                 throughout its lifecycle. From a seed, to its vegetation state, to its
                                 weight at harvest, and finally to the sale of the product.



                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                          8




Abstract
Even though the legalization of cannabis is gaining traction, the cannabis industry is still largely
fragmented due to the economic ecosystem that remains shrouded in black market practices. Budbo
will be the first-of-its-kind, fully integrated blockchain-based solution for the transparent, standardized,
and regulated interaction between cannabis users, dispensaries and couriers.

Budbo is a best-in-class platform already actively being used by more than 75,000 mobile users and over
2000 suppliers (dispensaries). Budbo consists of a mobile phone app and a cloud-based backend business
intelligence platform. The platform is designed to match cannabis users’ top picks or close matches of
cannabis strains and products and direct them to nearby dispensaries which are carrying these products.
The platform also provides a delivery tracking service aimed at ensuring full visibility and compliance into the
cannabis delivery process. Budbo has over 150 vehicles currently being tracked every day.

The blockchain technology offers a way to gloablize all these channels simultaneously as it holds an
immutable ledger that leverages crypto-tokens built on smart contracts. Budbo Token transactions will
                                                                  be instant, and average transaction
                                                                  confirmation time will be within
  To round out the product offering and provide a secure          minutes. All transactions will be
  payment method and rewards program, we are now                  secured with state-of- the-art
  combining this cannabis product pursuit and tracking            cryptography, and blockchain integrity
  platform with the crypto blockchain model. The                  will be protected by CPU efficient ASIC
  blockchain model will easily accommodate several stages         resistant proof of work. This unique
  of the cannabis pursuit, sales and logistics processes,         model allows us to fill numerous
  addressing the following:                                       operational and process gaps for
                                                                  cannabis businesses.
         • Recording and Storing Product Life Cycle Events
                                                                  The adoption of blockchain
         • Verifying Patient Identification                       cryptocurrency technology is the next
         • Transaction Assurance                                  logical step in the development and
                                                                  growth of Budbo’s platform. It enables
         • Equipment Ordering                                     us to create a structure that solves
         • Inventory Management                                   many of the issues surrounding the
                                                                  supply chain management of the
         • Seed to Sale Tracking                                  cannabis industry.
          • Client Management

          • Delivery Tracking and Verification

          • Platform Analytics

                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                  9




    Budbo Platform
   						Ecosystem




   Budbo’s Blockchain becomes the backbone of immutable, verifiable data security, upon which all layers
   of API and activity utilize the Budbo Token(BUBO) as the API access key.




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                                 10




Project Background
The growth of the cannabis industry has been                      real-time analytics on consumer preferences.
unparalleled in recent years with the uses and                    Deliveries are tracked in real-time via GPS, with
applications of marijuana being further explored                  all true data and compliant documentation
and instituted. This has brought the industry into                instantly stored in the blockchain’s immutable
the legal light, creating a need for the different                ledger. This provides an unprecedented solution
components to act together in order to strengthen                 for the secure storage of all historical records.
the burgeoning business. However, as it stands,
                                                                  Budbo International’s utility tokens enable
there is significant separation between cannabis
                                                                  integration of the Budbo blockchain to all third-
producers, growers, labs, craftsmen, and
                                                                  parties via API, allowing for a single point, data-
dispensaries.
                                                                  driven cannabis environment to quickly flourish.
Budbo, Inc. is propelling the cannabis industry
                                                                  Budbo functions as a cloud-based platform
forward by building a global blockchain-
                                                                  that brings together all relevant parties in
based immutable ledger and implementing a
                                                                  the cannabis industry in order to increase
utility token for consumers, retailers, growers,
                                                                  standardization, transparency and efficiency
manufacturers and the entire global cannabis
                                                                  across channels. Budbo offers a unified solution
network.
                                                                  for cannabis businesses and users to transact
Budbo’s best-in-class mobile app stores industry                  safely, securely and in compliance with federal
data in the blockchain to provide retailers with                  and state regulations.




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                               11




Mission
The unique challenges faced by the cannabis                       enables a unified cannabis seed to sale and
industry call for a new solution. Despite the fact                supply chain management process on a global
that there is an enormous and long-established
                                                                  platform. We will base our efforts around a
market, it remains historically illegal and difficult
to access for businesses. The rapid growth and                    new Budbo blockchain and token. The Budbo
expansion of the sector makes it especially                       Token ($BUBO) will fund our efforts through
lucrative for dispensaries and transporters,                      a Token Sale, in a strategic effort to remain
particularly through the increasingly legalized
                                                                  as decentralized from traditional forms as
channels. Consumers in the US spent over $53
billion on cannabis in 2016 alone, that number                    possible. Our goal is to be the first cannabis-
more then quadruples when looked at on a global                   focused platform that meets the needs of users,
scale. Through medical research and progression                   suppliers (dispensaries) and couriers built on the
the industry is transitioning into a large legal
                                                                  blockchain crypto-technology. We aim to be the
economy, and Budbo can be a major factor in
facilitating this historical change.                              one-stop platform that will integrate, accelerate
                                                                  and facilitate a new generation of transparency
Budbo aims to address the fragmentation
and marginalization in the cannabis industry                      and social interaction in the rapidly growing and
through the creation of a unified platform that                   increasingly legalized cannabis industry.




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                               12




Unique Model
Budbo’s unique ‘tinder model’ has proven to be                    The Budbo blockchain ecosystem will store
highly effective in driving alignment between our                 transactional records in the blockchain
business and operating models. The combination                    throughout the life cycle of a product, including
of a best-in-class mobile app and business                        all relevant data about the end to end process.
intelligence tool empowers users to connect                       Moreover, the end user can discover new strains
and interact in ways that have never been                         in ways never before possible. Dispensaries
possible. By adopting the social component of                     gain invaluable data on local user preferences,
popular networks like Tinder, Budbo facilitates                   and benefit from key analytics to know which
communication with people and streamlines the                     strains to grow and which products to stock in
shopping process through robust algorithms to                     order to increase sales and grow revenue. The
aid users in the matching process of best “strain                 data exchange happens through APIs which are
matches”. The incorporation of the blockchain                     accessed by the Budbo Token.
cryptocurrency model will enable us to take the
                                                                  The global cannabis data exchange environment
Budbo platform to the next level of development
                                                                  that Budbo, Inc provides is built on blockchain &
by properly fulfilling our value proposition and
                                                                  smart contracts, with data stored in immutable
capturing a portion of the value created through:
                                                                  ledgers. This establishes Budbo Inc. as the single
                                                                  source of true unmanipulated data for the global
                                                                  cannabis network.
•   Driving user adoption and engagement
                                                                  With an already established (and growing) base of
•   Maintaining a stable, functioning, and
                                                                  more than 75,000 recurring users, Budbo delivers
    accessible mobile application
                                                                  critical business intelligence to dispensaries,
•   Evolving the business tool’s functionality                    leading to proactive decision-making. Integrating
    to meet changing user and supplier                            the blockchain cryptocurrency model into
    demands                                                       Budbo’s existing structure will solve many issues
                                                                  surrounding the supply chain management of
                                                                  the cannabis industry. The Budbo Token sale
                                                                  will create the first and only cannabis blockchain
                                                                  network that utilizes a utility token as the monetary
                                                                  exchange creating enormous long term value in the
                                                                  token.




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                                 13




Use Case
                                                                  We are now seeing a strong and effective push
Why Budbo                                                         for the federal government to establish, regulate,
                                                                  and encourage an open and fair market for the

Is Needed                                                         use and sale of cannabis and cannabis-related
                                                                  products. Legal cannabis sales in the United
Budbo is the first platform for the global cannabis               States are up 17 percent since 2015, to $5.4
industry built on Blockchain technology and                       billion, and are expected to grow 25 percent in
Smart Contracts. We combine retailers, labs,                      the next year to $6.7 billion, according to Arcview
manufacturers, cultivators, and logistics into                    Market Research. By 2020 legal cannabis sales
a decentralized, open and honest network,                         in the United States are projected to hit $21.8
making the cannabis industry transparent, and                     billion. However the industry is still struggling
accountable, especially on a global scale.                        with a patchwork of laws and regulations, as well
Budbo’s core functionality is to provide a distributed            as a lack of standardization to allow for the legal
ledger to the cannabis industry, creating a true                  trade of cannabis. The same is true on a the
industry backbone of storage and APIs on which all                global scale as several countries have moved to
levels of ancillary services can harness the power                legalize and standarzie cannabis to consumers.
and security of the blockchain.
                                                                  Blockchain technology presents a solution to
From a technology perspective, the rapidly evolving               most of these problems. Smart contracts built on
marijuana industry presents a unique opportunity:                 blockchain transcend borders and unite interested
legalized sales of cannabis on a massive                          parties throughout the cannabis industry. Budbo’s
scale. This fast-growing sector of the economy                    application and back-end platform can help make
presents challenges that have not been dealt with                 the industry safe, responsible, and organized via
before, partly because even in states that have                   standardization and tokenization.
legalized the sale of marijuana, cannabis-related
                                                                  Now is the ideal time to take advantage of
businesses still face many business restrictions
                                                                  the growth potential of the cannabis industry.
and inefficiencies. This is particularly true when it
                                                                  Budbo creates a structure and technology that
comes to legal protection, consumer outreach, and
                                                                  solves many issues surrounding management
supply chain management.
                                                                  of the cannabis supply chain, and provides
                                                                  governments with a compliance solution.




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                 14




Budbo’s Blockchain




Budbo’s Blockchain becomes the backbone of immutable, verifiable data security, upon which all layers of
API and activity utilize the Budbo Token(BUBO) as the API access key. .




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                               15




Budbo Business Model
Front-end – Budbo App: Budbo app is a one-                        information to suggest new products. The user
of-a-kind mobile application that allows users                    can immediately swipe left or right or click on
to quickly discover, explore, and locate new                      links for more information.
strains, concentrates, and edibles like never
                                                                  The adoption of the Blockchain model will allow
before. The Budbo app will have the capacity
                                                                  the Budbo application to deliver working modular
to connect dispensaries, growers and other
                                                                  code and a sandbox environment to minimize
entities in the cannabis network in one
                                                                  development time, infrastructure and investment.
blockchain-crypto ecosystem.
                                                                  The application will use an agile design approach
Back-end – Budbo Platform: Budbo operates as                      and industry-leading Ethereum blockchain
a one-stop service for marijuana dispensaries                     technology. Budbo’s blockchain application will
and end-users, giving the cannabis industry                       be available via the cloud and compatible with
a new level of consumer convenience and                           today’s hybrid cloud environment. This will allow
business intelligence.                                            dispensaries to experiment without additional
                                                                  infrastructure expenses and get to market faster
The Budbo mobile app is built to maintain a rapidly
                                                                  to a global community of marijuana users.
growing base of users, products and dispensaries.
Budbo’s structure and culture is designed to                      Blockchain technology is an emerging way
be fast-moving and responsive to consumer                         for businesses, industries, and governments
demands. We continue to maintain the highest                      to almost instantaneously make and verify
standards for our current platform, while also                    transactions—streamlining business processes,
planning for future growth. This planning includes                saving money, and reducing the potential
building out our internal system, migrating from                  for fraud. At its core, a blockchain is a data
cloud services to a blockchain infrastructure, and                structure that is used to create a digital
automating certain processes. This is all critical to             transaction ledger that, instead of resting with
continuing Budbo’s rapid growth.                                  a single provider, is shared among a distributed
                                                                  network of computers.
Budbo’s unique ‘tinder model’ also captures
value by offering advertisement potential for                     The result is a more open, transparent, and
suppliers (dispensaries). The Budbo “strain                       publicly verifiable platform that will fundamentally
match” feature requires users to input desired                    change the way users, dispensaries and couriers
effects. Dispensaries can then use that                           interact and exchange value and assets, enforce




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                           16




contracts, and share data across channels. The                    Our support for the cannabis community will
Budbo application using blockchain creates                        be shown through transaction transparency
almost limitless possibilities for growth and social              and information sharing. We have created a
interaction, ranging from product matches and                     complete technology solution that benefits
direct organic advertising to instant payments                    dispensaries, growers, merchants, couriers and
and more efficient supply chain and inventory                     consumers in the blockchain.
management.
                                                                  The Budbo Token Sale will allow the user base to
Because the Budbo application and business                        grow globally and create a global cannabis data
tool is by design a “community-based” platform,                   exchange network. The Budbo Token will be the
where tasks, functions, goals and priorities                      API token that allows acess to the information
are defined and re-defined in real-time by the                    grid and data flow within the Budbo ecosystem.
community, it allows for greater freedom and
flexibility for users, suppliers (dispensaries) and
couriers. The backbone of the Budbo platform is
the mechanism by which users can select and
match their preferred choice of products with the
dispensaries that sell them. One of the incentives
that will drive consumers and suppliers to use the
Budbo platform is the fact that it will encourage
interactions between all parties and create value
across channels. We achieve this by removing
the burdensome signup process of existing
platforms, as well as putting the match making
power in the user’s control with a simple and
streamlined interface.

Budbo’s major advantage over other platforms
is that it does much more than simply utilize
blockchain technology. Our platform is
completely user-centric, which means users
are and will remain at the heart of what we do.




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                17




Token Sale
Total Issued Tokens
200,000,000 Tokens Issued



Tokens
150,000,000 for Token Sale



Contribution Tiers
$0.25 USD (Tier 1) Jan, 29 - Feb, 05 UTC

$0.28 USD (Tier 2) Feb, 05 - Feb, 12 UTC

$0.30 USD (Tier 3) Feb, 12 - Feb, 19 UTC

$0.33 USD (Tier 4) Feb, 19 - Feb, 26 UTC

$0.35 USD (Tier 5) Feb, 26 - Mar, 05 UTC




Reserves
20,000,000 BUBO for Pre Sale @$0.20 USD Nov, 27 2017 - Jan, 29 2018 UTC

10,000,000 BUBO for Employees, Founders, PR, Marketing, Partnerships & Contractors

10,000,000 BUBO for Community Reserve

7,000,000 BUBO for Dispensary Reserve

3,000,000 BUBO for Bounty



Hard Cap
Hard Cap is 150,000,000 tokens (not including Pre-sale)




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                   18




Budbo Token Description
Definition
Budbo Tokens will be the digital utilities that power and incentivize the Budbo ecosystem and platform.
The Budbo Token provides access to the platform.



Transaction Time
Budbo Token transactions will be instant, and average transaction confirmation time will be within
minutes. All transactions will be secured with the state-of- the-art cryptography, and blockchain integrity
will be protected by CPU efficient ASIC resistant proof of work. This unique model allows us to fill in
many gaps for cannabis businesses within the entire global cannabis market.



Token Details
Name: Budbo Token

Ticker: BUBO (if permitted under applicable laws)

Based on: Ethereum




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry   19




                            Token Diagram




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                                  20




Transparency &
Community Control
Budbo will engage a nationally recognized accounting firm for annual third-party reviews.

Here are other ways we will work for transparency and community control:



•   Founders and team members who own                                   is not met, any unsold tokens will be placed
    Budbo Tokens will be prohibited from                                into reserve. Any funds received after having
    liquidating those tokens at a rate of more                          reached the maximum cap of 150 million
    than 20% of their position within the first                         tokens will be automatically returned to the
    calendar year. This is to prevent dumping and                       senders’ wallet.
    to keep a stable token price.
                                                                  •     Third-party recognized escrow agents will
•   A minimal threshold amount will be required                         ensure tokens deposited for a token crowdsale
    for a completed token crowdsale. The token                          are kept secure until the token crowdsale is
    offering will have a series of cap levels.                          finalized and the tokens generated.
    If the token crowdsale does not reach its
    minimum cap of 1 million tokens, any funds                    •     The token crowdsale will be designed to
    received during the token crowdsale will                            reduce the number of large buyers (whales)
    be returned to the original initiating wallets                      who may want to dump tokens. Instead, the
    automatically. Assuming the minimum                                 token crowdsale will favor smaller investors
    threshold is exceeded, but the maximum cap                          who are committed to the cannabis cause
    of 150 million tokens (not including Pre-sale)                      and plan on participating in the community.




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                      21




How to Get Budbo Tokens
Date
The initial token crowdsale will take place between January 15th, 2018 and February 15th, 2018.
and can be accessed via our website: https://www.budbo.io. We will conduct a Pre-sale for eligible
purchasers beggining on or about November 27, 2017.



Registration
Please register for the token crowdsale so you are notified of the opening of the event. Be sure to take
advantage of notification and prior registration so you do not miss out.



Whitelist
There will be no whitelist event for this crowdsale.



Accepted Currencies
The crowdsale will accept Bitcoin and Ethereum only.



Opening a Budbo Token Account
After the initial token crowdsale , opening a coin account with Budbo will be easy and free. Because
Budbo is a truly unified platform, it uses peer-to-peer technology to operate with no central authority.
The network collectively carries out the issuing of Budbo Tokens. It works anywhere, anytime, so
business can be transacted 24/7 in any part of the world.



Distribution
Tokens will be distributed automatically by the Budbo Smart Contract throughout the Token Sale on
Ethereum. Bitcoin contributions will be distributed separately.




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                    22




Exchange Trading
Budbo Tokens may be available for trading in the future if and when applicable laws permit for such
trading, but no assurances can be given that such trading will ever take place.



Security
Budbo will be built on Ethereum – a decentralized platform for applications that run exactly as
programmed without any chance of fraud, censorship or third-party interference.

All transactions will be secured with state-of-the art cryptography, and the blockchain integrity will
be protected by CPU-efficient, ASIC-resistant proof of stake. This unique model will allow us to speed
transactions for cannabis-related businesses.



Popularity
Budbo already has a vast user base in place and is listing over 2,000 dispensaries, and over 250,000
products. Concurrently, cryptocurrencies have become the meeting point between innovative
technologies and traditional retail, so the introduction of our own Budbo Tokens will accelerate the
process of adoption and data exchange.



Awareness
Budbo is better known than newer platforms that have not yet established the same profile. Similarly,
blockchain technology has maintained its reputation as an asset, which retains its value even in the face
of economic uncertainty and has exhibited multiple benefits for the growth of businesses that adopt it.




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                               23




Budbo Platform and
								Mobile App
Summary
Budbo takes advantage of the digital and                          smart contracts will increase the speed of
verifiable nature of blockchain to solve the                      service, and save dispensaries and growers
fragmentation of the cannabis market and the                      hundreds of thousands in reduced paperwork.
marginalization of businesses and consumers.                      Globally the Budbo smart contracts can
Blockchain smart contracts are ideal for                          immediately serve a number of businesses
recording and facilitating the exchange of                        within the cannabis industry. Blockchain smart
value, goods, services, and private data. Putting                 contracts can instantly and accurately register
cannabis data and transactions on blockchain                      and record the following events:

•   Blockchain-based smart contracts provide accountability in a way no other technology can.
    The blockchain provides an immutable ledger that offers permanent verification of every past
    transaction, so it builds trust

•   Stores all product lifecycle events forever in an easy-to-retrieve system

•   Allows multiple apps to simultaneously interact with any piece of information

•   Offers anonymous patient identification

•   Facilitates peer-to-peer transactions on a national level

•   Enables social interaction between users in a fun, immersive environment

The combination of decentralized encryption, anonymity, immutability, and scalability transforms
Budbo into the ultimate online ecosystem for the facilitation of interactions between users,
dispensaries, growers and couriers within the cannabis sector. Utlizing the Budbo Token as the API key
for data exchange will put a demand on this value.




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                                24




Budbo will use its own blockchain to focus on                     any chance of fraud, censorship or third-party
solving problems that are unique to the cannabis                  interference.
industry. It achieves this by building on the
strength of a well-established system to offer                    As such, Budbo provides not only a groundbreaking
applications, create a new cryptocurrency, and                    blockchain-crypto based ecosystem but also a
display valuable analytics. This allows it to run                 powerful, modular toolset to build interactions
its functions exactly as programmed without                       between all channels in the cannabis sector.



Budbo Functionality
Budbo is a complete technology solution                           merchants and enabling consumers to enjoy a
that benefits cannabis dispensaries, growers,                     speedy, convenient, safe and private way to pay.
couriers and users. Its functionality goes beyond                 Budbo has a unique working model that benefits
seed-to-sale tracking by normalizing the cash-                    all parties in the legal cannabis trade. The
intensive marketplace, powering revenue for                       principal features of Budbo’s business model are:

•   Supplies/Equipment Ordering ― Growers can                           product shipping and, ultimately, to
    use the Purchasing Management module                                transactions at the PoS in dispensaries.
    to receive real-time updates regarding
                                                                  •     Logistics ― Budbo integrates with the logistics
    purchasing trends and inventory balance.
                                                                        department to offer real-time insight into
•   Inventory Management ― Budbo’s Inventory                            the status of the order delivery. Geo-fencing
    Control module allows for efficient                                 verification and GPS tracking provide peace of
    management of all stages of the product                             mind to both consumers and retailers.
    lifecycle. This module enables growers and                    •     Point of Sale ― Budbo’s system consists
    dispensaries to manage inventory levels                             of a mobile application, a PoS integration
    and maintain tight controls on inventory                            product, and a banking portal and online
    replenishment, minimizing excess stock and                          plug-in for businesses. Budbo facilitates
    ensuring timely order fulfilment.                                   mobile payments and PoS services including
                                                                        Android and iOS apps for consumers.
•   Seed to Sale Tracking ― The Seed to Sale
    Tracking Module enables businesses to                         •     Client Management ― Store, access and
    track and manage inventory—from planting                            manage one patient and Customer Database
    and growing all the way through processing,                         with information on user, strain preference,




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                              25




    time data, and geo-location of user, and                            platform. They can share reviews, play
    proximity to dispensaries.                                          games, message and connect in one place.

•   Analytics ― Dispensaries can access                           •     Retail Location Forecasting ― Startups
    real-time updates on targeted user likes,                           looking to open a dispensary can compare
    preferences, and products most likely to be                         locations and access customer metrics to
    purchased to improve their product offering                         see which towns and neighborhoods hold
    and increase sales. With the use of the smart                       the greatest potential.
    feature Grow Forecasting, they can meet
                                                                  •     Business Modelling ― Use our real time
    dispensary demand ahead of time.
                                                                        patient and consumer analytics to know
•   User Interactions ― Users can interact in a                         which flower and products to stock your
    fun, immersive environment on the Budbo                             shelves with. Increase sales!



Budbo Connect
Budbo Connect is built for business intelligence and proactive decision-making. Our goal is to help
dispensaries sell more products. Budbo connect gives dispensaries user-generated data laid out in a
simple, elegant interface.

We expect the increase in foot traffic, improved analytics, and exceptional customer service to cement
strong, longstanding relationships with all of our dispensary partners.

Daily user interactions drive the core analytical engine of “Budbo Connect” – our backend dashboard
for dispensaries. These key analytics ultimately provide the final solution for dispensary owners and
prospectors, allowing them to know which strains to grow and exactly which products to stock in
order to increase sales and grow revenue.




BudboTrax
BudboTrax is built to establish order, peace of-mind, and real-time visibility in the transport of cannabis
products throughout the cannabis ecosystem. Blockchain immutable ledgers provide historical record
keeping for multiple uses, including government compliance.




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                               26




•   Real-time GPS tracking of high value                          •     Driver “SOS” button to immediately report
    cannabis products on all shipments.                                 emergencies to authorities.

•   Shipment documents scanned and stored in                      •     Real-time verifiable pickup and delivery
    the cloud.                                                          confirmations.

•   Adjustable geo-fences and                                     •     Confidence of knowing where your product
    automated alerts.                                                   is at all times.


Building strong relationships with dispensaries will provide an avenue to offer the “BudboTrax” GPS
tracking service.

Analytical data reports are also available to growers and the broader cannabis network. BudboTrax is
a mobile-powered GPS logistics tool built to monitor the entire cannabis supply chain – from grower to
end-user.

Dispensaries and other vested parties will have full control over and insight into all cannabis movements
via the Budbo Connect Dashboard.

From there, products will be tracked during transport by GPS via a free driver app that is part of the
Budbo Tech Ecosystem.




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                             27




Market Context
Seed-to-Sale is an umbrella term used in the                      million consumed cannabis within the past month.
cannabis industry to refer to software and                        For our purposes, let’s assume the people who
services that help businesses track and manage                    smoked within the past month are regular users,
inventory—from planting and growing all the way                   and the rest are occasional users. This means that
through processing, product shipping and, finally,                in 2017, about 11.6 million are smoking at least
to transactions at the PoS in dispensaries. Seed-to-              once a month, and 6.5 million people are using
sale systems help cannabis businesses keep track                  marijuana less than once a month. The report also
of assets and sales as well as get in touch with                  estimates that 7.1 million people 12 or older are
consumers and manage the complex hurdles of                       using marijuana more than 20 times per month.
state-by-state legal regulations and compliance.
                                                                  It’s important to draw these lines when it comes
As the recreational marijuana sector moves                        to usage, because it makes a difference when
from the black market to the retail market, the                   it comes to estimating how frequently people
demand for cannabis looks more and more                           buy marijuana. Because we’re estimating the
lucrative with consumers who:                                     number of full-time marijuana dealers, we only
                                                                  want to look at regular and heavy smokers.

                                                                  Let’s assume that people who use pot less than
•   Use cannabis, but less than once per                          once per month probably get it from friends.
    month: 11.6 million occasional users                          For the next step, we use data from a study
•   Use between one and 20 times per                              performed by RAND Corp, which focuses on the
    month: 11.1 million regular users                             reasonable frequency of users who buy their
                                                                  products from a professional marijuana dealer,
•   Use more than 20 times per month: 7.1                         including dispensaries. This means that 11.1
    million heavy users                                           million people are buying cannabis once a month,
                                                                  and 7.1 million people are buying twice a month.
                                                                  This comes out to 29.2 million professional
The 2017 National Survey on Drug Use and Health                   marijuana transactions per month in the United
statistics from the federal Substance Abuse and                   States. If we assume that a standard marijuana
Mental Health Services Administration estimates                   dispensary is open eight hours a day, every day,
that 29.7 million Americans 12 or older had used                  and makes one transaction per hour; that comes
cannabis within the past year. Of those, 18.1                     out to about 240 sales per month per dispensary.




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                                28




With 29.2 million marijuana transactions per                      around regulatory restrictions, Budbo centers on
month and 240 transactions per dealer, 121,600                    the consumer-business relationship within the
dispensaries are needed to satisfy demand. This                   cannabis industry. Budbo gives users full control
seems surprisingly reasonable. That’s a little less               over their blockchain-based transaction history
than the number of family physicians in 2011.                     that’s linked to local dispensaries and seed-to-

There are already a couple of big players in the                  sale systems, with Budbo as the middleman that
seed-to-sale space. Weed tech startups such                       facilitates the connection.
as Flowhub are competing with pharmaceutical                      As an enterprise-level solution utilizing
incumbents, including BioTrackTHC and MJ                          the blockchain-crypto ecosystem, Budbo
Freeway, for state-by-state government compliance                 integrates and accelerates a whole new
contracts. Others such as KIND Financial have
                                                                  generation of dispensaries and growers to
gotten tech giants involved, hosting their Agrisoft
                                                                  thrive in the rapidly growing and increasingly
seed-to-sale platform on Microsoft Azure.
                                                                  legalized cannabis industry. Budbo Token
But while other blockchain startups focus                         transactions will be instant and secured with
predominantly on helping businesses work                          state-of- the-art cryptography.




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                   29




Government Regulations
Marijuana’s status as a Schedule 1 drug means state marijuana operations are federally regulated as
illegal enterprises. Despite the obstacles, legal marijuana has managed to go mainstream on a state-by-
state basis, transforming the way Americans view and use cannabis.

Federal regulation on the legality of transport, sale and distribution of cannabis creates major obstacles
for companies to establish, manage and grow their business. The lack of a fast, reliable and readily
available payment method contributes to the multitude of issues businesses face, making it difficult to
attract and retain customers.

The adoption of blockchain technology is the soundest solution to solving the fragmentation of the
cannabis market and the marginalization of businesses and consumers. By integrating smart contracts
and blockchain into its working model, Budbo targets the very basis of every digital transaction,
exchange of value, goods and services, and private data. A host of economic, legal, regulatory, and
technological hurdles must be scaled before we see widespread adoption of blockchain technology in
the cannabis market - but first movers are making incredible strides.

The Budbo blockchain gives government agencies the solution for economic, legal, regulatory, and
technological hurdles they have long faced.




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry   30




Project Roadmap
•   Nov 2016 Launch of Budbo in Google Play and Apple App Store

    https://play.google.com/store/apps/details?id=com.budbo

    https://itunes.apple.com/us/app/budbo/id1146901226

•   Dec 2016 Complex News publishes first article and video on Budbo

    http://www.complex.com/life/2016/12/tinder-for-weed-budbo

•   Dec 2016 Total Frat Move publishes article on Budbo

    https://totalfratmove.com/budbo-tinder-for-weed/

•   Feb 2017 Budbo takes part in Super Bowl Bash in Houston, TX




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry   31




•   March 2017 LaneAxis Combination

    https://theduber.club/weblog/2017/05/26/budbo-inc-whats-new/

•   April 2017 Budbo is ranked the #1 4/20 App by Herb.co

    http://herb.co/2017/04/20/420-apps/

•   April 2017 4/20 Party with WeedTV




•   May 2017 First Cannabis Delivery tracked using Budbo Trax

•   June 2017 Begin Token Sale Research

•   September 2017 MJAC Conference in Los Angeles

    https://mjac2017.com/




•   November 2017 Token Sale Presale

•   January 2018 Token Sale

•   February 2018 Begin Development on v2.0

•   March 2018 Begin Blockchain Implementations

•   May 2018 Launch Budbo App v2.0

                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                              32




Team
Budbo owes its success in part to its diverse team of talent. Our founding members posses vision and
depth of knowledge of the cannabis industry, blockchain cryptocurrency, finance, accounting, B2B and
B2C marketing. Presently, our team consists of:




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry   33




Team Cont.




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry   34




Advisory Board




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry   35




Advisory Board Cont.




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                 36




Rick Burnett - CEO

Rick’s extensive knowledge of mobile technology and logistics makes him a natural fit to lead the
Budbo team. Rick spent 15 years researching and developing a mobile-based platform that provides
real-time tracking over freight movements. This is the basis of the Budbo Trax feature.

https://www.linkedin.com/in/rick-burnett-102b9116/


Luke Patterson – President, Co-Founder

A data-driven entrepreneur and blockchain specialist, Luke’s wealth of experience is replete with years
as an information architect and mobile app developer. Working with both start-ups and Fortune 500
companies alike, Luke’s works have been featured in Wired, TechCrunch, Complex, and Business Insider.

https://www.linkedin.com/in/luke-patterson-979b82129/


Jacob Patterson – CTO, Co-Founder

Jacob relies on his vast experience as a developer to ensure Budbo remains the leader in cannabis
technology innovation, including its evolution into the blockchain ecosystem. Jacob has held senior
developer roles with Fortune 500 companies including U.S. Bancorp and media giant Comcast.

https://www.linkedin.com/in/pattersonjacob/


Gary Heitz – CRO, Co-Founder

A seasoned sales executive with deep experience in technology and digital media, Gary has generated
tens of millions of dollars in revenue for Token Salenic companies such as Dell and Google. Quickly
ascending to executive leadership positions at both companies, Gary structured complex sales
initiatives, negotiated with Fortune 500 clients, and routinely exceeded sales goals by wide margins. At
Google, Gary was entrusted as lead Sales Executive for the company’s DoubleClick demand side media
platform, as well as Google’s DoubleClick Bid Manager and Ad Network.

https://www.linkedin.com/in/gary-heitz-36317a3/




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                      37




Nick Heldreth – CMO, Co-Founder
A born marketer and entrepreneur, Nick co-founded Budbo after recognizing the tremendous market
opportunity that exists in the Cannabis space. Nick has over a decade of sales, marketing and customer
service experience in financial services, entertainment, transportation, digital marketing, and real estate.
His ventures have included acquisitions of a real estate company and a transportation company, both
of which he transformed into highly profitable enterprises.

https://www.linkedin.com/in/nickheldreth/


Divyashish Jindal – Blockchain Engineer
I love to build innovative and sustainable solutions of the problems I come across to help build a better
living world. Also, I believe in evolution to my core and I constantly thrive to create better version of me
and the people around.

https://www.linkedin.com/in/divyashish/


Ihor Pidruchny – Blockchain Engineer
Designing decentralized blockchain based open source platform for logistics industry.

https://www.linkedin.com/in/ihorpidruchny/


Prateek Dimri – Business Analyst
With three years in the blockchain space, I assist with planning and monitoring, strategy, product
conceptualization, market research, and predictive analysis.

https://www.linkedin.com/in/prateekdimri/


Blake Krohn – VP of Engineering
20 years of experience working as a software engineer for a diverse range of industries and companies
worldwide. In addition to his past position at McAfee, Inc. and as team lead for various startups, Blake’s
most recent role as CTO for an industry-leading retailer has enabled him to understand and practice the
comprehensive knowledge and leadership skills to be an effective, results-oriented VP of Engineering
for Budbo.

https://www.linkedin.com/in/blake-krohn-7303691/




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                     38




Mason Burnett – Blockchain Information Systems
Mason is a marketing visionary whose ideas have helped elevate private companies and institutions
of higher education. Tenacious and focused on winning, Mason has immersed himself in the cannabis
industry to help keep Budbo ahead of the competition.

https://www.linkedin.com/in/mason-burnett-a6a18896/


Andrew Rivera – Director of Communications
Andrew is an award-winning former TV news journalist with corporate experience in Public Relations
and Marketing. Technically and editorially savvy, he thrives on every opportunity to create imaginative
writing and visuals that slice through the clutter.

https://www.linkedin.com/in/andrewriveracommunications/


David Levy – Canada Operations
A seasoned developer, David’s entrance into the technology universe with the design and development
of AUTO INFO, the first online auto trader profiling site. David’s expertise spans a number of industries,
including his design of an advanced elevator control system..

https://www.linkedin.com/in/david-levy-a3a647112/


Shaun Patterson – Brand Ambassador
Innovative approach to executive consulting.

https://www.linkedin.com/in/shaun-patterson-1294b9b/


Chase Cameron – Account Executive
Building authority for brands in multiple industries across the globe.

https://www.linkedin.com/in/chase-cameron-aba791a4/




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                     39




Leland Price – Account Executive


https://www.linkedin.com/in/leland-price-401b9b151/


Alex Williams – Account Executive
Alex Williams

Alex began his career in transportation and logistics by working for a forward-thinking global insurance
brokerage. Alex specialized in risk management, helping clients minimize risk through data-backed
insight and innovative solutions.

https://www.linkedin.com/in/alexwilliams23/


Tom Reid – Account Executive
Tom is an experienced transportation professional with over a decade of freight brokerage operations
and sales experience. His previous role with one of the nation’s largest logistics firms allowed him to
focus on building relationships with top enterprise clients in the industry. Tom’s specialty is identifying
and discovering opportunities for cost savings through strategic partnerships and processes.

https://www.linkedin.com/in/thomas-reid-83957b15/




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                  40




Advisors
Amy Berliner – Founder/CEO - Aegis Biotech

Amy Berliner

As Founder/CEO of Aegis Biotech, Amy applies more than two decades of Senior Executive experience
to the benefit of her company and to her research, and development team.

https://www.linkedin.com/in/aegis-biotech-b57544a0/



Dianne Burnett – Producer, Author, CEO

Author, producer, philanthropist, and entrepreneur Dianne Burnett first made her name in sports
entertainment. With her then-husband Mark Burnett, she developed sponsorship opportunities for a
fledgling enterprise Eco-Challenge.

https://www.linkedin.com/in/dianne-j-burnett-93958917/



Ty Duffy – CEO - Low Spark, Inc

Ty Duffy is the owner and CEO of Low Spark Inc. LOW Spark is the largest distribution supply chain for
cannabis and cannabis infused products in Colorado. LowSpark moves an average of 1 unit every 47
seconds with a vast network of contacts in the Cannabis Industry.

https://www.lowsparkinc.com/

Benjamin Finch – Strategic Advisor

In his time as a marketer, Ben has attracted over $75M in sales and now leads the first multidisciplinary
agency to specialize in blockchain development. Ben’s Ledger Agency specializes in technology-driven
marketing, strategic project planning, social media, and community building, applying best practices to
the Cryptocurrency space for a number of start-ups and ICOs.

https://www.ledgeragency.com/




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                       41




Larre Johnson – Strategic Communications Advisor
Larre is a 30-year advertising, marketing and strategic communications veteran. His campaigns have
helped brand and build two disruptive enterprises into multi-$B businesses. A former senior writer on
Apple, Larre has won virtually every creative and effectiveness award the industry bestows.

https://www.linkedin.com/in/larre-johnson-b2898520/


John David Carrasco – CEO - CannLiv
John David Carrasco is President and CEO of Cannliv and John David Global. Cannliv has locations in
Houston, TX, Denver CO and in South America (Colombia). Having chaired the Cannabis Caucus for the
Texas Democratic Party during the last election cycle has resulted a leadership role amongst activists in
the Cannabis space.

https://www.linkedin.com/in/johndavidcarrasco/


Michael Hodges – Co-Founder - ADVFN
Michael Hodges has over 30 years experience in computer software development and publishing, while
working with multi-user and Internet projects for many years. He Co-founded On-line plc which in the
process of changing its name to Online Blockchain PLC and ADVFN PLC both listed on the London
Stock exchange AIM. He is currently Chairman of On-line PLC, and ADVFN PLC.

https://www.advfn.com/


Michael Noel – CEO - Blockchain Consultants
Blockchain technology is moving, morphing and changing so quickly that it’s challenging to keep
up with, even for those of us who work in within the area. Add to this the fact that this is a relatively
new technology with origins going back just a few decades for the core technology, but the unique
combination we now know as Blockchain dates from 2007/2008, barely a ten-year-old infant at this
point.

https://www.linkedin.com/in/michaelnoel/




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                    42




David Ashley – CTO - ILF, LLC

I have over 20 years of experience working on and developing business intelligence and eCommerce
systems. Currently, I work as Interactive Life Form’s (ILF) Senior Transition Contractor, improving internal
systems and services used by various administrative departments world wide.
https://www.linkedin.com/in/david-ashley-885b074/


Willie Kennon – President - Pineapple Enterprises
Willie is the President of Pineapple Enterprises; a Cannabis based holdings company with 110 acres
of premium farm land in Southern Oregon. Pineapple Enterprises is well on its way to producing over
10,000 lbs of flower per year.

https://www.linkedin.com/in/willie-kennon-363a5717/


Randal Crowder – Co-Founder - TEXO Ventures
Randall has deployed more than $40M over the past 10 years with a specific focus on tech-enabled
health services and companies leveraging blockchain technology. Randall is a co-founder and Managing
Partner at TEXO Ventures.

https://www.linkedin.com/in/randallcrowder/


Jack Finkelstein – Senior Technology Advisor
Qualified with over 25 years of broad sales and sales management, product design and merchandising
experience. Jack has helped a number of companies bring existing and new products to new markets
as well as building his own medical compliance packaging company.

https://www.linkedin.com/in/jackfinkelstein/


Roy de Gouveia – Strategic Advisor
An Entrepeneur turned Ecopreneur. Roy’s background was in Restaurants before turning to renewable
energy! He has businesses in South Africa in Biofuel, Fertilizer & Containerized Hydroponic farming.

https://www.linkedin.com/in/roydegouveia/




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                 43




Richard Levy – Senior Technology Advisor

Richard provides expertise in all aspects of Product Management, Development, Hosting and Support.
Richard has over 35 years experience in the software space, leading large and small teams to develop
enterprise and Cloud based platforms to support applications in the banking, corporate legal, insurance,
governance risk and compliance (GRC) industries.
https://www.linkedin.com/in/richard-levy-2812b6/




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                        44




Partners
We have formed an extensive network of partnerships and collaborations with large players in the
cannabis industry. The Budbo app currently boasts over 75,000 unique users. We are also working
with 2,000 suppliers in the cannabis sector who support our business model and goal of establishing
a unified platform for secure, safe and fast transactions, as well as frictionless interaction between all
parties in compliance with federal and state regulations.




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                              45




Risk Factors
1. Budbo Token Sale - Risk Factors

You should carefully consider and evaluate                        the Budbo Token Generation Event may not
each of the following risk factors and all other                  result in an active or liquid market for the Budbo
information contained in the Terms before                         Tokens. Prior to the Budbo Token Generation
deciding to participate in the Budbo Token                        Event, there has been no public market for the
Generation Event (referred to herein as the                       Budbo Tokens. Budbo Tokens maybe available for
“Token Sale” or “Budbo Token Generation Event”).                  trading in the future if and when appicable laws
To the best of Budbo’s, and the entity creating                   permit for such trading, but not assurances can
and issuing the Budbo Tokens - Budbo Token                        be given that approval of such trading will ever
International LTD.’s (the “Company”) knowledge                    be obtained. Furthermore, even if such approval
and belief, all risk factors which are material to you            is granted by a cryptocurrency exchange, there
in making an informed judgment to participate in                  is no assurance that an active or liquid trading
the Budbo Token Generation Event have been set                    market for the Budbo Tokens will develop, or
out below. If any of the following considerations,                if developed, will be sustained after the Budbo
uncertainties or material risks develops into actual              Tokens have been made available for trading
events, the business, financial position and/or                   on such cryptocurrency exchange. There is
results of operations of the Company and the                      also no assurance that the market price of
maintenance and level of usage of the Budbo                       the Budbo Tokens will not decline below the
app and platform and the Budbo Tokens could                       original purchase price (the “Purchase Price”).
be materially and adversely affected. In such                     The Purchase Price may not be indicative of the
cases, the trading price of Budbo Tokens (in the                  market price of the Budbo Tokens after they have
case where they are listed on a cryptocurrency                    been approved for trading on a cryptocurrency
exchange) could decline due to any of these                       exchange.
considerations, uncertainties or material risks, and
                                                                  A Budbo Token is not a currency issued by any
you may lose all or part of your Budbo Tokens.
                                                                  central bank or national, supra-national or quasi-
There is no prior market for Budbo Tokens and                     national organization, nor is it backed by any




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                              46




hard assets or other credit. The Company is not                   Tokens to persons other than purchasers for
responsible for, nor does it pursue, the circulation              purposes of community initiatives, business
and trading of Budbo Tokens on the market.                        development, academic research, education
Trading of Budbo Tokens will merely depend                        and market expansion and issuance of Budbo
on the consensus on its value between the                         Tokens as a reward to users of the Budbo
relevant market participants. No one is obliged to                platform), or the perception that such further
purchase any Budbo Token from any holder of the                   sales or issuance may occur, could adversely
Budbo Token, including the purchasers, nor does                   affect the trading price of the Budbo Tokens.
anyone guarantee the liquidity or market price of
                                                                  Negative publicity may materially and
Budbo Tokens to any extent at any time.
                                                                  adversely affect the price of the Budbo Tokens
Furthermore, Budbo Tokens may not be resold
to purchasers who are citizens or permanent                       Negative publicity involving the Company, Budbo,
residents of China or Singapore or any other                      Inc. (the Budbo Token project’s operating entity
jurisdiction where the purchase of Budbo Tokens                   organized under the laws of the state of Delaware,
may be in violation of applicable laws (including                 USA), the Budbo platform, the Budbo Tokens or
but not limited to laws regulating controlled                     any of the key personnel of the Company or Budbo,
substances, such as cannabis). Accordingly, the                   Inc., regulation of cannabis in the US or worldwide,
Company cannot ensure that there will be any                      and/or regulation of cryptocurrencies in the US or
demand or market for Budbo Tokens, or that the                    worldwide, may materially and adversely affect the
Purchase Price is indicative of the market price of               market perception or market price of the Budbo
Budbo Tokens after they have been made available                  Tokens, whether or not it is justified.
for trading on a cryptocurrency exchange.
                                                                  We may not be able to pay any anticipated
Future sales or issuance of the Budbo Tokens                      rewards in the future.
could materially and adversely affect the
                                                                  There is no assurance that there will be sufficient
market price of Budbo Tokens.
                                                                  engagement in the Budbo platform such that
Any future sale or issuance of the Budbo Tokens                   you will receive any rewards anticipated to
would increase the supply of Budbo Tokens in                      be distributed to active users of the Budbo
the market and this may result in a downward                      platform. Further, even in the event there is
price pressure on the Budbo Token. The sale or                    substantial engagement and interactions among
distribution of a significant number of Budbo                     the users and the Budbo platform, there is no
Tokens outside of the Budbo Token Generation                      assurance you personally will receive any part
Event (including but not limited to the sales of                  of the rewards. This is because the ability of the
Budbo Tokens undertaken after the completion                      Company to pay any reward to you will depend
of the initial crowdsale, issuance of Budbo                       on the future results of operations and the future




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                                47




business and financial condition of the Company                   further changes, updates, and adjustments prior to
and/or Budbo, Inc., and there is no assurance of                  its launch. Such changes may result in unexpected
the future results of operations and the future                   and unforeseen effects on its projected appeal to
business and financial condition of the Company                   users, possibly due to the failure to meet users’
or Budbo, Inc.                                                    preconceived expectations based on the beta
                                                                  version, and hence, impact its success. While
There is no assurance of any success of Budbo
                                                                  the Company has made every effort to provide
Platform or any Future Business Line.
                                                                  a realistic estimate, there is also no assurance
The value of, and demand for, the Budbo Tokens                    that the cryptocurrencies raised in the Budbo
hinges heavily on the performance of the Budbo                    Token Generation Event will be sufficient for the
platform and the continuous active engagement                     development of the Budbo platform and/or for the
of its users and success of its contemplated                      proper structuring and licensing of the anticipated
business lines. There is no assurance that                        Budbo Token future anticipated business lines.
the Budbo platform will gain traction after its                   For the foregoing or any other reason, the
launch and achieve any commercial success.                        development of the Budbo platform and launch of
Furthermore, there is no assurance that any                       the anticipated Budbo Token future business lines
of the business lines contemplated by Budbo,                      may not be completed and there is no assurance
Inc. will be launched and generate sufficient                     that it will be launched at all. As such, distributed
customer traction. Such contemplated business                     Budbo Tokens may hold little worth or value.
lines currently include but are not limited to: (a)
                                                                  The funds raised in the Token Generation Event
create an immutable ledger for all legal cannabis
                                                                  are exposed to risks of theft.
industry related data via the Budbo application
and intelligence tool, (b) offer payment for legal                The Company will make every effort to ensure
cannabis industry related services and supplies                   that the funds received from the Budbo Token
through Budbo Tokens, (c) organize and unite                      Generation Event will be securely held in an escrow
global cannabis legalization efforts through the                  wallet, which is a multi-signature address with
Budbo platform, and (d) bring standardization of                  access thereto by private keys held by reputable
licensing, transactions, supply chain, inventory                  and trusted parties. Further, upon receipt of the
management, delivery, tracking and ID verification                funds from the Company, Budbo, Inc. will make
through the Budbo application and business                        every effort to ensure that the funds received
intelligence platform. Although Budbo, Inc. has                   by it from the Company will be securely held
performed several market studies testing the                      through the implementation of security measures.
demand for the Budbo platform with relatively                     Notwithstanding such security measures, there
positive results, the Budbo platform has not been                 is no assurance that there will be no theft of the
fully developed and finalized and is subject to                   cryptocurrencies as a result of hacks, sophisticated




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                                  48




cyber-attacks, distributed denials of service or                  be able to receive the cryptocurrencies raised and
errors, vulnerabilities or defects on the Budbo                   Budbo, Inc. may not be able to use such funds for
Token Generation Event website, in the smart                      the development of the Budbo platform and/or
contract(s) on which the escrow wallet and the                    for launching any future business line, including
Budbo Token Generation Event relies, on the                       but not limited to the structuring and licensing of
Ethereum or any other blockchain, or otherwise.                   the Budbo Token future business lines. In such
Such events may include, for example, flaws                       case, the launch of the Budbo platform and the
in programming or source code leading to                          structuring and licensing of the Budbo Token
exploitation or abuse thereof. In such event,                     future business lines might be temporarily or
even if the Budbo Token Generation Event is                       permanently curtailed. As such, distributed Budbo
completed, the Company or Budbo, Inc. may not                     Tokens may hold little worth or value.


2. RISKS RELATING TO
THE ESCROW WALLET
The private keys to the escrow wallet may be                      funds held by the escrow wallet may not be
compromised and the cryptocurrencies may                          able to be retrieved and disbursed, and may be
not be able to be disbursed.                                      permanently unrecoverable. In such event, even if
                                                                  the Budbo Token Generation Event is successful,
The escrow wallet is designed to be secure. Each
of the holders of the three (3) private keys to the               the Company will not be able to receive the funds
escrow wallet will use all reasonable efforts to                  raised and Budbo, Inc. will not be able to use such
safeguard their respective keys, but in the unlikely              funds for the development of the Budbo platform
event that any two (2) of the three (3) keys to the               and the structuring and licensing of the Budbo
escrow wallet are, for any reason whatsoever,                     Token future business lines. As such, distributed
lost, destroyed or otherwise compromised, the                     Budbo Tokens may hold little worth or value.




3. RISKS RELATING TO BUDBO, INC.
The Budbo platform is developed, operated,                        Inc. or any of its successor operating entities
and maintained by Budbo, Inc. Any events or                       (collectively referred to herein as “Budbo, Inc.”)
circumstances which adversely affect Budbo,                       may have a corresponding adverse effect on




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                                49




the Budbo platform and any future business                        rapidly changing technical infrastructure. In order
line, including but not limited to structuring and                to demonstrate continued ability to effectively
launch of the Budbo Token future business lines.                  manage technical support infrastructure for the
Such adverse effects would correspondingly                        Budbo platform, Budbo, Inc. will need to continue
have an impact on the utility, liquidity, and the                 to upgrade and improve its data systems and
trading price of the Budbo Tokens.                                other operational systems, procedures, and
                                                                  controls. These upgrades and improvements
Budbo, Inc. may be materially and adversely
                                                                  will require a dedication of resources and are
affected if it fails to effectively manage its
                                                                  likely to be complex and increasingly rely on
operations as its business develops and
                                                                  hosted computer services from third parties
evolves, which would have a direct impact on                      that Budbo, Inc. does not control. If Budbo, Inc.
its ability to maintain the Budbo platform and/                   is unable to adapt its systems and organization
or launch any future business lines                               in a timely, efficient, and cost-effective manner
The financial technology and cryptocurrency                       to accommodate changing circumstances,
industries and the legal cannabis markets in                      its business, financial condition and results of
which Budbo, Inc. competes have grown rapidly                     operations may be adversely affected. If the
over the past four years and continue to evolve                   third parties whom Budbo, Inc. relies on are
in response to new technological advances,                        subject to a security breach or otherwise suffer
changing business models, shifting regulations                    disruptions that impact the services Budbo, Inc.
and other factors. As a result of this constantly                 uses, the integrity and availability of its internal
changing environment, Budbo, Inc. may face                        information could be compromised, which may
                                                                  consequently cause the loss of confidential or
operational difficulties in adjusting to the
                                                                  proprietary information and economic loss. The
changes, and the sustainability of Budbo, Inc. will
                                                                  loss of financial, labor or other resources, and any
depend on its ability to manage its operations,
                                                                  other adverse effect on Budbo, Inc.’s business,
ensure that it hires qualified and competent
                                                                  financial condition and operations, would have
employees, and provides proper training for its
                                                                  a direct adverse effect on Budbo, Inc.’s ability to
personnel. As its business evolves, Budbo, Inc.
                                                                  maintain the Budbo platform and/or to structure
must also expand and adapt its operational
                                                                  and license the anticipated Budbo Token future
infrastructure. Budbo, Inc.’s business relies
                                                                  business lines. Any adverse effects affecting
on its blockchain-based software systems,
                                                                  Budbo, Inc.’s business or technology are likely
cryptocurrency wallets or other related token
                                                                  to also adversely impact the utility, liquidity, and
storage mechanisms, blockchain technology
                                                                  trading price of the Budbo Tokens.
and smart contract technology, and efficient
real estate management. All of these systems,                     We are an early stage company. Budbo, Inc.
tools, and skillsets represent complex, costly, and               has a limited operating history and has received




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                              50




limited revenues to date. If you are purchasing a                 distribution of such technology or products may
Budbo Token, it’s because you think this is a good                be disrupted.
idea, that the founders can execute it better than
                                                                  There are several potential competitors who
their competition, and sell it to enough people
                                                                  are better positioned than we are to take the
such that the Budbo Token will succeed. You
                                                                  majority of the market. We compete with
are taking all these things on faith, because it’s
                                                                  other companies in the cannabis industry.
impossible to know what will happen. We are
                                                                  These companies may have more personnel
dependent upon additional capital resources
                                                                  talent, economic resources and manufacturing
for the continuation of our planned principal
                                                                  relationships needed to develop a competitive
operations and are subject to significant risks and
uncertainties, including failing to secure funding                product. Many of these manufacturers also have
to operationalize our planned operations or failing               well-recognized brand names and established
to profitably operate the business.                               distribution and retail relationships that could
                                                                  enable them to successfully market and sell a
Our insurance may not be sufficient. We carry                     competitive product. The advantage they will
insurance that we consider adequate in regard                     have because of their scale and distribution
to the nature of the covered risks and the costs                  network could be difficult for us to overcome.
of coverage. We are not fully insured against all                 As a result, it is possible that our product could
possible risks, nor are all such risks insurable.                 be forced out of the market by larger, more
Limited intellectual property protection may                      established players.
cause us to lose our competitive advantage and                    Budbo, Inc. may experience system failures,
adversely affect our business. Our proprietary                    unplanned interruptions in its network or
intellectual property is not protected by any                     services, hardware or software defects,
patent or patent application, and, despite                        security breaches or other causes that could
our precautions, it may be possible for third                     adversely affect Budbo, Inc.’s infrastructure
parties to obtain and use such intellectual
                                                                  network, and/ or the Budbo platform.
property without authorization. We have not
conducted formal evaluations to confirm that                      Budbo, Inc. is not able to anticipate any
our technology and products do not or will not                    occurrences of hacks, cyber-attacks, distributed
infringe upon the intellectual property rights of                 denials of service or errors, vulnerabilities
third parties. As a result, we cannot be certain                  or defects in the Budbo platform, the smart
that our technology and products do not or will                   contracts on which the Company, Budbo, Inc., or
not infringe upon the intellectual property rights                the Budbo platform relies or on the Ethereum or
of third parties. If infringement were to occur,                  any other blockchain. Such events may include,
our development, manufacturing, sales and                         for example, flaws in programming or source




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                                51




code leading to exploitation or abuse thereof.                    We are dependent in part on the location and
Budbo, Inc. may not be able to detect such hacks,                 data center facilities of third parties. Budbo,
cyber-attacks, distributed denials of service errors              Inc.’s current infrastructure network is in part
vulnerabilities or defects in a timely manner, and                established through servers which it owns
may not have sufficient resources to efficiently                  and houses at the location facilities of third
cope with multiple service incidents happening                    parties, and servers that it rents at data center
simultaneously or in rapid succession.                            facilities of third parties. If Budbo, Inc. is unable
                                                                  to renew its data facility lease on commercially
Budbo, Inc.’s network or services, which would
                                                                  reasonable terms or at all, Budbo, Inc. may be
include the Budbo platform and, if successfully
                                                                  required to transfer its servers to a new data
structured, licensed, and launched, the Budbo
                                                                  center facility, and may incur significant costs
Token future business lines, could be disrupted
                                                                  and possible service interruption in connection
by numerous events, including natural disasters,
                                                                  with the relocation. These facilities are also
equipment breakdown, network connectivity
downtime, power losses, or even intentional                       vulnerable to damage or interruption from,
disruptions of its services, such as disruptions                  among others, natural disasters, arson, terrorist
caused by software viruses or attacks by                          attacks, power losses, and telecommunication
unauthorized users, some of which are beyond                      failures. Additionally, the third-party providers of
Budbo, Inc.’s control. Although Budbo, Inc. has                   such facilities may suffer a breach of security
taken steps against malicious attacks on its                      as a result of third-party action, employee error,
appliances or its infrastructure, which are critical              malfeasance or otherwise, and a third party may
for the maintenance of the Budbo platform,                        obtain unauthorized access to the data in such
there can be no assurance that cyber-attacks,                     servers. Inc. and the providers of such facilities
such as distributed denials of service, will not                  may be unable to anticipate these techniques or
be attempted in the future, that Budbo, Inc.’s                    to implement adequate preventive measures.
enhanced security measures will be effective.
                                                                  General global market and economic conditions
Budbo, Inc. may be prone to attacks on its
                                                                  may have an adverse impact on Budbo Token’s
infrastructure intended to steal information about
                                                                  operating performance, results of operations,
its technology, financial data or user information
                                                                  and cash flows. Budbo, Inc. has been and
or take other actions that would be damaging to
                                                                  could continue to be affected by general global
Budbo, Inc. and/or holders of the Budbo Tokens.
                                                                  economic and market conditions. Challenging
Any significant breach of Budbo, Inc.’s security
                                                                  economic conditions worldwide have from
measures or other disruptions resulting in a
                                                                  time to time, contributed, and may continue
compromise of the usability, stability, and security
                                                                  to contribute, to slowdowns in the information
of the Budbo platform may adversely affect the
                                                                  technology industry at large. Weakness in
utility, liquidity and/or trading price of the Budbo
                                                                  the economy could have a negative effect on
Tokens.
                                                                  Budbo, Inc.’s business, operations and financial
                                                                  condition, including decreases in revenue




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                             52




and operating cash flows, and inability to                        the US experiences a liberalization of cannabis
attract future equity and/or debt financing on                    regulations at the state level, cannabis remains
commercially reasonable terms. Additionally, in                   illegal at the federal level. The Company
a down-cycle economic environment, Budbo,                         or the Budbo Tokens may be affected by
Inc. may experience the negative effects of a                     newly implemented regulations relating to
slowdown in usage of the Budbo platform and                       cryptocurrencies or cryptocurrency markets,
may delay or cancel the structuring, licensing,                   and/or legal cannabis industry, including
and launch of the anticipated Budbo Token future                  having to take measures to comply with such
business lines. Suppliers on which Budbo, Inc.                    regulations, or having to deal with queries,
relies for servers, bandwidth, location and other                 notices, requests or enforcement actions
services could also be negatively impacted by                     by regulatory authorities, which may come
economic conditions that, in turn, could have a                   at a substantial cost and may also require
negative impact on Budbo, Inc.’s operations or                    substantial modifications to the Budbo platform
expenses. There can be no assurance, therefore,                   and/or the anticipated Budbo Token future
that current economic conditions or worsening                     business lines. This may impact the appeal of
economic conditions or a prolonged or recurring                   the Budbo platform and the anticipated Budbo
recession will not have a significant, adverse                    Token future business lines for users and result
impact on Budbo, Inc.’s business, financial                       in decreased usage of the Budbo platform and
condition and results of operations, and hence,                   the Budbo Tokens. Further, should the costs
the Budbo platform and/or ability to structure,                   (financial or otherwise) of complying with such
license, and launch the Budbo Token future                        newly implemented regulations exceed a certain
business lines. Any such circumstances would                      threshold, maintaining the Budbo platform and
then correspondingly negatively impact the                        structuring, licensing, and launching the Budbo
utility, liquidity, and/or trading price of the Budbo             Token future business lines may no longer
Tokens.                                                           be commercially viable, and the Company or
                                                                  Budbo, Inc. may opt to discontinue the Budbo
The Company, Budbo, Inc. or the Budbo
                                                                  platform, the anticipated Budbo Token future
Tokens may be affected by newly implemented
                                                                  business lines, and/or the Budbo Tokens.
regulations
                                                                  Further, it is difficult to predict how or whether
Cryptocurrency trading is generally unregulated                   governments or regulatory authorities may
worldwide, but numerous regulatory authorities                    implement any changes to laws and regulations
across jurisdictions have been outspoken about                    affecting distributed ledger technology and its
considering the implementation of regulatory                      applications, including the Budbo platform, the
regimes which govern cryptocurrency or                            anticipated Budbo Token future business lines
cryptocurrency markets. Furthermore, while                        and the Budbo Tokens.




                                                WEB: WWW.BUDBO.IO
BUDBO | A Comprehensive Blockchain Solution for the Cannabis Industry                                          53




The Company or Budbo, Inc. may also have to                       Cryptographic tokens such as the Budbo
cease operations in a jurisdiction that makes it                  Tokens are a relatively new and dynamic
illegal to operate in such jurisdiction, or make                  technology. In addition to the risks included
it commercially unviable or undesirable to                        in the above discussion of risk factors, there
obtain the necessary regulatory approval(s) to                    are other risks associated with your purchase,
operate in such jurisdiction. In scenarios such                   holding, and use of the Budbo Tokens, including
as the foregoing, the utility, liquidity, and/or                  those that the Company and Budbo, Inc. cannot
trading price of Budbo Tokens will be adversely                   anticipate. Such risks may further appear as
affected or Budbo Tokens may cease to be                          unanticipated variations or combinations of the
traded.                                                           risks discussed above.



4. Risks relating to the U.S.
federal laws affecting the legal
cannabis industry.
Certain activities involving marijuana remain                     will be adversely affected or Budbo Tokens may
illegal under US federal laws. Such activities                    cease to be traded.
include but are not limited to: (i) distribution of
marijuana to minors, (ii) transporting marijuana
from states where it is legal to other states, (iii)
drugged driving and other adverse public health
consequences, (iv) growing marijuana on public
lands, (v) marijuana possession or use on federal
property, and (vi) other criminal activity or violence
associated with the sale of marijuana.

To the extent the Company and/or Budbo, Inc.
may not prevent certain of its users from using
Budbo Tokens in violation of U.S. federal law, it
may subject the Company and/or Budbo Token,
Inc. to civil and/or criminal liability and the utility,
liquidity, and/or trading price of Budbo Tokens




                                                WEB: WWW.BUDBO.IO
EXHIBIT N
EXHIBIT O
EXHIBIT P
EXHIBIT Q
EXHIBIT R
DocuSign Envelope ID: AB7B1A8E-D044-4592-9CDF-5E50BCE61638


                                                                                                  Execution Version


                                                   SERVICES AGREEMENT

                    This Services Agreement, dated as of January 7, 2018, is entered into by and between, Budbo,
            Inc., a Delaware corporation (“Budbo”), and Budbo Token International LTD., a corporation formed
            under the laws of the British Virgin Islands (“BTI”).

                                                             RECITALS

                    WHEREAS, Budbo is a best-in-class platform consisting of a mobile phone app and a cloud-
            based backend business intelligence platform (the “Platform”). The Platform, among other things, (i) is
            designed to match cannabis users’ top picks or close matches of cannabis strains and products and direct
            them to nearby dispensaries which are carrying these products, and (ii) provides a delivery tracking
            service aimed at ensuring full visibility and compliance into the cannabis delivery process;

                    WHEREAS, Budbo is currently working on combining the cannabis product aspect of its
            Platform and such tracking service with the crypto blockchain model. The blockchain model will easily
            accommodate several stages of the cannabis pursuit, sales and logistics processes, addressing the needs
            described in BTI’s White Paper (the “White Paper”) as published on BTI’s website www.budbo.io (the
            “BTI Website”);

                     WHEREAS, BTI has been formed to (i) issue ethereum based tokens (the       “Budbo Tokens”) that
            will be the digital utilities that power and incentivize the Budbo ecosystem and    the Platform and will
            provide access to the Platform, (ii) oversee the process of implementation of the   Budbo Tokens on the
            Platform and (iii) oversee the distribution of the proceeds of the Token Sale (as   defined below) in the
            bests interests of the Platform and its users;

                   WHEREAS, BTI is in the process of conducting a sale of Budbo Tokens on the terms set forth in
            the White Paper and on the BTI Website (the “Token Sale”);

                    WHEREAS, Budbo has (i) incurred and will continue to incur substantial costs and expenses to
            build the Platform, including the ability to utilize the Budbo Tokens on the Platform, and (ii) advanced
            and/or paid and will continue to advance and/or pay for the costs incurred and to be incurred by BTI in
            creating the Budbo Tokens and conducting the Token Sale (collectively, the “Expenses”); and

                    WHEREAS, the parties desire (i) that Budbo and its affiliates continue to provide certain services
            to BTI and its affiliates, (ii) that Budbo and certain management of Budbo provide certain corporate,
            administrative and other services to BTI and (iii) to compensate Budbo for the Expenses and providing
            such services.

                    NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants and
            undertakings contained herein and the transactions contemplated hereunder, the receipt and sufficiency of
            which are acknowledged, the parties hereby mutually agree as follows:

                                                              ARTICLE I

                                                             DEFINITIONS.

                     Section 1.1     Capitalized terms used in the Schedule attached hereto but not otherwise defined
            therein, will have the meaning ascribed to such word in this Agreement. For purposes of this Agreement,
            the following words and phrases will have the following meanings:
DocuSign Envelope ID: AB7B1A8E-D044-4592-9CDF-5E50BCE61638




                  “Agreement” means this Services Agreement, together with the Schedule attached hereto, as the
            same may be amended from time to time in accordance with the provisions hereof.

                    “Information” means information in written, oral, electronic or other tangible or intangible
            forms, stored in any medium, including studies, reports, records, books, contracts, instruments, surveys,
            discoveries, ideas, concepts, know-how, techniques, designs, specifications, drawings, blueprints,
            diagrams, models, prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes, computer
            programs or other software, marketing plans, customer names, communications by or to attorneys
            (including attorney-client privileged communications), memoranda and other materials prepared by
            attorneys or under their direction (including attorney work product), and other technical, financial,
            employee or business information or data.

                    “System” means the software, hardware, data store or maintenance and support components or
            portions of such components of a set of information assets identified in a Schedule.

                                                             ARTICLE II

                                                             SERVICES.

                     Section 2.1      Initial Services. Except as otherwise provided herein, during the Term, Budbo
            agrees to provide, or with respect to any service to be provided by an affiliate of Budbo, to cause such
            affiliate to provide, to BTI and/or its affiliates the services set forth on the Schedule I (the “Schedule”)
            annexed hereto (the “Initial Services”).

                     Section 2.2     Additional Services. From time to time during the Term, the parties may identify
            additional services that Budbo will provide to BTI and/or its affiliates in accordance with the terms of this
            Agreement (the “Additional Services” and, together with the Initial Services, the “Services”). If the
            parties agree to add any Additional Services, the parties will mutually create a Schedule or amend the
            existing Schedule for each such Additional Service setting forth a description of such Service, the term
            during which such Service will be provided, the cost, if any, for such Service and any other provisions
            applicable thereto. Notwithstanding anything to the contrary in the foregoing or anywhere else in this
            Agreement, any service actually performed by Budbo upon written or oral request by BTI in connection
            with this Agreement will be deemed to constitute a “Service” for the purposes of Article III, but such
            “Service” will only be incorporated into this Agreement by an amendment as set forth in this Section 2.2
            and Section 5.10. Notwithstanding the foregoing, Budbo will not have any obligation to agree to provide
            the Additional Services.

                     Section 2.3      Scope of Services. Notwithstanding anything to the contrary herein, (i) neither
            Budbo nor any of its affiliates will be required to perform or to cause to be performed any of the Services
            for the benefit of any third party or any other person other than BTI or its affiliates, and (ii) Budbo makes
            no warranties, express or implied, with respect to the Services, except as provided in Section 2.5.

                    Section 2.4      Limitation on Provision of Services. (a) In case performance of any terms or
            provisions hereof will be delayed or prevented, in whole or in part, because of, or related to, compliance
            with any law, decree, request or order of any governmental authority, either local, state, federal or foreign,
            or because of riots, war, public disturbance, strike, labor dispute, fire explosion, storm, flood, acts of god,
            major breakdown or failure of transportation, manufacturing, distribution or storage facilities, or for any
            other reason which is not within the control of the party whose performance is interfered with and which
            by the exercise of reasonable diligence such party is unable to prevent (each, a “Force Majeure Event”),
            then upon prompt notice by the party so suffering to the other party, the party suffering will be excused
            from its obligations hereunder during the period such Force Majeure Event continues, and no liability will
            attach against either party on account thereof. No party will be excused from performance if such party

                                                                  2
DocuSign Envelope ID: AB7B1A8E-D044-4592-9CDF-5E50BCE61638




            fails to use reasonable diligence to remedy the situation and remove the cause and effect of the Force
            Majeure Event.

                     (b)     If Budbo is unable to provide a Service hereunder because it does not have the necessary
            assets, funds, personnel or expertise, the parties will determine a mutually acceptable arrangement to
            obtain such assets, funds, personnel or expertise and until such time as such assets, funds, personnel or
            expertise are obtained, Budbo’s failure to provide such Service will not be a breach of this Agreement.

                    (c)      Notwithstanding anything to the contrary contained herein, this Agreement will not
            constitute an agreement for Budbo to provide Services to BTI to the extent that the provision of any such
            Services would not be in compliance with applicable laws.

                     Section 2.5     Standard of Performance; Standard of Care. (a) Budbo will use its commercially
            reasonable efforts to provide and cause its affiliates to provide the Services in a professional manner with
            reasonable degree of care and expertise necessary to provide the nature, quality and timeliness of the
            Services; provided, however, that nothing in this Agreement will require Budbo to prioritize or otherwise
            favor BTI over any third parties or any of Budbo’s or Budbo’s affiliates’ business operations. BTI
            acknowledges that Budbo’s obligation to provide the Services is contingent upon BTI (i) providing in a
            timely manner all information, documentation, materials, resources and access requested by Budbo and
            (ii) making timely decisions, approvals and acceptances and taking in a timely manner such other actions
            requested by Budbo, in each case that Budbo (in its reasonable business judgment) believes is necessary
            or desirable to enable Budbo to provide the Services. Notwithstanding anything to the contrary herein,
            Budbo shall not be responsible for any failure to provide any Service in the event that BTI has not fully
            complied with the immediately preceding sentence. The parties acknowledge and agree that nothing
            contained in the Schedule will be deemed to (x) increase or decrease the standard of care imposed on
            Budbo, (y) expand the scope of the Services to be provided as set forth in Article 2, except to the extent
            that the Schedule references a Service that was not provided immediately prior to the date hereof, or
            (z) limit Sections 5.1 and 5.2.

                    (b)      In providing the Services, Budbo will not be obligated to: (i) hire or engage any
            additional employees or consultants or (ii) purchase, lease or license any additional equipment, software
            or other assets; and in no event will Budbo be obligated to (x) maintain the employment of any specific
            employee or (y) pay any costs related to the transfer or conversion of BTI’s data to Budbo or any alternate
            supplier of Services. Further, Budbo will have the right to designate which personnel it will assign to
            perform the Services, and it will have the right to remove and replace any such personnel at any time or
            designate any of its affiliates or a third party provider at any time to perform the Services. At BTI’s
            request, Budbo will consult in good faith with BTI regarding the specific personnel to provide any
            particular Services; provided, however, that Budbo’s decision will control and be final and binding.

                    (c)     Budbo’s sole responsibility to BTI for errors or omissions committed by Budbo in
            performing the Services will be to correct such errors or omissions in the Services at no additional cost to
            BTI; provided, however, that BTI must promptly advise Budbo of any such error or omission of which it
            becomes aware after having used commercially reasonable efforts to detect any such errors or omissions.

                     (d)      The parties and their respective affiliates will use good faith efforts to cooperate with
            each other in connection with the performance of the Services hereunder, including producing on a timely
            basis all information that is reasonably requested with respect to the performance of Services; provided,
            however, that such cooperation not unreasonably disrupt the normal operations of the parties and their
            respective affiliates; provided further, that the party requesting cooperation will pay all reasonable out-of-
            pocket costs and expenses incurred by the party furnishing cooperation, unless otherwise expressly
            provided in this Agreement. Such cooperation will include exchanging information, providing electronic
            access to Systems used in connection with the Services and obtaining or granting all consents, licenses,

                                                                  3
DocuSign Envelope ID: AB7B1A8E-D044-4592-9CDF-5E50BCE61638




            sublicenses or approvals necessary to permit each party to perform its obligations hereunder.
            Notwithstanding anything in this Agreement to the contrary, BTI will be solely responsible for paying for
            the costs of obtaining such consents, licenses, sublicenses or approvals, including reasonable legal fees
            and expenses. Either party providing electronic access to Systems used in connection with Services may
            limit the scope of access to the applicable requirements of the relevant matter through any reasonable
            means available, and any such access will be subject to the terms of Section 5.8. The exchange of
            information or records (in any format, electronic or otherwise) related to the provision of Services under
            this Agreement will be made to the extent that (i) such records/information exist and are created in the
            ordinary course, (ii) do not involve the incurrence of any material expense (unless BTI compensates
            Budbo for incurring such expense), and (iii) are reasonably necessary for any such party to comply with
            its obligations hereunder or under applicable law. Subject to the foregoing terms, the parties will
            cooperate with each other in making information available as needed in the event of a tax audit or in
            connection with statutory or governmental compliance issues, whether in the British Virgin Islands,
            United States or any other country; provided, however, that the provision of such information will be
            without representation or warranty as to the accuracy or completeness of such information. For the
            avoidance of doubt, and without limiting any privilege or protection that now or hereafter may be shared
            by the parties, neither party will be required to provide any document if the party who would provide such
            document reasonably believes that so doing would waive any privilege or protection (e.g., attorney-client
            privilege) applicable to such document.

                    (e)      If Budbo reasonably believes it is unable to provide any Service because of a failure to
            obtain necessary consents (e.g., third-party approvals or instructions or approvals from BTI required in
            the ordinary course of providing a Service), licenses, sublicenses or approvals contemplated by
            Section 2.5(d), such failure shall not constitute a breach hereof by Budbo and the parties will cooperate to
            determine the best alternative approach; provided, however, that in no event will Budbo be required to
            provide such Service until an alternative approach reasonably satisfactory to Budbo is found or the
            consents, licenses, sublicenses or approvals have been obtained.

                     Section 2.6      Changes in Services. The parties agree and acknowledge that Budbo, its affiliates
            and/or persons engaged by Budbo to provide the Services may make changes from time to time in the
            manner of performing the applicable Services if such persons are making similar changes in performing
            similar services for itself, its affiliates or other third parties, if any, and if such person furnishes to BTI
            substantially the same notice (in content and timing) as such person provides to its affiliates or other third
            parties, if any, respecting such changes. In addition, and without limiting the immediately preceding
            sentence in any way, and notwithstanding any provision of this Agreement to the contrary, Budbo, its
            affiliates and/or persons engaged by Budbo to provide the Services may make any of the following
            changes without obtaining the prior consent of BTI: (i) changes to the process of performing a particular
            Service that do not adversely affect the benefits to BTI of such Provider’s provision or quality of such
            Service in any material respect or materially increase the charge for such Service; (ii) emergency changes
            on a temporary and short-term basis; and (iii) changes to a particular Service in order to comply with
            applicable law or regulatory requirements.

                     Section 2.7     Services Performed by Third Parties. Nothing in this Agreement will prevent
            Budbo from using its affiliates or third parties to perform all or any part of a Service hereunder. Budbo
            will remain fully responsible for the performance of its obligations under this Agreement in accordance
            with its terms, including any obligations it performs through its affiliates or third parties, and Budbo will
            be solely responsible for payments due any such affiliates or third parties.

                    Section 2.8    Responsibility for Budbo Personnel. All personnel employed, engaged or
            otherwise furnished by Budbo in connection with its rendering of the Services will be Budbo’s
            employees, agents or subcontractors, as the case may be (collectively, “Budbo Personnel”). Budbo will

                                                                  4
DocuSign Envelope ID: AB7B1A8E-D044-4592-9CDF-5E50BCE61638




            have the sole and exclusive responsibility for Budbo Personnel, will supervise Budbo Personnel and will
            cause Budbo Personnel to cooperate with BTI in performing the Services in accordance with the terms
            and conditions of Section 2.5. Budbo will pay and be responsible for the payment of any and all
            premiums, contributions and taxes for workers’ compensation insurance, unemployment compensation,
            disability insurance, and all similar provisions now or hereafter imposed by any governmental authority
            with respect to, or measured by, wages, salaries or other compensation paid, or to be paid, by Budbo to
            Budbo Personnel.

                     Section 2.9      Services Rendered as a Work-For-Hire; Return of Equipment; Internal Use; No
            Sale, Transfer, Assignment; Copies. All materials, software, tools, data, inventions, works of authorship,
            documentation, and other innovations of any kind, including any improvements or modifications to
            Budbo’s proprietary computer software programs or the Platform, collected and related materials, that
            Budbo, or personnel working for or through Budbo, may make, conceive, develop or reduce to practice,
            alone or jointly with others, (i) in the course of performing Services or as a result of such Services or (ii)
            derived directly or indirectly from the operation, usage or build-out of the Platform, whether or not
            eligible for patent, copyright, trademark, trade secret or other legal protection (collectively the “Work
            Product”), as between Budbo and BTI, will be solely owned by Budbo. The parties agree that Budbo
            will solely control and own all IP related to, directly or indirectly, to the Platform and the blockchain
            technology related to Platform or the Work Product (the “Blockchain Technology”), including, without
            limitation, and any all data derived in connection with the Platform or the Work Product. Upon the
            termination of this Agreement, (x) BTI will promptly return to Budbo any equipment or other property of
            Budbo relating to such terminated Services which is owned or leased by Budbo and is, or was, in BTI’s
            possession or control; and (y) Budbo will transfer to BTI, as soon as practicable, any and all
            organizational data or information of BTI used in supplying the Service to BTI. All systems, procedures
            and related materials provided to BTI are for BTI’s internal use only and only as related to the Services or
            any of the underlying systems used to provide the Services, and unless Budbo gives its prior written
            consent in each and every instance (in its sole discretion), BTI may not sell, transfer, assign, license or
            otherwise use the Services provided hereunder, in whole or in part, for the benefit of any person other
            than an affiliate of BTI. BTI will not copy, modify, reverse engineer, decompile or in any way alter the
            Platform or the Blockchain Technology without Budbo’s express written consent, which may be
            withheld, condition or delayed for any reason or no reason). “IP” shall mean any of the following:
            patents and patent applications, registered and unregistered trademarks and service marks, trademark
            registrations, pending trademark and service mark registration applications, and similar reservations of
            marks, registered and unregistered copyrights, copyright registrations, and applications for copyright
            registrations, Internet domain names and trade secrets.

                     Section 2.10    Cooperation. Each party will designate in writing (email) to the other party one
            (1) representative to act as a contact person with respect to all issues relating to the provision of the
            Services pursuant to this Agreement. Such representatives will hold review meetings by telephone or in
            person, as mutually agreed upon, at such frequency as determined by the parties to discuss issues relating
            to the provision of the Services under this Agreement (the “Review Meetings”). In the Review Meetings
            such representatives will be responsible for discussing any problems identified relating to the provision of
            Services and, to the extent changes are agreed upon, implementing such changes.

                    Section 2.11    No Further Obligations. Budbo and its affiliates shall have no obligation during
            the Term to provide any services other than the Services, and no other obligation to provide any such
            services except as expressly set forth in this Article II, unless otherwise agreed by the Parties in writing.

                                                             ARTICLE III
                                                  CHARGES AND PAYMENT.


                                                                  5
DocuSign Envelope ID: AB7B1A8E-D044-4592-9CDF-5E50BCE61638




                    Section 3.1      Fees. In consideration of Budbo providing the Services, effective October 20,
            2017 BTI will pay Budbo a monthly fee of $500,000, payable monthly in advance on the first business
            day of each month, provided, however, that the fee for the period from October 20, 2017 through
            December 31, 2017 in the amount of $1,177,419.35 is due within 10 days of the date of this Agreement or
            such other date as the parties may agree to in writing.

                   Section 3.2      Late Payments. Fees and charges not paid within ten (10) days after the date
            when payable will bear interest at the rate of 1% per month for the period commencing on the due date
            and ending on the date payment is received in full by Budbo.

                                                             ARTICLE IV

                                                 TERM AND TERMINATION.

                     Section 4.1      Termination Date. Unless otherwise terminated pursuant to this Article 4, this
            Agreement will terminate at the end of the Term, unless the parties have agreed in writing to an extension
            of the Term. “Term” means the period commencing on October 20, 2017 and ending on the earlier of
            (i) the date any party hereto terminates this Agreement pursuant to the terms hereof or (ii) April 20, 2018.

                    Section 4.2      Early Termination. Either may terminate this Agreement at any time and from
            time to time (except in the event such termination will constitute a breach by such party of this
            Agreement) by giving fifteen days’ (15) prior written notice to the other party of such termination (the
            “Termination Notice”). Early termination by BTI will obligate BTI to pay to Budbo a termination fee
            equal to the direct costs incurred by Budbo and/or its Affiliates in connection with the buildout of the
            Platform and Budbo’s provision of Services at the time of the early termination (the “Termination Fee”),
            which Termination Fee shall not be less than $1,177,419.35.

                     Section 4.3     Termination by Budbo. Budbo may terminate this Agreement by giving written
            notice of such termination to BTI, if BTI breaches any material provision of this Agreement (including a
            failure to timely pay the Fees); provided, however, that BTI will have ten (10) days after receiving such
            written notice to cure any breach which is curable before the termination becomes effective.

                    Section 4.4      Effect of Termination of Services. Upon the termination of this Agreement,
            Budbo will cease, or cause its applicable affiliates or third-party providers to cease, providing the
            terminated Services. Upon each such termination, BTI will promptly (i) pay to Budbo all fees accrued
            through the effective date of the Termination Notice, and (ii) reimburse Budbo for the termination costs
            actually incurred by Budbo resulting from BTI’s early termination of such Services, if any, including
            those costs owed to third-party providers.

                    Section 4.5     Data Transmission. In connection with the termination of this Agreement, BTI
            will cooperate fully and will cause its affiliates to cooperate fully to support any transfer of data
            concerning the Services and the Platform to Budbo. If requested by Budbo in connection with the prior
            sentence, BTI will deliver and will cause its affiliates to deliver to Budbo, within such time periods as the
            parties may reasonably agree, all records, data, files and other information received or computed for the
            benefit of BTI during the Term, in electronic and/or hard copy form.

                                                             ARTICLE 5

                                                       MISCELLANEOUS.

                 Section 5.1 DISCLAIMER OF WARRANTIES. NOTWITHSTANDING ANYTHING TO
            THE CONTRARY IN THIS AGREEMENT, BUDBO MAKES NO AND DISCLAIMS ALL

                                                                 6
DocuSign Envelope ID: AB7B1A8E-D044-4592-9CDF-5E50BCE61638




            WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF
            MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT,
            WITH RESPECT TO THE SERVICES, TO THE EXTENT PERMITTED BY APPLICABLE LAW.
            BUDBO MAKES NO REPRESENTATIONS OR WARRANTIES AS TO THE QUALITY,
            SUITABILITY OR ADEQUACY OF THE SERVICES FOR ANY PURPOSE OR USE.

                     Section 5.2       Limitation of Liability; Indemnification. (a) Each party acknowledges and agrees
            that the obligations of the other party hereunder are exclusively the obligations of such other party and are
            not guaranteed directly or indirectly by such other party’s shareholders, members, managers, officers,
            directors, agents, representatives or any other person. Subject to the terms of this Agreement, each party
            will look only to the other party and not to any manager, director, officer, employee or agent for
            satisfaction of any claims, demands or causes of action for damages, injuries or losses sustained by any
            party as a result of the other party’s action or inaction.

                     (b)     Notwithstanding (i) Budbo’s agreement to perform the Services in accordance with the
            provisions hereof, or (ii) any term or provision of the Schedule to the contrary, BTI acknowledges that
            performance by Budbo of the Services pursuant to this Agreement will not subject Budbo, any of its
            affiliates or their respective members, shareholders, managers, directors, officers, employees,
            representatives or agents to any liability whatsoever, except as directly caused by the willful misconduct
            on the part of Budbo or any of its members, shareholders, managers, directors, officers, employees,
            representatives and agents; provided, however, that Budbo’s liability as a result of such gross negligence
            or willful misconduct will be limited to an amount not to exceed the fees paid under this Agreement.

                  (c)   NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO THE
            CONTRARY, IN NO EVENT WILL EITHER PARTY OR ITS RESPECTIVE AFFILIATES BE
            LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT, COLLATERAL, CONSEQUENTIAL OR
            PUNITIVE DAMAGES OR LOST PROFITS SUFFERED BY THE OTHER PARTY OR ITS
            AFFILIATES, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, IN CONNECTION
            WITH ANY DAMAGES ARISING HEREUNDER; PROVIDED, HOWEVER, THAT TO THE
            EXTENT BTI OR ITS AFFILIATES IS REQUIRED TO PAY (A) ANY AMOUNT ARISING OUT OF
            THE INDEMNITY SET FORTH IN SECTION 5.2(d) AND (B) ANY SPECIAL, INCIDENTAL,
            INDIRECT, COLLATERAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OR LOST PROFITS TO
            A THIRD PARTY WHO IS NOT AN AFFILIATE OF EITHER PARTY, IN EACH CASE IN
            CONNECTION WITH A THIRD-PARTY CLAIM, SUCH DAMAGES WILL CONSTITUTE DIRECT
            DAMAGES OF THE INDEMNIFIED PARTY AND WILL NOT BE SUBJECT TO THE LIMITATION
            SET FORTH IN THIS SECTION 5.2(c).

                    (d)     BTI shall indemnify and hold harmless and defend Budbo, its affiliates and any of their
            respective officers, partners, directors, employees, shareholders, representatives and agents, from and
            against any and all losses, claims, damages, liabilities, obligations expenses (including without limitation,
            reasonable attorney’s fees payable to counsel of Budbo’s choice), judgments, fines, settlements and other
            amounts arising out of or relating to acts or omissions taken by Budbo in good faith while performing the
            Services for BTI. Budbo shall not be entitled to indemnification under this Section 5.2(d) with respect to
            any claim, issue or matter in respect of which it has committed fraud or willful or wanton misconduct.

                    Section 5.3     Compliance with Law and Governmental Regulations. BTI will be solely
            responsible for (i) compliance with all laws affecting its business and (ii) any use BTI may make of the
            Services to assist it in complying with such laws. Without limiting any other provisions of this
            Agreement, the parties agree and acknowledge that neither party has any responsibility or liability for
            advising the other party with respect to, or ensuring the other party’s compliance with, any public



                                                                 7
DocuSign Envelope ID: AB7B1A8E-D044-4592-9CDF-5E50BCE61638




            disclosure, compliance or reporting obligations of such other party, regardless of whether any failure to
            comply results from information provided hereunder.

                     Section 5.4      No Partnership or Joint Venture; Independent Contractor. Nothing contained in
            this Agreement will constitute or be construed to be or create a partnership or joint venture between the
            parties or any of their respective affiliates, successors or assigns. The parties understand and agree that
            this Agreement does not make either of them an agent or legal representative of the other for any purpose
            whatsoever. No party is granted, by this Agreement or otherwise, any right or authority to assume or
            create any obligation or responsibilities, express or implied, on behalf of or in the name of any other
            party, or to bind any other party in any manner whatsoever. The parties expressly acknowledge that
            Budbo is an independent contractor with respect to BTI in all respects, including with respect to the
            provision of the Services.

                    Section 5.5     Exclusivity; Non-Exclusivity. Budbo and its affiliates may provide services of a
            nature similar to the Services to any other person. There is no obligation for Budbo to provide the
            Services to BTI on an exclusive basis. Budbo shall be the exclusive provider of the Services to BTI,
            unless otherwise agreed to in writing by Budbo.

                   Section 5.6      Expenses. Except as otherwise provided herein, each party will pay its own
            expenses incident to the negotiation, preparation and performance of this Agreement, including the fees,
            expenses and disbursements of their respective investment bankers, accountants and counsel.

                    Section 5.7     Further Assurances. From time to time, each party will use its commercially
            reasonable efforts to take or cause to be taken, at the cost and expense of the requesting party, such
            further actions as may be reasonably necessary to consummate or implement the transactions
            contemplated hereby or to evidence such matters.

                      Section 5.8      Confidentiality. (a) Subject to Section 5.8(c), each party, on behalf of itself and
            its respective affiliates, agrees to hold, and to cause its respective directors, officers, employees, agents,
            accountants, counsel and other advisors and representatives to hold, in strict confidence, with at least the
            same degree of care that applies to such party’s confidential and proprietary Information pursuant to
            policies in effect as of the date hereof, all Information concerning the other party and its affiliates that is
            either in its possession (including Information in its possession prior to the date hereof) or furnished by
            the other party, its affiliates or their respective directors, officers, managers, employees, agents,
            accountants, counsel and other advisors and representatives at any time pursuant to this Agreement or
            otherwise, and will not use any such Information other than for such purposes as will be expressly
            permitted hereunder or thereunder, except, in each case, to the extent that such Information has been (i) in
            the public domain through no fault of such party or its affiliates or any of their respective directors,
            officers, managers, employees, agents, accountants, counsel and other advisors and representatives,
            (ii) later lawfully acquired from other sources by such party (or its affiliates) which sources are not
            themselves bound by a confidentiality obligation, or (iii) independently generated without reference or
            prior access to any proprietary or confidential Information of the other party.

                    (b)     Each party agrees not to release or disclose, or permit to be released or disclosed, any
            Information of the other party or its affiliates to any other person, except its directors, officers, employees,
            agents, accountants, counsel and other advisors and representatives who need to know such Information
            (who will be advised of their obligations hereunder with respect to such Information), except in
            compliance with Section 5.8(c); provided, however, that any Information may be disclosed to third parties
            (who will be advised of their obligation hereunder with respect to such Information) retained by Budbo as
            Budbo reasonably deems necessary to perform the Services.



                                                                   8
DocuSign Envelope ID: AB7B1A8E-D044-4592-9CDF-5E50BCE61638




                    (c)       In the event that any party or any of its affiliates either determines on the advice of its
            counsel that it is required to disclose any Information pursuant to applicable law (including pursuant to
            any rule or regulation of any governmental authority) or receives any demand under lawful process or
            from any Governmental Authority to disclose or provide Information of any other party (or of the other
            party’s affiliates) that is subject to the confidentiality provisions hereof, such party will notify the other
            party prior to disclosing or providing such Information and will cooperate at the expense of such other
            party in seeking any reasonable protective arrangements (including by seeking confidential treatment of
            such Information) requested or required by such other party. Subject to the foregoing, the person that
            received such a request or determined that it is required to disclose Information may thereafter disclose or
            provide Information to the extent required by such law (as so advised by counsel) or by lawful process or
            such governmental authority; provided, however, that such person provides the other party upon request
            with a copy of the Information so disclosed.

                    Section 5.9      Headings. The Section and paragraph headings contained in this Agreement or in
            the Schedule hereto and in the table of contents to this Agreement are for reference purposes only and will
            not affect in any way the meaning or interpretation of this Agreement.

                    Section 5.10     Amendments. This Agreement (including the Schedule) may not be amended
            except by an instrument in writing executed by a duly authorized representative of each party. By an
            instrument in writing, Budbo, on the one hand, or BTI, on the other hand, may waive compliance by the
            other with any term or provision of this Agreement (including the Schedule) that such other party was or
            is obligated to comply with or perform. Any such waiver will only be effective in the specific instance
            and for the specific and limited purpose for which it was given and will not be deemed a waiver of any
            other provision of this Agreement (including the Schedule) or of the same breach or default upon any
            recurrence thereof. No failure on the part of any party to exercise and no delay in exercising any right
            hereunder will operate as a waiver thereof nor will any single or partial exercise of any right hereunder
            preclude any other or further exercise thereof or the exercise of any other right.

                     Section 5.11   Notices. Notices, offers, requests or other communications required or permitted
            to be given by a party pursuant to the terms of this Agreement shall be given in writing to the other party
            to the following addresses:

                     if to Budbo:             1159 Campanile
                                              Newport Beach, CA. 92660
                                              Attention: Rick Burnett, CEO
                                              Email: rick@budbo.com

                     if to BTI:               1159 Campanile
                                              Newport Beach, CA. 92660
                                              Attention: Rick Burnett, CEO
                                              Email: rick@budbo.io

                    or to such other address, facsimile number or email address as the party to whom notice is given
            may have previously furnished to the other in writing as provided herein. Any notice notices may be sent
            by facsimile or email. All notices shall be deemed to have been given when received, if hand delivered;
            when transmitted, if transmitted by facsimile or email; upon confirmation of delivery, if sent by
            recognized overnight courier; and upon receipt if mailed.

                     Section 5.12    Assignment; No Third-Party Beneficiaries. Neither this Agreement nor any of the
            rights and obligations of the parties may be assigned by any party without the prior written consent of the
            other party, except that (i) Budbo may assign any rights and obligations hereunder to any affiliate or


                                                                  9
DocuSign Envelope ID: AB7B1A8E-D044-4592-9CDF-5E50BCE61638




            affiliates of Budbo or third parties capable of providing such Services hereunder, without the prior written
            consent of BTI, and (ii) an assignment by operation of law in connection with a merger or consolidation
            will not require the consent of the other party. Notwithstanding the foregoing, each party will remain
            liable for all of its respective obligations under this Agreement. Subject to the first sentence of this
            Section 5.12, this Agreement will be binding upon and inure to the benefit of the parties and their
            respective successors and assigns and no other person will have any right, obligation or benefit hereunder.
            Any attempted assignment or transfer in violation of this Section 5.12 will be void.

                     Section 5.13    Entire Agreement. This Agreement, the Schedule and appendices hereto and
            thereto contain the entire agreement between the parties with respect to the subject matter hereof,
            supersede all previous agreements, negotiations, discussions, writings, understandings, commitments and
            conversations with respect to such subject matter and there are no agreements or understandings between
            the parties with respect to such subject matter other than those set forth or referred to herein or therein.
            The Schedule is incorporated herein by reference and made a part of this Agreement as if set forth in full
            herein.

                     Section 5.14     Severability. If any term or provision of this Agreement is invalid, illegal or
            incapable of being enforced by any applicable Law or public policy, all other conditions and provisions of
            this Agreement will nonetheless remain in full force and effect so long as the economic and legal
            substance of the transactions contemplated by this Agreement is not affected in any manner materially
            adverse to any party. Upon such determination that any term or other provision is invalid, illegal or
            incapable of being enforced, the parties will negotiate in good faith to modify this Agreement so as to
            effect the original intent of the parties as closely as possible in a mutually acceptable manner in order that
            the transactions contemplated by this Agreement are consummated as originally contemplated to the
            fullest extent possible.

                     Section 5.15    Governing Law and Jurisdiction. This Agreement shall be governed by, and
            construed in accordance with, the laws of the State of Delaware. Each of the parties hereby submits
            unconditionally to the jurisdiction of, and agrees that venue shall lie exclusively in, the federal and state
            courts located in the City of Los Angeles, California for purposes of the resolution of any disputes arising
            under this Agreement.

                    Section 5.16   Counterparts. This Agreement may be executed in one or more counterparts,
            each of which will be deemed an original, but all of which together will constitute one and the same
            agreement. Facsimile or .pdf copies of signed signature pages will be deemed binding originals.

                                                      [Signature page follows]




                                                                 10
DocuSign Envelope ID: AB7B1A8E-D044-4592-9CDF-5E50BCE61638




                    IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly executed as
            of the date first written above.


                                                                       Budbo, Inc.


                                                                       By: ________________________
                                                                       Name: Rick Burnett
                                                                       Title: Chief Executive Officer


                                                                       Budbo Token International LTD.


                                                                       By: ________________________
                                                                       Name: Rick Burnett
                                                                       Title: Chief Executive Officer




                                       [Signature page to Budbo – BTI Services Agreement]

                                                              11
DocuSign Envelope ID: AB7B1A8E-D044-4592-9CDF-5E50BCE61638




                                                             SCHEDULE I

                                                               Services

            Types of Services:

            1. Assist in creation of ethereum-based Budbo Token (as defined in the White paper).

            2. Implement the structure of deployment and implementation of the Budbo Token and related
               development of the Platform and Budbo Token in order for such tokens to be used on the Platform.

            3. Corporate support and formation services, including the formation of BTI, preparation of the White
               Paper and creation and build-out of the BTI Website.

            4. Administrative support services, including but not limited to secretarial support, event management,
               conference management, and other day-to-day office support services.

            5. Operational management support services, including but not limited to management, supervision and
               instruction of the operation of BTI and general administration; provided that BTI shall be solely
               responsible for the marketing and advertising of its services.

            6. Legal support services, including but not limited to support services in respective of contract
               management, risk control, compliance and other corporate legal matters; provided that BTI shall be
               solely responsible for making its regulatory filings.

            7. Technology support services related to the Platform and Budbo Tokens, including but not limited to
               network design, optimization and maintenance, system support and upgrade, technology and
               infrastructure support, management of information technology equipment, technical support and
               disaster recovery, and complementary product development.

            8. Provision of office space and facilities.




                                                                 12
